Exhibit 10.1

GLOBAL EARTH ENERGY, INC.

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”) dated as of December 24, 2012,
by and among GLOBAL EARTH ENERGY, INC., a Nevada corporation (the “Company”) and
SOLAR POWER UTILITY HOLDINGS LIMITED, a British Virgin Islands corporation (the
“Buyer”).

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act; and

WHEREAS, the Company shall amend a series of preferred stock of the Company
designated as Series C Secured Convertible Preferred Stock, par value $1.00 per
share, the terms of which are set forth in the certificate of designation for
such series of preferred stock (the “Certificate of Designation”) in the form
attached hereto as Exhibit A (together with any Series C Preferred Stock issued
in replacement thereof in accordance with the terms thereof, the “Series C
Preferred Stock”), which Series C Preferred Stock shall be convertible into the
Company’s common stock, par value $0.001 per share (the “Common Stock”), in
accordance with the terms of the Certificate of Designation; and

WHEREAS, except as may be otherwise provided herein, the Series C Preferred
Stock will rank senior to all outstanding and future preferred or Common Stock
of the Company; and

WHEREAS, in order to secure the obligations of the Company with respect to the
Series C Preferred Stock, the Company shall execute and deliver to the Buyer a
Security Agreement, substantially in the form attached hereto as Exhibit B (the
“Security Agreement”); and

WHEREAS, subject to the parties intend that the Series C Preferred Stock will be
secured by a first priority, perfected security interest in all of the assets of
the Company, as evidenced by the Security Agreement, and any ancillary documents
related thereto; and

WHEREAS, the Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, 15,000,000 shares of the Series C
Preferred Stock and the shares of Common Stock into which such Series C
Preferred Stock are convertible being referred to herein as the “Conversion
Shares”); and

WHEREAS, at the  Fourth Closing (defined below) the parties hereto shall execute
and deliver a Registration Rights Agreement, substantially in the form attached
hereto as Exhibit C (the “Registration Rights Agreement”), pursuant to which the
Company shall agree to provide certain registration rights with respect to the
Registrable Securities (as defined in the Registration Rights Agreement), under
the Securities Act and the rules and regulations promulgated thereunder, and
applicable state securities laws; and

WHEREAS, at the Fourth Closing, the parties hereto shall execute and deliver an
Escrow Shares Escrow Agreement, substantially in the form attached hereto as
Exhibit D (the “Escrow Shares Escrow Agreement”) pursuant to which the Company
shall issue and deliver to Norman T. Reynolds Law Firm (the “Escrow Agent”)
19,500,000 shares of the Common Stock as “security stock” (the “Escrow Shares”)
and the Escrow Agent shall distribute some or all of the Escrow Shares to the
Buyer upon conversion of the Series C Preferred Stock; and

WHEREAS, the Series C Preferred Stock and the Conversion Shares are collectively
referred to herein as the “Securities;”

NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants and agreements, the Company and the Buyer hereby agree as follows:





1







1.

Purchase and Sale of the Series C Preferred Stock.

(a)

Series C Preferred Stock.  Subject to the satisfaction (or waiver) of the
conditions set forth in Paragraphs 6 and 7 below, the Company shall issue and
sell to the Buyer, and the Buyer agrees to purchase from the Company on the
Fourth Closing (as defined below), 15,000,000 shares of the Series C Preferred
Stock.

(b)

Closing.  The closing (the “Closing”) of the purchase of the Series C Preferred
Stock by the Buyer shall occur at the offices of Norman T. Reynolds Law Firm,
3262 Westheimer Road, Suite 234, Houston, Texas 77098.  The Closing shall be in
four stages, the first of which shall be on December 28, 2012, at 2:00 p.m.,
Houston, Texas Time (the “First Closing”) subject to the notification of
satisfaction (or waiver) of the conditions to the First Closing set forth in
Paragraphs 6 and 7 below (or such later date as is mutually agreed to by the
Company and the Buyer).  The second closing of the Closing shall be on January
11, 2013, at 2:00 p.m., Houston, Texas Time (the “Second Closing”).  The third
closing of the Closing shall be on January 18, 2013, at 2:00 p.m., Houston,
Texas Time (the “Third Closing”).  The fourth closing of the Closing shall be on
January 25, 2013, at 2:00 p.m., Houston, Texas Time (the “Fourth Closing”).  The
First Closing, the Second Closing, the Third Closing, and the Fourth Closing are
collectively sometimes referred to herein as the “Closing.”  As used herein
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law to
remain closed.

(c)

Purchase Price.  The aggregate purchase price for the Series C Preferred Stock
to be purchased by the Buyer (the “Purchase Price”) shall be $15,000,000 which
shall be paid by the Buyer at the Closing.

(d)

Form of Payment.  On the First Closing, the Buyer shall pay the sum of
$1,000,000 to the Company.  On the Second Closing, the Buyer shall pay the sum
of $5,000,000 to the Company.  On the Third Closing, the Buyer shall pay the sum
of $5,000,000 to the Company.  On the Fourth Closing, the Buyer shall pay the
sum of $4,000,000 to the Company.  The payments to be made by the Buyer on the
First Closing, the Second Closing, the Third Closing, and the Fourth Closing
shall be made via the Escrow Agent for the Series C Preferred Stock to be issued
and sold to the Buyer, by wire transfer of immediately available funds in
accordance with the Escrow Agent’s written wire instructions and the Company
shall deliver to the Buyer at the Fourth Closing via the Escrow Agent the shares
of the Series C Preferred Stock registered in the name of the Buyer, or its
designee.

2.

Representations and Warranties.  The Buyer represents and warrants as the
Closing, as follows:

(a)

Organization; Authority.  The Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

(b)

No Public Sale or Distribution.  The Buyer is (i) acquiring the Series C
Preferred Stock, and upon conversion of the Series C Preferred Stock will
acquire the Conversion Shares, for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered or exempted under the Securities Act;
provided, however, that by making the representations herein, the Buyer does not
agree to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities
Act.  The Buyer is not a broker-dealer registered, or required to be registered,
with the SEC under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  The Buyer is acquiring the Securities hereunder in the
ordinary course of its business.  The Buyer does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.

(c)

Accredited Investor Status.  The Buyer is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D.

(d)

Reliance on Exemptions.  The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.





2

 




 

(e)

Information.  The Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Buyer, including, but not limited to the Company’s SEC
Documents (defined below).  The Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by the Buyer or
its advisors, if any, or its representatives shall modify, amend or affect the
Buyer’s right to rely on the Company’s representations and warranties contained
herein.  The Buyer understands that its investment in the Securities involves a
high degree of risk.  The Buyer has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Securities.

(f)

No Governmental Review.  The Buyer understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(g)

Transfer or Resale.  The Buyer understands that except as provided in the
Registration Rights Agreement (i) the Securities have not been and are not being
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) the Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) the Buyer
provides the Company with reasonable assurance that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act, as amended, or a successor rule thereto (collectively, “Rule
144”); (ii) any sale of the Securities made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the
seller, or the Person as defined in Paragraph 3(s) hereof through whom the sale
is made, may be deemed to be an underwriter, as that term is defined in the
Securities Act, may require compliance with some other exemption under the
Securities Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other Person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.  The Securities may
be pledged in connection with a bona fide margin account or other loan or
financing arrangement secured by the Securities and such pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and the Buyer while effecting a pledge of Securities shall not be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, as defined in Paragraph 3(b) hereof, including, without limitation,
this Paragraph 2(g).

(h)

Legends.  The Buyer understands that the certificates or other instruments
representing the Series C Preferred Stock and, until such time as the resale of
the Conversion Shares have been registered under the Securities Act as
contemplated by the Registration Rights Agreement, the stock certificates
representing the Conversion Shares, except as set forth below, shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR 144A UNDER SAID ACT.
 NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.





3




 

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the Securities Act, (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, in a generally acceptable form, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the Securities Act, or
(iii) such holder provides the Company with reasonable assurance that the
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A.  The Company shall bear all fees and expenses related to the removal of
the legend and issuance of any new unlegended Securities.

(i)

Validity; Enforcement.  This Agreement and the Registration Rights Agreement,
and the other Transaction Documents, have been duly and validly authorized,
executed and delivered on behalf of the Buyer and shall constitute the legal,
valid and binding obligations of the Buyer enforceable against the Buyer in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(j)

No Conflicts.  The execution, delivery and performance by the Buyer of this
Agreement and the Registration Rights Agreement, and the other Transaction
Documents, and the consummation by the Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Buyer is a
party), (iii) result in a violation of any law, rule, regulation, order,
judgment  or decree (including federal and state securities laws) applicable to
the Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Buyer to perform its obligations hereunder.

(k)

Residency.  The Buyer is domiciled in the jurisdiction specified herein.

(l)

Certain Trading Activities.  The Buyer has not directly or indirectly, nor has
any Person acting on behalf of or pursuant to any understanding with the Buyer,
engaged in any transactions in the securities of the Company (including without
limitation, any Short Sales involving the Company’s securities) since the time
that the Buyer and the Company first discussed an investment in the Company.
 The Buyer covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with it will engage in any transaction in the
securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed pursuant to
Paragraph 4(i).  “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

(m)

General Solicitation.  The Buyer is not purchasing the Securities as a result of
any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar.

3.

Representations and Warranties of the Company.  The Company represents and
warrants to the Buyer as of the Closing, that, except as otherwise set forth in
the SEC Documents (as defined herein) or otherwise on the schedule of exceptions
delivered to the Buyer in connection with the execution of this Agreement (the
“Schedules”):

(a)

Organization and Qualification.  The Company and its Subsidiaries are entities
duly organized and validly existing in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authority to own their properties and to carry on their business as now being
conducted.  Each of the Company and its Subsidiaries is duly qualified as a
foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.
 As used in this Agreement, (i) “Subsidiaries” means the entities set forth in
the Company’s most recent SEC Documents (hereinafter defined), and (ii)
“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations, condition (financial or
otherwise) or prospects of the Company and its Subsidiaries, taken as a whole,
or on the transactions contemplated hereby and the other Transaction Documents
or by the agreements and instruments to be entered into in connection herewith
or therewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents (as defined below).  The Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.  For purposes of this Agreement, “Lien”
means, with respect to any property, any mortgage, pledge, hypothecation,
assignment, security interest, tax lien, pledge, charge, or other lien, charge,
easement or encumbrance.




4







 

(b)

Authorization; Enforcement; Validity.  The Company has the requisite power and
authority to enter into and perform its obligations under this Agreement, the
Series C Preferred Stock, the Registration Rights Agreement, the Security
Agreement, the Escrow Shares Escrow Agreement, and each of the other agreements
entered into by the Company hereto in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) and
to issue the Securities in accordance with the terms hereof and thereof.  The
execution and delivery of this Agreement and the other Transaction Documents by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including, without limitation, the issuance of the Series C
Preferred Stock, the reservation for issuance and the issuance of the Conversion
Shares issuable upon conversion of the Series C Preferred Stock, and the
granting of a security interest in the Collateral (as defined in the Security
Agreement) have been duly authorized by the Company’s board of directors and
other than (i) the filing of appropriate UCC financing statements with the
appropriate states and other authorities pursuant to the Security Agreement,
(ii) the filing of a Form D under Regulation D of the Securities Act, and (iii)
the filing with the SEC of one or more Registration Statements and any other
filings as may be required by any state securities agency in accordance with the
requirements of the Registration Rights Agreement, no further filing, consent,
or authorization is required by the Company, its board of directors or its
stockholders.  This Agreement and the other Transaction Documents to which the
Company and/or any Subsidiary is a party have been duly executed and delivered
by the Company and/or such Subsidiary, as applicable, and constitute the legal,
valid and binding obligations of the Company and/or such Subsidiary, as
applicable, enforceable against the Company and/or such Subsidiary, as
applicable, in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law.  The Certificate
of Designation in the form attached hereto as Exhibit A will be filed with the
Secretary of State of the State of Nevada prior to the First Closing.

(c)

Issuance of Securities.  The issuance of the Series C Preferred Stock is duly
authorized and upon issuance in accordance with the terms of the Transaction
Documents shall be free from all taxes, liens and charges with respect to the
issue thereof, and the Series C Preferred Stock shall be entitled to the rights
and preferences set forth in the Certificate of Designation.  As of the First
Closing, the Company shall have reserved from its duly authorized capital stock
not less than the maximum number of shares of the Common Stock issuable upon
conversion of the Series C Preferred Stock (without taking into account any
limitations on the conversion of the Series C Preferred Stock set forth in the
Certificate of Designation).  Upon issuance or conversion in accordance with the
Certificate of Designation, the Conversion Shares will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens and charges with respect to the issue thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock.  Subject to the
representations and warranties of the Buyer in this Agreement, the offer and
issuance by the Company of the Securities is exempt from registration under the
Securities Act.

(d)

No Conflicts.  The execution, delivery and performance of this Agreement and the
other Transaction Documents by the Company and its Subsidiaries and the
consummation by the Company and its Subsidiaries of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Series C Preferred Stock and the reservation for issuance of the Conversion
Shares) will not (i) result in a violation of the Articles of Incorporation of
the Company, as defined in Paragraph 3(r), or the Bylaws of the Company, as
defined in Paragraph 3(r), or the Certificate of Designation of the Company, or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, except to the extent such conflict, default or
termination right would not reasonably be expected to have a Material Adverse
Effect, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and the rules and regulations of the OTC Markets QB (the “Principal Market”)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected except, in
the case of clause (ii) or (iii) above, to the extent such violations would not
reasonably be expected to have a Material Adverse Effect.





5




 

 

(e)

Consents.  The Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement and the other Transaction Documents, in each case
in accordance with the terms hereof or thereof.  All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the First Closing, and the Company is unaware of any facts or circumstances
which might prevent the Company from obtaining or effecting any of the
registration, application or filings pursuant to the preceding sentence.

(f)

Acknowledgment Regarding the Buyer’s Purchase of Securities.  The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby and that the
Buyer is not (i) an officer or director of the Company, (ii) an “affiliate” of
the Company or any of its Subsidiaries, as defined in Rule 144, or (iii) to its
knowledge, a “beneficial owner” of more than 10% of the shares of Common Stock
as defined for purposes of Rule 13d-3 of the Exchange Act.  The Company further
acknowledges that the Buyer is not acting as a financial advisor or fiduciary of
the Company or any of its Subsidiaries, or in any similar capacity, with respect
to the Transaction Documents and the transactions contemplated hereby and
thereby, and any advice given by the Buyer or any of its representatives or
agents in connection with this Agreement and the other Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to the
Buyer’s purchase of the Securities.  The Company further represents to the Buyer
that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(g)

No General Solicitation; Placement Agent’s Fees.  Neither the Company, nor any
of its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising within
the meaning of Regulation D in connection with the offer or sale of the
Securities.  The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions other than for
Persons engaged by the Buyer or its investment advisor relating to or arising
out of the transactions contemplated hereby.  The Company shall pay, and hold
the Buyer harmless against, any liability, loss or expense, including, without
limitation, attorney’s fees and out-of-pocket expenses, arising in connection
with any such claim.  The Company acknowledges that it has engaged Norman T.
Reynolds Law Firm to structure the transaction in connection with the sale of
the Securities.  The Company has not engaged any placement agent or other agent
in connection with the sale of the Securities.

(h)

No Integrated Offering.  None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of any of
the Securities under the Securities Act or cause this offering of the Securities
to be integrated with prior offerings by the Company for purposes of the
Securities Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated.  None of the Company, its Subsidiaries, their affiliates or any
Person acting on its or their behalf will take any action or steps referred to
in the preceding sentence that would require registration of any of the
Securities under the Securities Act or cause the offering of the Securities to
be integrated with other offerings.

 





6







(i)

Dilutive Effect.  The Company acknowledges that its obligation to issue
Conversion Shares upon conversion of the Series C Preferred Stock in accordance
with this Agreement and the Certificate of Designation is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.

(j)

Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Articles of Incorporation of the Company or
the laws of the jurisdiction of its incorporation which is or could become
applicable to the Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.  The Company has not
adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.

(k)

SEC Documents; Financial Statements.  During the two (2) years prior to the date
hereof, the Company has filed or furnished all reports, schedules, forms,
statements and other documents required to be filed or furnished by it with the
SEC pursuant to the reporting requirements of the Exchange Act (all of the
foregoing filed or furnished prior to the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”).  The Company has delivered to the Buyer or its respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system that have been requested by the Buyer.  As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto as in effect as
of the time of filing.  Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements, and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments.  No other
information provided by or on behalf of the Company to the Buyer which is not
included in the SEC Documents, including, without limitation, information
referred to in Paragraph 2(e) of this Agreement, contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein not misleading, in the light of the circumstance
under which they are or were made.

(l)

Absence of Certain Changes.  Since the date of the Company’s most recent audited
or reviewed financial statements contained in a Form 10-K or Form 10-Q, there
has been no material adverse change and no material adverse development in the
business, assets, liabilities, properties, operations, condition (financial or
otherwise), results of operations or prospects of the Company or its
Subsidiaries.  Since the date of the Company’s most recent audited financial
statements contained in a Form 10-K or Form 10-Q, neither the Company nor any of
its Subsidiaries has (i) declared or paid any dividends, (ii) sold any assets,
individually or in the aggregate, in excess of $50,000 outside of the ordinary
course of business or (iii) had capital expenditures, individually or in the
aggregate, in excess of $50,000.  Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so.  The
Company and its Subsidiaries, individually and on a consolidated basis, are not
as of the date of the Closing, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below).  For purposes of this Paragraph 3(l), “Insolvent” means, with respect to
the Company, on a consolidated basis with its Subsidiaries, (i) the present fair
saleable value of the Company’s and its Subsidiaries’ assets is less than the
amount required to pay the Company’s and its Subsidiaries’ total Indebtedness as
defined in Paragraph 3(s), (ii) the Company and its Subsidiaries are unable to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, or (iii) the Company and its
Subsidiaries intend to incur or believe that they will incur debts that would be
beyond their ability to pay as such debts mature.  The Company has not engaged
in business or in any transaction, and is not about to engage in business or in
any transaction, for which the Company’s remaining assets constitute
unreasonably small capital.





7




 

(m)

No Undisclosed Events, Liabilities, Developments or Circumstances.  No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.

(n)

Conduct of Business; Regulatory Permits.  Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Articles of
Incorporation, the Certificate of Designation, and any other certificate of
designation, preferences or rights of any other outstanding series of preferred
stock of the Company or Bylaws or their organizational charter or Articles of
Incorporation or Bylaws, respectively.  Neither the Company nor any of its
Subsidiaries is in violation of any judgment, decree or order or any law,
statute, ordinance, rule or regulation applicable to the Company or any of its
Subsidiaries, and neither the Company nor any of its Subsidiaries will conduct
its business in violation of any of the foregoing, except in all cases for
possible violations which would not, individually or in the aggregate, have a
Material Adverse Effect.  Without limiting the generality of the foregoing, the
Company is not in violation of any of the rules, regulations or requirements of
the Principal Market and has no knowledge of any facts or circumstances that
would reasonably lead to delisting or suspension of the Common Stock by the
Principal Market in the foreseeable future.  Since April 17, 2006, following the
change in the Company’s corporate name from International Development Corp. to
Global Wataire, Inc., the Common Stock was quoted on the OTC Bulletin Board
under the symbol “GWTE.OB.”  Beginning in July 2001, until December 9, 2004, the
Company’s symbol was “OZLU.OB.”  When the Company changed its corporate name
from Ozolutions, Inc. to International Development Corp. on December 9, 2004,
its symbol changed to “IDVL.OB.”  Subsequently, when the Company changed its
corporate name to Global Earth Energy, Inc. on February 5, 2008, its symbol
changed to “GEEG.OB.”  The Company’s symbol was changed on May 20, 2009, to
“GLER.OB.”  Since, February 2011, the Common Stock has been quoted on the OTCQB
maintained by the OTC Markets.  Since February 2011, (i) the Common Stock has
been designated for quotation on the Principal Market, (ii) trading in the
Common Stock has not been suspended by the SEC or the Principal Market, and
(iii) the Company has received no communication, written or oral, from the SEC
or the Principal Market regarding the suspension or delisting of the Common
Stock from the Principal Market.  The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Material Adverse Effect, and neither the
Company nor any such Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.

(o)

Foreign Corrupt Practices.  Neither the Company nor any of its Subsidiaries nor
any director, officer, agent, employee or other Person acting on behalf of the
Company or any of its Subsidiaries has, in the course of its actions for, or on
behalf of, the Company or any of its Subsidiaries (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

(p)

Sarbanes-Oxley Act.  The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof.





8

 




(q)

Transactions With Affiliates.  None of the officers, directors or employees of
the Company or any of its Subsidiaries is presently a party to any transaction
with the Company or any of its Subsidiaries (other than for ordinary course
services as employees, officers or directors), including any contract, agreement
or other arrangement providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.

(r)

Equity Capitalization.  As of the date of the Second Closing, the authorized
capital stock of the Company shall consist of (i) 800,000,000 shares of Common
Stock, of which as of the date of the Second Closing, 359,909,338_______ are
issued and outstanding.  As of the Fourth Closing there shall be four series of
preferred stock designated as follows: (i) 10,000 shares have been designated as
Series A, none of which shall be issued and outstanding; (ii) 5,000,000 shares
have been designated as Series B Preferred Stock, $0.001 per share, 3,000,000 of
which shall be issued and are outstanding; (iii) 15,000,000 shares have been
designated as Series C Preferred Stock, $1.00 per share, 15,000,000 share shall
be issued and outstanding in favor of the Buyer; and (iv) 13,000,000 shares of
Series D Preferred Stock, $0.001 par value per share, none of which shall be
issued and outstanding.  All of such outstanding shares have been, or upon
issuance will be, validly issued and are fully paid and nonassessable.  As of
the Fourth Closing of this Agreement, except as disclosed in the SEC Documents,
(i) none of the Company’s capital stock is subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, loan or credit facilities
or other agreements, documents or instruments evidencing Indebtedness, as
defined in Paragraph 3(s), of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (iv) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act, except pursuant to the Registration Rights Agreement; (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to purchase, repurchase, retire or redeem a
security of the Company or any of its Subsidiaries; (vi) there are no securities
or instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (vii) the Company does not have any
stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement; and (viii) the Company and its Subsidiaries have no
liabilities or obligations required to be disclosed in the SEC Documents but not
so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.  The Company has furnished to the Buyer through the SEC’s EDGAR system,
true, correct and complete copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), and the terms of all securities convertible into, or exercisable or
exchangeable for, shares of Common Stock and the material rights of the holders
thereof in respect thereto.

(s)

Indebtedness and Other Contracts.  Except as disclosed in the SEC Documents,
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness, as defined below, (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.  For purposes of this Agreement: (x)





9







“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, lien, pledge, charge,
security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (H) all Contingent Obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses (A)
through (G) above; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

(t)

Absence of Litigation.  Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Common Stock or any of the
Subsidiaries or any of the Company’s or its Subsidiaries’ officers or directors
which is outside of the ordinary course of business or individually or in the
aggregate material to the Company.

(u)

Insurance.  The Company and each of its Subsidiaries do not have any insurance
coverage.

(v)

Employee Relations.

(i)

Neither the Company nor any of its Subsidiaries is a party to any collective
bargaining agreement or employs any member of a union.  The Company and its
Subsidiaries believe that their relations with their employees are good.  No
executive officer of the Company (as defined in Rule 501(f) of the Securities
Act) or any of its Subsidiaries has notified the Company or any such Subsidiary
that such officer intends to leave the Company or any such Subsidiary or
otherwise terminate such officer’s employment with the Company or any such
Subsidiary.  No executive officer of the Company or any of its Subsidiaries is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.

(ii)

The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(iii)

To the knowledge of the Company, no key employee or group of employees has any
plans to terminate employment with the Company or any Subsidiary.





10

 




(w)

Title.  Except as disclosed in the SEC Documents, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case free
and clear of all liens, encumbrances and defects except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries.  Any real property and facilities held under lease by the Company
or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and facilities by the
Company and its Subsidiaries.

(x)

Intellectual Property Rights.  The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
other intellectual property rights (“Intellectual Property Rights”) necessary to
conduct their respective businesses as now conducted.  None of the Company’s or
its Subsidiaries’ Intellectual Property Rights have expired, terminated or been
abandoned, or are expected to expire, terminate or be abandoned, within three
years from the date of this Agreement.  The Company does not have any knowledge
of any infringement by the Company or any of its Subsidiaries of the
Intellectual Property Rights of others.  There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company, being threatened,
against the Company or any of its existing Subsidiaries regarding its
Intellectual Property Rights.  The Company is unaware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings.  The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.

(y)

Environmental Laws.  The Company and its Subsidiaries (i) are in compliance with
any and all Environmental Laws (as hereinafter defined), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii), and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect.  The term “Environmental Laws” means all federal,
state, local or foreign laws relating to pollution or protection of human health
or the environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

(z)

Subsidiary Rights.  The Company has the unrestricted right to vote, and (subject
to limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its Subsidiaries as owned by the Company.

(aa)

Tax Status.  The Company and each of its Subsidiaries (i) has made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
 There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

(bb)

Internal Accounting and Disclosure Controls.  Except as disclosed in the SEC
Documents, the Company and each of its Subsidiaries maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset and liability accountability, (iii)
access to assets or incurrence of liabilities is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference.  The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the Exchange Act) that
are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed in to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.  Except as disclosed in the SEC Documents, during the twelve months
prior to the date hereof, neither the Company nor any of its Subsidiaries have
received any notice or correspondence from any accountant relating to any
potential material weakness in any part of the system of internal accounting
controls of the Company or any of its Subsidiaries.




11

 

 

 

(cc)

Off Balance Sheet Arrangements.  There is no transaction, arrangement, or other
relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that otherwise would be reasonably likely to have a Material Adverse Effect.

(dd)

Investment the Company Status.  The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment the Company Act of 1940, as amended.

(ee)

Transfer Taxes.  On the Fourth Closing, all stock transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the sale and transfer of the Securities to be sold to the Buyer hereunder will
be, or will have been, fully paid or provided for by the Company, and all laws
imposing such taxes will be or will have been complied with.

(ff)

Acknowledgement Regarding the Buyer’s Trading Activity.  It is understood and
acknowledged by the Company (i) that following the public disclosure of the
transactions contemplated by the Transaction Documents, in accordance with the
terms thereof, the Buyer has not been asked by the Company or its Subsidiaries
to agree, nor has the Buyer agreed with the Company or its Subsidiaries, to
desist from purchasing or selling, long and/or short, securities of the Company,
or “derivative” securities based on securities issued by the Company or to hold
the Securities for any specified term; (ii) that the Buyer, and counter parties
in “derivative” transactions to which the Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock which were
established prior to the Buyer’s knowledge of the transactions contemplated by
the Transaction Documents, and (iii) that the Buyer shall not be deemed to have
any affiliation with or control over any arm’s length counter party in any
“derivative” transaction.  The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents, in accordance with the terms thereof, the Buyer may
engage in hedging and/or trading activities at various times during the period
that the Securities are outstanding, including, without limitation, during the
periods that the value of the Conversion Shares deliverable with respect to
Securities are being determined and (b) such hedging and/or trading activities,
if any, can reduce the value of the existing stockholders’ equity interest in
the Company both at and after the time the hedging and/or trading activities are
being conducted.  The Company acknowledges that such aforementioned hedging
and/or trading activities do not constitute a breach of this Agreement, the
Series C Preferred Stock, or any of the documents executed in connection
herewith.

(gg)

Registration Eligibility.  The Company is eligible to register the Conversion
Shares for resale by the Buyer using Form S-1 promulgated under the Securities
Act, subject to the requirements of Rule 415 promulgated by the SEC.

(hh)

Manipulation of Price.  The Company and its Subsidiaries have not, and to the
Company’s knowledge no one acting on their behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any person any compensation for soliciting another to
purchase any other securities of the Company.





12

 




 

(ii)

Disclosure.  The Company confirms that neither it nor any other Person acting on
its behalf has provided the Buyer or its agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
nonpublic information.  The Company understands and confirms that the Buyer will
rely on the foregoing representations in effecting transactions in securities of
the Company.  All disclosure provided to the Buyer regarding the Company and its
Subsidiaries, their business and the transactions contemplated by this Agreement
and the other Transaction Documents, including the Schedules and Exhibits hereto
and thereto, furnished by or on behalf of the Company is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made herein or therein,
in the light of the circumstances under which they were made, not misleading.
 No press release issued by the Company or its Subsidiaries during the twelve
months preceding the date of this Agreement contained at the time of release any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, assets, liabilities,
properties, prospects, operations or conditions (financial or otherwise), which,
under applicable law, rule or regulation, requires public disclosure at or
before the date hereof or announcement by the Company but which has not been so
publicly announced or disclosed..

4.

Covenants.

(a)

Best Efforts.  Each party shall use its reasonable best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Paragraphs 6
and 7 of this Agreement.

(b)

Form D and Blue Sky.  The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to the
Buyer promptly after such filing.  The Company shall, on or before the First
Closing, take such action as the Company shall reasonably determine is necessary
in order to obtain an exemption for or to qualify the Securities for sale to the
Buyer at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyer on or prior to the First Closing.  The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the First Closing.

(c)

Reporting Status.  Until the date on which the Buyer shall have sold all the
Conversion Shares, and none of the Series C Preferred Stock is outstanding (the
“Reporting Period”), the Company shall timely file all reports required to be
filed with the SEC pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would no
longer require or otherwise permit such termination.

(d)

Use of Proceeds.  The Company will use the proceeds from the sale of the
Securities for working capital purposes including repayment of certain existing
debt and financing of acquisitions.

(e)

Financial Information.  The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports and
Quarterly Reports on Form 10-K or 10-Q, any interim reports or any consolidated
balance sheets, income statements, stockholders’ equity statements and/or cash
flow statements for any period other than annual, any Current Reports on Form
8-K and any registration statements, other than on Form S-8, or amendments filed
pursuant to the Securities Act, (ii) on the same day as the release thereof,
facsimile copies of all press releases issued by the Company or any of its
Subsidiaries, and (iii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.





13




 




(f)

Listing.  The Company shall promptly secure the listing of all of the
Registrable Securities, as defined in the Registration Rights Agreement, upon
each national securities exchange and automated quotation system, if any, upon
which the Common Stock is then listed, subject to official notice of issuance,
and shall maintain such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents on such exchange or
automated quotation system or an Eligible Market.  The Company shall maintain
the Common Stock’s authorization for quotation on the Principal Market.  Neither
the Company nor any of its Subsidiaries shall take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on an Eligible Market.  The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Paragraph 4(f).

(g)

Fees.  The Company shall reimburse Norman T. Reynolds Law Firm, or its
designee(s), in addition to any other expense amounts paid to the Buyer prior to
the date of this Agreement, for all reasonable costs and expenses incurred in
connection with the transactions contemplated by the Transaction Documents and
due diligence in connection therewith, which amount shall be non-accountable.
 The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or broker’s commissions other than for Persons engaged
by the Buyer relating to or arising out of the transactions contemplated by the
Transaction Documents, including, without limitation, any fees payable to Norman
T. Reynolds Law Firm.  The Company shall pay, and hold the Buyer harmless
against, any liability, loss or expense, including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses, arising in connection
with any claim relating to any such payment.

(h)

Pledge of Securities.  The Company acknowledges and agrees that the Securities
may be pledged by an Investor, as defined in the Registration Rights Agreement,
in connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities.  The pledge of Securities shall
not be deemed to be a transfer, sale or assignment of the Securities hereunder,
and no Investor effecting a pledge of Securities shall be required to provide
the Company with any notice thereof or otherwise make any delivery to the
Company pursuant to this Agreement or any other Transaction Document.  The
Company hereby agrees to execute and deliver such documentation as a pledgee of
the Securities may reasonably request in connection with a pledge of the
Securities to such pledgee by an Investor.

(i)

Disclosure of Transactions and Other Material Information.

(i)

On or before 8:30 a.m., New York City, New York Time, on the fourth Business Day
following the date of this Agreement, the Company shall file a Current Report on
Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the Exchange Act and attaching,
unless the Company shall elect to defer the filing of exhibits as permitted by
the Exchange Act, the material Transaction Documents, including, without
limitation, this Agreement, the form of Certificate of Designation, and the
Registration Rights Agreement, including all attachments, the “8-K Filing.”
 From and after the filing of the 8-K Filing with the SEC, the Company shall
have disclosed any material nonpublic information delivered to the Buyer by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees, stockholders, representatives or agents.  The Company
shall not, and shall cause each of its Subsidiaries and its and each of their
respective officers, directors, employees and agents, not to, provide the Buyer
with any material, nonpublic information regarding the Company or any of its
Subsidiaries from and after the filing of the 8-K Filing with the SEC without
the express written consent of the Buyer.  In the event of a breach of the
foregoing covenant by the Company, or any of its Subsidiaries, or any of its or
their respective officers, directors, employees and agents, in addition to any
other remedy provided herein or in the Transaction Documents, the Buyer shall
have the right to make a public disclosure, in the form of a press release,
public advertisement or otherwise, of such material, nonpublic information
without the prior approval by the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees or agents.  The Buyer shall not
have any liability to the Company, any of its Subsidiaries, or any of its or
their respective officers, directors, employees, stockholders or agents, for any
such disclosure.  Subject to the foregoing, none of the Company, its
Subsidiaries or the Buyer shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of the
Buyer, to make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith, and (ii) as is required by applicable law and
regulations, provided that in the case of clause (i) the Buyer shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release.  Without the prior written consent of
the Buyer, neither the Company nor any of its Subsidiaries shall disclose the
name of the Buyer in any filing, announcement, release or otherwise.





14




 

(ii)

In the event of a breach of the foregoing covenant by the Company or any of its
Subsidiaries, or any of its or their respective officers, directors, employees,
stockholders, representatives and agents, in addition to any other remedy
provided herein or in the other Transaction Documents, the Buyer shall have the
right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company or any of its Subsidiaries or any of its or their
respective officers, directors, employees, stockholders, representatives or
agents.  The Buyer shall not have any liability to the Company or its
Subsidiaries or any of its or their respective officers, directors, employees,
stockholders, representatives or agents, for any such disclosure.

(j)

Corporate Existence.  So long as the Buyer beneficially owns any Series C
Preferred Stock, the Company shall not be party to any Fundamental Transaction
(as defined in the Certificate of Designation) unless the Company is in
compliance with the applicable provisions governing Fundamental Transactions set
forth in the Certificate of Designation.

(k)

Reservation of Shares.  The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
130% of the maximum number of shares of Common Stock issuable upon conversion of
the Series C Preferred Stock, assuming for purposes hereof, that the Series C
Preferred Stock is convertible at the Conversion Price and without taking into
account any limitations on the conversion of the Series C Preferred Stock set
forth in the Certificate of Designation, subject to adjustment for stock splits
and stock dividends.

(l)

Conduct of Business.  The business of the Company and its Subsidiaries shall not
be conducted in violation of any law, ordinance or regulation of any government,
or any department or agency thereof or any governmental entity, except where
such violations would not result, either individually or in the aggregate, in a
Material Adverse Effect.

(m)

No Short Position.  The Buyer and any of its affiliates do not have an open
short position in the Common Stock.

(n)

Legend.  (i) Certificates evidencing the Conversion Shares shall not contain any
legend, including the legend set forth above, (A) while a registration statement
covering the resale of such security is effective under the Securities Act,
provided, however, that the Buyer’s prospectus delivery requirements under the
Securities Act will remain applicable, or (B) following any sale of such
Conversion Shares pursuant to Rule 144, or (C) if such Conversion Shares are
eligible for sale under Rule 144, or (D) if such legend is not required under
applicable requirements of the Securities Act, including judicial
interpretations and pronouncements issued by the Staff of the SEC.  Subject to
the foregoing, upon written request of the Buyer to have such legend removed,
the Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the effective date of any registration statement,
the “Effective Date,” if required by the Company’s transfer agent to effect the
removal of the legend hereunder.  The Company agrees that following the
Effective Date or at such time as such legend is no longer required under this
Paragraph 4(n), it will, no later than three Trading Days, as defined in the
Certificate of Designation, following the delivery by the Buyer to the Company
or the Company’s transfer agent of a certificate representing Conversion Shares
issued with a restrictive legend, deliver or cause to be delivered to the Buyer
a certificate representing such Conversion Shares that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that
enlarge(s) the restrictions on transfer set forth herein.

(ii)

The Company shall cause its securities counsel to deliver the requisite legal
opinion in order to ensure the expedient removal of the legend on the Escrow
Shares as soon as practicable after the Effective Date of the Registration
Statement.

(o)

Removal of Legend.  Nothing herein shall limit the Buyer’s right to pursue
actual damages for the failure of the Company and its transfer agent to deliver
certificates representing any securities as required hereby, and the Buyer shall
have the right to pursue all remedies available to it at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief.





15




 

(p)

Publicity.  The Company and the Buyer shall have the right to approve, before
issuance any press release or any other public statement with respect to the
transactions contemplated hereby made by any party; provided, however, that the
Company shall be entitled, without the prior approval of the Buyer, to issue any
press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations provided, that
the Company shall use its commercially reasonable best efforts to consult the
Buyer in connection with any such press release or other public disclosure prior
to its release and the Buyer shall be provided with a copy thereof upon release
thereof.

(q)

Additional Issuances of Securities.

(i)

For purposes of this Paragraph 4(q), the following definitions shall apply:

(A)

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(B)

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(C)

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(D)

“Excluded Securities” means any stock or securities issued in a transaction not
constituting a bona fide capital raising transaction.  Shares of the Common
Stock issued pursuant to a registration statement filed on Form S-8 are
expressly included within the definition of Excluded Securities.

(ii)

From the date of the Fourth Closing until thirty (30) days after the Effective
Date of the Registration Statement, the Company will not, directly or
indirectly, file any registration statement with the SEC other than the
Registration Statement.  From the date of the Fourth Closing until thirty (30)
days after the Effective Date, the Company will not, directly or indirectly,
offer, sell, grant any option to purchase, or otherwise dispose of, or announce
any offer, sale, grant or any option to purchase or other disposition of, any of
its equity or equity equivalent securities, including without limitation any
debt, preferred stock or other instrument or security that is, at any time
during its life and under any circumstances, convertible into or exchangeable or
exercisable for shares of the Common Stock or Common Stock Equivalents other
than Excluded Securities, any such offer, sale, grant, disposition or
announcement being referred to as a “Subsequent Placement,” without complying
with the obligations set forth in subsection (iii) below.

(iii)

From the Effective Date until the earlier of one (1) year following the full
redemption of the Series C Preferred Stock or the maturity of the Series C
Preferred Stock, the Company will not, directly or indirectly, effect any
Subsequent Placement unless the Company shall have first complied with this
Paragraph 4(q)(iii).

(A)

The Company shall deliver to the Buyer a written notice (the “Offer Notice”) of
any proposed or intended issuance or sale or exchange (the “Offer”) of the
securities being offered (the “Offered Securities”) in a Subsequent Placement,
which Offer Notice shall (1) identify and describe the Offered Securities, (x)
describe the price and other terms upon which they are to be issued, sold or
exchanged, and the number or amount of the Offered Securities to be issued, sold
or exchanged, (2) identify the persons or entities (if known) to which or with
which the Offered Securities are to be offered, issued, sold or exchanged, and
(3) offer to issue and sell to the Buyer the Offered Securities in any
Subsequent Placement, allocated among the Buyer (I) based on the Buyer’s pro
rata portion of the aggregate principal amount of the Series C Preferred Stock
purchased hereunder (the “Basic Amount”), and (II) with respect to the Buyer
that elects to purchase its Basic Amount, any additional portion of the Offered
Securities attributable to the Basic Amounts of other the Buyer as the Buyer
shall indicate it will purchase or acquire should the other the Buyer subscribe
for less than their Basic Amounts (the “Undersubscription Amount”).





16




 

(B)

To accept an Offer, in whole or in part, the Buyer must deliver a written notice
to the Company prior to the end of the tenth (10th) Business Day after the
Buyer’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of the Buyer’s Basic Amount that the Buyer elects to purchase and, if
the Buyer shall elect to purchase all of its Basic Amount, the Undersubscription
Amount, if any, that the Buyer elects to purchase (in either case, the “Notice
of Acceptance”).  If the Basic Amounts subscribed for by all the Buyer are less
than the total of all of the Basic Amounts, then the Buyer who has set forth an
Undersubscription Amount in its Notice of Acceptance shall be entitled to
purchase, in addition to the Basic Amounts subscribed for, the Undersubscription
Amount it has subscribed for; provided, however, that if the Undersubscription
Amounts subscribed for exceed the difference between the total of all the Basic
Amounts and the Basic Amounts subscribed for (the “Available Undersubscription
Amount”), the Buyer who has subscribed for any Undersubscription Amount shall be
entitled to purchase only that portion of the Available Undersubscription Amount
as the Basic Amount of the Buyer bears to the total Basic Amounts of all the
Buyer that have subscribed for Undersubscription Amounts, subject to rounding by
the Company to the extent its deems reasonably necessary.

(C)

The Company shall have ten (10) Business Days from the expiration of the Offer
Period above to offer, issue, sell, or exchange all or any part of such Offered
Securities as to which a Notice of Acceptance has not been given by the Buyer
(the “Refused Securities”), but only to the offerees described in the Offer
Notice (if so described therein) and only upon terms and conditions (including,
without limitation, unit prices and interest rates) that are not more favorable
to the acquiring person or persons or less favorable to the Company than those
set forth in the Offer Notice.

(D)

In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Paragraph 4(q)(iii)(C) above), then the Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that the Buyer elected to purchase pursuant
to Paragraph 4(q)(iii)(B) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange, including Offered Securities to be issued
or sold to the Buyer pursuant to Paragraph 4(q)(iii)(C) above prior to such
reduction, and (ii) the denominator of which shall be the original amount of the
Offered Securities.  In the event that the Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Buyer in accordance with Paragraph 4(q)(iii)(A) above.

(E)

Upon the closing of the issuance, sale or exchange of all or less than all of
the Refused Securities, the Buyer shall acquire from the Company, and the
Company shall issue to the Buyer, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Paragraph
4(q)(iii)(D) above if the Buyer have so elected, upon the terms and conditions
specified in the Offer.  The purchase by the Buyer of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Buyer of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Buyer and their respective
counsel.

(F)

Any Offered Securities not acquired by the Buyer or other persons in accordance
with Paragraph 4(q)(iii)(C) above may not be issued, sold or exchanged until
they are again offered to the Buyer under the procedures specified in this
Agreement.

(G)

The restrictions contained in subsections (ii) and (iii) of this Paragraph 4(q)
shall not apply in connection with the issuance of any Excluded Securities.

(r)

The Company’s Failure to Timely Deliver Securities.  In addition to the
foregoing, if within three (3) Trading Days after the Company’s receipt of an
electronically transmitted copy of an exercise or conversion notice, the Company





17







shall cause the Escrow Agent to fail to transfer the Escrow Shares to the Buyer,
and if on or after such third Trading Day, the Buyer is required to purchase (in
an open market transaction or otherwise) shares of Common Stock in order to
deliver in satisfaction of a sale initiated by the Buyer in anticipation of
receiving from the Company the shares of Common Stock issuable upon such
exercise or conversion (a “Buy-In”), then the Company shall, within three (3)
Business Days after the Buyer’s request and in the Buyer’s discretion, either
(i) pay cash to the Buyer in an amount equal to the Buyer’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Buy-In Price”), at which point the Company’s obligation to
deliver such Escrow Shares resulting from such exercise or conversion shall
terminate, or (ii) promptly honor its obligation to deliver to the Buyer a
certificate or certificates representing such Escrow Shares and pay cash to the
Buyer in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Sale
Price on the date of exercise.  Nothing herein shall limit the Buyer’s right to
pursue actual damages for the Company’s failure to maintain a sufficient number
of authorized shares of Common Stock or to otherwise issue shares of Common
Stock upon conversion of the Series C Preferred Stock in accordance with the
terms hereof, and the Buyer shall have the right to pursue all remedies
available at law or in equity (including a decree of specific performance and/or
injunctive relief).  Notwithstanding the foregoing, the Company shall have no
obligations to cause its Escrow Agent to deliver Escrow Shares or to pay any
Buy-In Price under this Paragraph 4(r) if the Company has timely delivered in
good faith a bona fide objection to such conversion or exercise notice.

5.

Register.

(a)

Register.  The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Series C Preferred Stock in which the
Company shall record the name and address of the Person in whose name the Series
C Preferred Stock have been issued (including the name and address of each
transferee), the number of Series C Preferred Stock held by such Person, and the
number of Conversion Shares issuable upon conversion of the Series C Preferred
Stock held by such Person.  The Company shall keep the register open and
available at all times during business hours for inspection of the Buyer or its
legal representatives.

(b)

Share Denominations.  The Escrow Agent shall retain and hold the Escrow Shares
which shall be held in accordance with the terms of this Agreement and the
Escrow Shares Escrow Agreement.

6.

Conditions to the Company’s Obligation to Sell.  The obligation of the Company
hereunder to issue and sell the Series C Preferred Stock to the Buyer at the
Closing is subject to the satisfaction, at or before the Closing, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing the Buyer with prior written notice thereof:

(a)

The Buyer shall have executed each of the Transaction Documents to which it is a
party and delivered the same to the Company prior to the Fourth Closing.

(b)

The Buyer shall have delivered to the Escrow Agent by wire transfer of
immediately available funds pursuant to the written wire instructions provided
by the Escrow Agent two (2) Business Days prior to the First Closing:

(i)

On the First Closing the sum of $1,000,000;

(ii)

On the Second Closing, the sum of $5,000,000;

(iii)

On the Third Closing, the sum of $5,000,000; and

(iv)

On the Fourth Closing, the sum of $4,000,000.

(c)

The representations and warranties of the Buyer shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
at that time (except for representations and warranties that speak as of a
specific date), and the Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Buyer at or
prior to the Closing.





18

 




 

7.

Conditions to the Buyer’s Obligation to Purchase.  The obligation of the Buyer
hereunder to purchase the Series C Preferred Stock at the Closing is subject to
the satisfaction, at or before the Fourth Closing, of each of the following
conditions, provided that these conditions are for the Buyer’s sole benefit and
may be waived by the Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:

(a)

The Company shall have duly executed and delivered to the Buyer (i) each of the
Transaction Documents, and (ii) the Series C Preferred Stock being purchased by
the Buyer at the Closing pursuant to this Agreement.

(b)

The Company shall have delivered to the Buyer a certificate evidencing the
formation and good standing of the Company issued by the Secretary of State of
Nevada as of a date within five (5) days of the Second Closing.

(c)

The Company shall have delivered to the Buyer a certified copy of the Articles
of Incorporation as certified by the Secretary of State of the State of Nevada
within five (5) days of the Second Closing.

(d)

The Company shall have delivered to the Buyer a certificate, executed by the
Secretary of the Company and dated as of the Second Closing, as to (i) the
resolutions consistent with Paragraph 3(b) as adopted by the Company’s board of
directors in a form reasonably acceptable to the Buyer, (ii) the Articles of
Incorporation, and (iii) the Bylaws, each as in effect at the Second Closing.

(e)

The representations and warranties of the Company shall be true and correct as
of the date when made and as of the Closing as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing.
 The Buyer shall have received a certificate, executed by the Chief Executive
Officer of the Company, dated as of the Second Closing, to the foregoing effect
and as to such other matters as may be reasonably requested by the Buyer.

(f)

The Company shall have delivered to the Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five (5) days of the Second Closing.

(g)

The Common Stock (i) shall be designated for quotation or listed on the
Principal Market, and (ii) shall not have been suspended, as of the Fourth
Closing, by the SEC or the Principal Market from trading on the Principal Market
nor shall suspension by the SEC or the Principal Market have been threatened, as
of the Fourth Closing, either (A) in writing by the SEC or the Principal Market,
or (B) by falling below the minimum maintenance requirements of the Principal
Market.

(h)

The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market.

(i)

The Certificate of Designation in the form attached hereto as Exhibit A shall
have been filed with the Secretary of State of the State of Nevada and shall be
in full force and effect, enforceable against the Company in accordance with its
terms and shall not have been amended.

(j)

The aggregate Purchase Price paid to the Company for the Securities by the Buyer
at the Closing shall not be less than $15,000,000 even though the Series C
Preferred Stock will have an aggregate stated Value of $15,000,000.





19




 




(k)

The Company shall have delivered to the Buyer such other documents relating to
the transactions contemplated by this Agreement as the Buyer or its counsel may
reasonably request.

(l)

The Company shall have placed the Escrow Shares into escrow with Norman T.
Reynolds Law Firm, acting  as Escrow Agent, pursuant to the terms of the Escrow
Shares Escrow Agreement.

8.

Termination.  In the event that the First Closing, the Second Closing, the Third
Closing, and the Fourth Closing shall not have occurred with respect to the
Buyer due to the Company’s or the Buyer’s failure to satisfy the conditions set
forth in this Agreement (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on the date of the First Closing, the Second Closing, the Third
Closing, and the Fourth Closing, as the case may be, without liability of any
party to any other party.

9.

Miscellaneous.

(a)

Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Texas, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Texas or any other jurisdictions) that would cause the application of the laws
of any jurisdictions other than the State of Texas.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Houston, Texas, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
 EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

(b)

Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or PDF copy
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

(c)

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

(d)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e)

Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyer, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor the Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
Buyer of at least a majority of the Series C Preferred Stock issued and issuable
hereunder, and any amendment to this





20




 




Agreement made in conformity with the provisions of this Paragraph 9(e) shall be
binding on the Buyer and holders of Securities, as applicable.  No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.  No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Series C Preferred
Stock then outstanding.  No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same consideration also is offered to all of
the parties to the Transaction Documents, or holders of Series C Preferred
Stock, as the case may be.  The Company has not, directly or indirectly, made
any agreements with the Buyer relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.  Without limiting the foregoing, the Company confirms
that, except as set forth in this Agreement, no the Buyer has made any
commitment or promise or has any other obligation to provide any financing to
the Company or otherwise.

(f)

Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and delivered personally or sent by registered or certified
United States mail, return receipt requested with postage prepaid, or by
telecopy or e-mail, if to the Company and any Subsidiary, addressed to Mr.
Sydney A. Harland at 1213 Culberth Drive, Wilmington, North Carolina 28405,
telephone (910) 270-7749, telecopier (910) 270-6640, and e-mail
harlandsydney@aol.com; and if to the Buyer, addressed to Mr. Henry K. Fata at
Unit 2401A, Park-In Commercial Centre, 56 Dundas Street, Mongkok, Hong Kong,
Hong Kong SAR, USA telephone (310) 358-3303, USA telecopier (801) 684-4751, and
email fataiki@sputech.com.  Any party hereto may change its address upon ten
(10) days’ written notice to any other party hereto.

(g)

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns, including
any purchasers of the Series C Preferred Stock.  The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable hereunder, including by way of a
Fundamental Transaction, unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Certificate of
Designation.  The Buyer may assign some or all of its rights hereunder in
connection with transfer of any of its Series C Preferred Stock, subject to
compliance with the securities laws, without the consent of the Company, in
which event such assignee shall be deemed to be a buyer hereunder with respect
to such assigned rights.

(h)

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i)

Survival.  The representations and warranties of the Company and the Buyer
contained in Paragraphs 2 and 3 shall survive the Closing and the agreements and
covenants set forth in Paragraphs 4, 5 and 9 shall survive the Closing.

(j)

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k)

Indemnification.  In consideration of the Buyer’s execution and delivery of the
Transaction Documents and acquiring the Securities thereunder and in addition to
all of the Company’s other obligations under the Transaction Documents, the
Company shall defend, protect, indemnify and hold harmless the Buyer and each
affiliate of the Buyer that holds Series C Preferred Stock and all of their
stockholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives, including, without limitation, those retained in connection
with the transactions contemplated by this Agreement (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith, irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought, and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (i)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents, (ii) any breach of any covenant, agreement
or obligation of the Company contained in the





21




 




Transaction Documents, or (iii) any cause of action, suit or claim brought or
made against such Indemnitee by a third party, including for these purposes a
derivative action brought on behalf of the Company, and arising out of or
resulting from (A) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (B) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (C) any disclosure made by the Buyer pursuant to Paragraph
4(i), or (D) the status of the Buyer or holder of the Securities as an investor
in the Company pursuant to the transactions contemplated by the Transaction
Documents; provided, that the Buyer shall not be entitled to indemnification to
the extent any of the foregoing is caused by its gross negligence or willful
misconduct.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.  Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Paragraph 9(k) shall be the same as those set forth in Paragraph 6 of the
Registration Rights Agreement.

(l)

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m)

Remedies.  The Buyer and each affiliate of the Buyer that holds Series C
Preferred Stock shall have all rights and remedies set forth in the Transaction
Documents and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law.  Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically, without
posting a bond or other security, to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
 Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the Buyer.
 The Company therefore agrees that the Buyer shall be entitled to seek temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages and without posting a bond or other security.

(n)

Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in, and without limiting any similar provisions of, the Transaction
Documents, whenever the Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o)

Payment Set Aside.  To the extent that the Company makes a payment or payments
to the Buyer hereunder or pursuant to any of the other Transaction Documents or
the Buyer enforce or exercise their rights hereunder or thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other Person
under any law, including, without limitation, any bankruptcy law, foreign, state
or federal law, common law or equitable cause of action, then to the extent of
any such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

(p)

Independent Nature of the Buyer’s Obligations and Rights.  The obligations of
the Buyer under any Transaction Document are several and not joint with the
obligations of any other Person, and the Buyer shall not be responsible in any
way for the performance of the obligations of any other the Person under any
Transaction Document.  Nothing contained herein or in any other Transaction
Document, and no action taken by the Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyer as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Buyer are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and the Company
acknowledges that the Buyer is not acting in concert or as a group with respect
to such obligations or the transactions contemplated by the Transaction
Documents.  The Buyer confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors.  The Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other the Buyer to be joined as an additional party in any
proceeding for such purpose.





22

 




 

(q)

Controlling Agreement.  In the event of any conflict between the terms of this
Agreement or any of the Transaction Documents or any of the Exhibits or
Schedules referred to herein, the terms of this Agreement shall control.

IN WITNESS WHEREOF, the Company and the Buyer have executed this Securities
Purchase Agreement as of the date first written above.

GLOBAL EARTH ENERGY, INC.




By:



Sydney A. Harland, Chief Executive Officer




SOLAR POWER UTILITY HOLDINGS LIMITED

 




By:



    Henry K. Fata, Chief Executive Officer

Attachments:

 

Exhibit A

Form of Certificate of Designation

Exhibit B

Security Agreement

Exhibit C

Form of Registration Rights Agreement

Exhibit D

Form of Escrow Shares Escrow Agreement








23







Exhibit A

Form of Certificate of Designation

 




AMENDED CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF THE

SERIES C PREFERRED STOCK OF

GLOBAL EARTH ENERGY, INC.

GLOBAL EARTH ENERGY, INC., a corporation organized and existing under the laws
of the State of Nevada (the “Company”), hereby certifies that, pursuant to the
authority vested in the Board of Directors of the Company (the “Board”) by the
Articles of Incorporation of the Company, as amended (the “Articles of
Incorporation”), the following resolution was adopted as of December ___, 2012
by the Board pursuant to the Section 78.1955 of the Nevada Revised Statutes
(“NRS”):

RESOLVED, that on October 6, 2005, pursuant to the authority granted to and
vested in the Board in accordance with the provisions of the Articles of
Incorporation, as amended, the Board created a Series C Preferred Stock; and

WHEREAS, on date hereof, the Board desires to amend the Certificate of
Designation for the Series C Preferred Stock of the Company;

NOW,THEREFORE, pursuant to the authority granted to and vested in the Board in
accordance with the provisions of the Articles of Incorporation, as amended, the
Board does hereby amend the Certificate of Designation for the Series C
Preferred Stock of the Company, which series shall have the following
designations and number thereof, powers, preferences, rights, qualifications,
limitations, and restrictions:

1.

Designation and Number of Shares.  There shall hereby be created and established
a series of Preferred Stock designated as “Series C Secured Convertible
Preferred Stock” having a par value of $1.00 per share (the “Series C Preferred
Stock”).  The authorized number of shares of Series C Preferred Stock shall be
15,000,000 shares; provided, that whatever number of shares of Series C
Preferred Stock is not issued and sold in the offering of Series C Preferred
Stock being undertaken contemporaneously with the creation of the Series C
Preferred Stock pursuant to the Securities Purchase Agreement between the
Company and Solar Power Utility Holdings Limited, a British Virgin Islands
corporation (the “Buyer”) to which reference is hereby made and incorporated
herein by reference for all purposes (the “Securities Purchase Agreement”),
shall be cancelled, retired and eliminated by the Company from the shares of
Series C Preferred Stock which the Company shall be authorized to issue.  Any
such shares of Series C Preferred Stock so cancelled, retired and eliminated
shall have the status of authorized and unissued shares of preferred stock,
issuable in undesignated series and may be redesignated and reissued in any
series other than as Series C Preferred Stock provided that no such redesignated
or reissued shares can be Senior Preferred unless authorized pursuant to
Paragraph 13 hereof.

2.

Security Agreement.  In order to secure the obligations of the Company with
respect to the Series C Preferred Stock, the Company will execute and deliver to
the Buyer a Security Agreement, substantially in the form attached to the
Securities Purchase Agreement as Exhibit B, to which reference is hereby made
and incorporated herein by reference for all purposes (the “Security
Agreement”).  Further, subject to the Permitted Liens (as defined in the
Securities Purchase Agreement) the parties intend that the Series C Preferred
Stock will be secured by a first priority, perfected security interest in all of
the assets of the Company, as evidenced by the Security Agreement, and any
ancillary documents related thereto.

3.

Dividends.  The holders of the shares of Series C Preferred Stock (each, a
“Holder” and collectively, the “Holders”) shall be entitled to receive, when, as
and if declared by the Board out of funds legally available for the purpose,
annual dividends (the “Dividends”) payable on the Stated Value (as defined
below) of each share of Series C Preferred Stock at the Dividend Rate (as
defined below).  Dividends on the shares of Series C Preferred Stock shall
commence accruing and be cumulative on January 1, 2014, and shall be computed on
the basis of a 360-day year consisting of twelve 30-day months and shall be
payable in arrears for each Calendar Year on the first day of the succeeding
Calendar Year during the period beginning on the Interest Commencement Date and
ending on, and including the Maturity Date (each, a “Dividend Date”) with the
first Dividend Date being December 31, 2014.  Prior to the payment of Dividends
on a Dividend Date, Dividends on the shares of Series C Preferred Stock shall
accrue at the Dividend Rate.  If a Dividend Date is not a Business Day (as
defined below), then the Dividend shall be due and payable on the Business Day
immediately following such Dividend Date.  Dividends shall be payable in cash.
 Notwithstanding the foregoing, if on a Dividend Date, the Company is not
permitted under the NRS (or under any agreement that would prohibit the payment
of such Dividends provided such agreement was in existence as of the date hereof
or entered into subsequent to the date hereof with the consent of the Required
Holders) to pay such Dividends, the Company shall be permitted to delay payment
of such Dividends until the earliest date on which the Company would be legally
permitted to make such payment.





1




 

4.

Conversion.  Shares of Series C Preferred Stock shall be convertible into the
Company’s common stock, $0.001 par value per share (the “Common Stock”), on the
terms and conditions set forth in this Paragraph 4.

(a)

Certain Defined Terms.  For purposes of this Certificate of Designation, the
following terms shall have the following meanings:

(i)

“Approved Share Plan” means any employee benefit plan which has been approved by
the Board of Directors of the Company, pursuant to which the Company’s
securities may be issued to any employee, officer, consultant or director for
services provided to the Company.

(ii)

“Bloomberg” means Bloomberg Financial Markets.

(iii)

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City, New York are authorized or required by law to
remain closed.

(iv)

“Calendar Year” means each of the following periods: the period beginning on and
including January 1, and ending on and including December 31.

(v)

“Change of Control” means any Fundamental Transaction other than (A) any
reorganization, recapitalization or reclassification in which holders of the
Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities, (B) pursuant
to a migratory merger effected solely for the purpose of changing the
jurisdiction of incorporation of the Company, or (C) a Fundamental Transaction
that has been previously authorized by a written consent of the Required Holders
prior to the consummation of such Fundamental Transaction.

(vi)

“Closing Bid Price” and “Closing Sale Price” means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 5:00:00 p.m., New York City, New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported by the OTC Markets.  If the
Closing Bid Price or the Closing Sale Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Required
Holders.  If the Company and the Required Holders are unable to agree upon the
fair market value of such security, then such dispute shall be resolved pursuant
to Paragraph 4(d)(iii).  All such determinations shall be appropriately adjusted
for any share dividend, share split, share combination or other similar
transaction during the applicable calculation period.





2




(vii)

“Conversion Amount” means the Stated Value.

(viii)

“Conversion Price” means, with respect to the shares of Series C Preferred
Stock, as of any Conversion Date or other date of determination, $1.00, subject
to adjustment as provided herein.

(ix)

“Convertible Securities” means any shares or securities (other than Options)
directly or indirectly convertible into or exchangeable or exercisable for
Common Stock.

(x)

“Dividend Rate” means seven percent (7%) per annum.

(xi)

“Eligible Market” means the Principal Market, NYSE, NYSE MKT, NYSE Arca, The
NASDAQ Global Select Market, The NASDAQ Global Market, and The NASDAQ Capital
Market.

(xii)

“Escrow Agent” means the Norman T. Reynolds Law Firm.

(xiii)

“Excluded Securities” means shares of the Common Stock issued or deemed to be
issued by the Company or Options: (A) in connection with an Approved Share Plan,
including, but not limited to shares of the Common Stock issued pursuant to a
registration statement filed with the SEC on Form S-8, or otherwise, or (B) upon
issuance of the shares of Series C Preferred Stock or upon conversion of the
shares of Series C Preferred Stock; (C) issued upon exercise of Options or
Convertible Securities which are outstanding on the date immediately preceding
the Subscription Date, provided that such issuance of Common Stock upon exercise
of such Options or Convertible Securities is made pursuant to the terms of such
Options or Convertible Securities in effect on the date immediately preceding
the Subscription Date and the exercise, conversion or similar price and the
number of shares underlying such Option or Convertible Security are not amended
or changed after the date immediately proceeding the Subscription Date and the
other material terms of such Options or Convertible Securities are not otherwise
amended or changed after the date immediately preceding the Subscription Date;
and (D) issued in connection with any share split, share dividend,
recapitalization or similar transaction by the Company for which adjustment is
made pursuant to Paragraph 4(f)(ii).

(xiv)

“Fundamental Transaction” means that (A) the Company shall, directly or
indirectly, in one or more related transactions, (1) consolidate or merge with
or into, whether or not the Company is the surviving corporation, another
Person, or (2) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (3) allow another Person to make a purchase, tender or exchange offer that is
accepted by the holders of more than the 50% of the outstanding Common Stock
(not including any Common Stock held by the Person or Persons making or party
to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), (4) consummate a share purchase agreement
or other business combination, including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement, with another Person whereby
such other Person acquires more than the 50% of the outstanding Common Stock
(not including any Common Stock held by the other Person or other Persons making
or party to, or associated or affiliated with the other Persons making or party
to, such share purchase agreement or other business combination), or (5)
reorganize, recapitalize or reclassify its Common Stock, or (B) any “person” or
“group” as these terms are used for purposes of Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) is or shall
become the “beneficial owner” as defined in Rule 13d-3 under the Exchange Act,
directly or indirectly, of 50% of the issued and outstanding Common Stock or the
aggregate ordinary voting power represented by issued and outstanding Common
Stock.

(xv)

“Interest Commencement Date” means January 1, 2014.

(xvi)

“Liquidation Event” means the voluntary or involuntary liquidation, dissolution
or winding up of the Company or such Subsidiaries the assets of which constitute
all or substantially all of the business of the Company and its Subsidiaries
taken as a whole, in a single transaction or series of transactions.

(xvii)

“Maturity Date” means, with respect to a Preferred Share, 120 months after the
Interest Commencement Date, unless extended pursuant to Paragraph 4(d)(vii).





3




(xviii)

“NYSE” means The New York Stock Exchange, Inc.

(xix)

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

(xx)

“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common shares or equivalent equity
security are quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(xxi)

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

(xxii)

“Principal Market” means the OTCQB operated by the OTC Markets Group, Inc.

(xxiii)

“Registration Rights Agreement” means that certain registration rights agreement
by and among the Company and the initial Holders of the Series C Preferred Stock
relating to the filing of a registration statement covering the resale of the
Common Stock issuable upon conversion of the Series C Preferred Stock, as such
agreement may be amended from time to time as provided in such agreement,
substantially in the form attached to the Securities Purchase Agreement as
Exhibit C, to which reference is hereby made and incorporated herein by
reference for all purposes.

(xxiv)

“Required Holders” mean the Holders of shares of Series C Preferred Stock
representing at least a majority of the aggregate shares of Series C Preferred
Stock then outstanding.

(xxv)

“SEC” means the Securities and Exchange Commission.

(xxvi)

“Securities Purchase Agreement” means that certain securities purchase agreement
by and among the Company and Solar Power Utility Holdings Limited, a British
Virgin Islands corporation, dated as of the Subscription Date, as such agreement
further may be amended from time to time as provided in such agreement.

(xxvii)

“Stated Value” means $15,000,000.00 (subject to adjustment in the case of any
stock splits, stock combination or similar recapitalization affecting the Series
C Preferred Stock).

(xxviii)

“Subscription Date” means December ___, 2012.

(xxix)

“Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common shares or equivalent equity
security are quoted or listed for trading on an Eligible Market, Successor
Entity shall mean such Person’s Parent Entity.

(xxx)

“Trading Day” means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the shares of the Common Stock are then traded;
provided that “Trading Day” shall not include any day on which the shares of the
Common Stock are scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market, or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 5:00:00 p.m., New York City, New York
Time.





4




 




(xxxi)

“Transaction Documents” means the Securities Purchase Agreement, this
Certificate of Designation, the Security Agreement, the Registration Rights
Agreement, and the Escrow Shares Escrow Agreement delivered in accordance with
the Securities Purchase Agreement.

(xxxii)

“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York City, New York Time, and ending
at 4:00:00 p.m., New York City, New York Time, as reported by Bloomberg through
its “Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City, New York Time, and ending at 4:00:00 p.m., New York
City, New York Time, as reported by Bloomberg, or, if no dollar volume-weighted
average price is reported for such security by Bloomberg for such hours, the
average of the highest closing bid price and the lowest closing ask price of any
of the market makers for such security as reported on the OTCQB operated by the
OTC Markets Group, Inc.  If the Weighted Average Price cannot be calculated for
such security on such date on any of the foregoing bases, the term “Weighted
Average Price” shall be being substituted for the term “Closing Bid Price.”  All
such determinations shall be appropriately adjusted for any share dividend,
share split or other similar transaction during such period.

(b)

Holder’s Conversion Right.  Subject to the provisions of Paragraph 7 and
Paragraph 15, at any time or times on or after the Interest Commencement Date,
any Holder shall be entitled to convert any whole number of shares of Series C
Preferred Stock into fully paid and nonassessable Common Stock in accordance
with Paragraph 4(d) at the Conversion Rate (as defined below).

(c)

Conversion Rate.  The number of shares of the Common Stock issuable upon
conversion of each shares of Series C Preferred Stock pursuant to Paragraph 4(b)
shall be determined according to the following formula (the “Conversion Rate”):

Conversion Amount

Conversion Price

No fractional shares of the Common Stock are to be issued upon the conversion of
any shares of Series C Preferred Stock, but rather the number of shares of the
Common Stock to be issued shall be rounded to the nearest whole number.

(d)

Mechanics of Conversion.  The conversion of shares of Series C Preferred Stock
shall be conducted in the following manner:

(i)

Holder’s Delivery Requirements.  To convert shares of Series C Preferred Stock
into Common Stock on any date (the “Conversion Date”), the Holder shall transmit
by facsimile or email (or otherwise deliver), for receipt on or prior to 5:00
p.m., New York City, New York Time, at least one Business Day prior to such
Conversion Date, a copy of a properly completed notice of conversion executed by
the registered Holder of the shares of Series C Preferred Stock subject to such
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company and the Escrow Agent.

(ii)

Escrow Agent’s Response.  On or before the first (1st) Business Day following
the date of receipt by the Escrow Agent of such Conversion Notice (the “Share
Delivery Date”), and provided the Company shall not have objected as provided
for in subparagraph (iii) below, the Escrow Agent shall issue and deliver to the
address as specified in the Conversion Notice, certificates for the number of
Escrow Shares to which the Holder shall be entitled.

(iii)

Dispute Resolution.  The Company shall have one (1) Business Day from
transmission of the Conversion Notice by the Holder to object to the calculation
of the Conversion Rate.  If the Company fails to object to the calculation of
the number of Escrow Shares to be released or otherwise with respect to the
Conversion Notice, within said time, then the Company shall be





5







 

deemed to have waived any objections to said calculation and the Conversion
Notice.  In the case of a dispute, the Company shall instruct the Escrow Agent
to transfer to the Holder the number of shares of the Common Stock that is not
disputed, if any, and shall transmit an explanation of the disputed
determinations or arithmetic calculations to the Holder and Escrow Agent via
facsimile or email within one (1) Business Day of receipt of such Holder’s
Conversion Notice or other date of determination.  If such Holder and the
Company are unable to agree on the arithmetic calculation of the Conversion Rate
within one (1) Business Day of such disputed determination or arithmetic
calculation being transmitted to the Holder, then the Company shall promptly
submit via facsimile or email (A) the disputed determination of the Closing Sale
Price to an independent, reputable investment bank selected by the Company and
approved by the Required Holders or (B) the disputed arithmetic calculation of
the Conversion Rate to the Company’s independent, outside accountant.  The
Company shall cause, at the Company’s expense, the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holders of the results no later than one (1)
Business Day from the time it receives the disputed determinations or
calculations.  Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
manifest error.

(iv)

Record Holder.  The Person or Persons entitled to receive the Common Stock
issuable upon a conversion of shares of Series C Preferred Stock shall be
treated for all purposes as the record holder or holders of such Common Stock on
the Conversion Date.

(v)

Mandatory Redemption at Maturity.  If any shares of Series C Preferred Stock
remain outstanding on the Maturity Date, the Company shall redeem such shares of
Series C Preferred Stock in cash in an amount equal to the outstanding
Conversion Amount for such shares of Series C Preferred Stock plus any accrued
but unpaid Dividends on such shares outstanding (the “Maturity Date Redemption
Price”).  The Company shall pay the Maturity Date Redemption Price on the
Maturity Date by wire transfer of immediately available funds to an account
designated in writing by such Holder.  If the Company fails to redeem all of the
shares of Series C Preferred Stock outstanding on the Maturity Date by payment
of the Maturity Date Redemption Price for each such share, then in addition to
any remedy such Holder may have under any Transaction Document, (A) the
applicable Maturity Date Redemption Price payable in respect of such unredeemed
shares of Series C Preferred Stock shall bear interest at the rate of 3.0% per
month, prorated for partial months, until paid in full, and (B) any Holder shall
have the option to require the Company to convert any or all of such Holder’s
shares of Series C Preferred Stock and for which the Maturity Date Redemption
Price, together with any interest thereon, has not been paid into, on a per
preferred share basis, shares of the Common Stock equal to the number which
results from dividing the Maturity Date Redemption Price, together with any
interest thereon, by the Conversion Price.  If the Company has failed to pay the
Maturity Date Redemption Price in a timely manner as described above, then the
Maturity Date shall be automatically extended for any shares of Series C
Preferred Stock until the date the Holders receive such shares of Common Stock
or Maturity Date Redemption Price.  All redemptions shall be made on a pro-rata
basis to all holders of outstanding shares of Series C Preferred Stock.

(vi)

Book-Entry.  Notwithstanding anything to the contrary set forth herein, upon
conversion of shares of Series C Preferred Stock in accordance with the terms
hereof, any Holder thereof shall not be required to physically surrender the
certificate representing the shares of Series C Preferred Stock to the Company
unless (A) the full or remaining number of shares of Series C Preferred Stock
represented by the certificate are being converted, or (B) such Holder has
provided the Company with prior written notice (which notice may be included in
a Conversion Notice) requesting reissuance of shares of Series C Preferred Stock
upon physical surrender of any shares of Series C Preferred Stock.  The Holders
and the Company shall maintain records showing the number of shares of Series C
Preferred Stock so converted and the dates of such conversions or shall use such
other method, reasonably satisfactory to the Holders and the Company, so as not
to require physical surrender of the certificate representing the shares of
Series C Preferred Stock upon each such conversion.  In the event of any dispute
or discrepancy, such records of the Company establishing the number of shares of
Series C Preferred Stock to which the record holder is entitled shall be
controlling and determinative in the absence of manifest error.  Notwithstanding
the foregoing, if shares of Series C Preferred Stock represented by a
certificate are converted as aforesaid, a Holder may not transfer the
certificate representing the shares of Series C Preferred Stock unless such
Holder first physically surrenders the certificate representing the shares of
Series C Preferred Stock to the Company, whereupon the Company will forthwith
issue and deliver upon the order of such Holder a new certificate of like tenor,
registered as such Holder may request, representing in the aggregate the
remaining number of shares of Series C Preferred Stock represented by such
certificate.  A Holder and any assignee, by acceptance of a certificate,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of any shares of Series C Preferred Stock, the number of
shares of Series C Preferred Stock represented by such certificate may be less
than the number of shares of Series C Preferred Stock stated on the face
thereof.  Each certificate for shares of Series C Preferred Stock shall bear the
following legend:




6




 

ANY TRANSFEREE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS OF THE
COMPANY’S CERTIFICATE OF DESIGNATIONS RELATING TO THE PREFERRED SHARES
REPRESENTED BY THIS CERTIFICATE.  THE NUMBER OF PREFERRED SHARES REPRESENTED BY
THIS CERTIFICATE MAY BE LESS THAN THE NUMBER OF PREFERRED SHARES STATED ON THE
FACE HEREOF PURSUANT TO PARAGRAPH 4(d)(vi) OF THE CERTIFICATE OF DESIGNATION
RELATING TO THE PREFERRED SHARES REPRESENTED BY THIS CERTIFICATE.

(e)

Taxes.  The Company shall pay any and all documentary, stamp, transfer (but only
in respect of the registered holder thereof) and other similar taxes that may be
payable with respect to the issuance and delivery of shares of the Common Stock
upon the conversion of shares of Series C Preferred Stock.

(f)

Adjustments to Conversion Price.  The Conversion Price will be subject to
adjustment from time to time as provided in this Paragraph 4(f), as follows:

(i)

Adjustment of Conversion Price upon Issuance of Common Stock.  If and whenever
on or after the Subscription Date, the Company issues or sells, or in accordance
with this Paragraph 4(f) is deemed to have issued or sold, any Common Stock
(including the issuance or sale of Common Stock owned or held by or for the
account of the Company but excluding Excluded Securities) for a consideration
per share (the “New Issuance Price”) less than a price (the “Applicable Price”)
equal to the Conversion Price in effect immediately prior to such time (a
“Dilutive Issuance”), then immediately after such issue or sale, the Conversion
Price then in effect shall be reduced to an amount equal to the New Issuance
Price.  For purposes of determining the adjusted Conversion Price under this
Paragraph 4(f), the following shall be applicable:

(A)

Issuance of Options.  If the Company in any manner grants or sells any Options
(other than Options which are Excluded Securities) and the lowest price per
share for which one share of the Common Stock is issuable upon the exercise of
any such Option or upon conversion, exchange or exercise of any Convertible
Securities issuable upon exercise of such Option is less than the Applicable
Price, then such shares of the Common Stock shall be deemed to be outstanding
and to have been issued and sold by the Company at the time of the granting or
sale of such Option for such price per share.  For purposes of this Paragraph
4(f)(i)(A), the “lowest price per share for which one share of the Common Stock
is issuable upon the exercise of any such Option or upon conversion, exchange or
exercise of any Convertible Securities issuable upon exercise of such Option”
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to any one share of the
Common Stock upon granting or sale of the Option, upon exercise of the Option
and upon conversion, exchange or exercise of any Convertible Security issuable
upon exercise of such Option.  No further adjustment of the Conversion Price
shall be made upon the actual issuance of such Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such Common Stock upon conversion, exchange or exercise of such
Convertible Securities.

(B)

Issuance of Convertible Securities.  If the Company in any manner issues or
sells any Convertible Securities, other than Convertible Securities which are
Excluded Securities, and the lowest price per share for which one share of the
Common Stock is issuable upon such conversion, exchange or exercise thereof is
less than the Applicable Price, then such shares of the Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the issuance of sale of such Convertible Securities for such price per
share.  For the purposes of this Paragraph 4(f)(i)(B), the “lowest price per
share for which one share of the Common Stock is issuable upon such conversion,
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration, if any, received or receivable by the Company with respect to any
one share of the Common Stock upon the issuance or sale of the Convertible
Security and upon the conversion, exchange or exercise of such Convertible
Security.  No further adjustment of the Conversion Price shall be made upon the
actual issuance of such Common Stock upon conversion, exchange or exercise of
such Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustment of the
Conversion Price had been or are to be made pursuant to other provisions of this
Paragraph 4(f)(i), no further adjustment of the Conversion Price shall be made
by reason of such issue or sale.





7







(C)

Change in Option Price or Rate of Conversion.  If the purchase or exercise price
provided for in any Options (other than Options which are Excluded Securities),
the additional consideration, if any, payable upon the issue, conversion,
exchange or exercise of any Convertible Securities, or the rate at which any
Convertible Securities are convertible into or exchangeable or exercisable for
Common Stock changes at any time, the Conversion Price in effect at the time of
such change shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
changed purchase price, additional consideration or changed conversion rate, as
the case may be, at the time initially granted, issued or sold.  For purposes of
this Paragraph 4(f)(i)(C), if the terms of any Option or Convertible Security
that was outstanding as of the date of issuance of the shares of Series C
Preferred Stock are changed in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such change.  No adjustment shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.

(D)

Calculation of Consideration Received.  In case any Option (other than Options
which are Excluded Securities) is issued in connection with the issue or sale of
other securities of the Company, together comprising one integrated transaction
in which no specific consideration is allocated to such Options by the parties
thereto, the Options will be deemed to have been issued for a consideration of
$0.001.  If any Common Stock, Options or Convertible Securities are issued or
sold or deemed to have been issued or sold for cash, the consideration received
therefor will be deemed to be the gross amount received by the Company therefor.
 If any Common Stock, Options, or Convertible Securities are issued or sold for
a consideration other than cash, the amount of the consideration other than cash
received by the Company will be the fair value of such consideration, except
where such consideration consists of marketable securities, in which case the
amount of consideration received by the Company will be the arithmetic average
of the Closing Sale Prices of such securities during the ten (10) consecutive
Trading Days ending on the date of receipt of such securities.  The fair value
of any consideration other than cash or marketable securities will be determined
jointly by the Company and the Required Holders.  If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the “Valuation Event”), the fair value of such consideration will be
determined within five (5) Business Days after the tenth (10th) day following
the Valuation Event by an independent, reputable appraiser selected by the
Company and the Required Holders.  The determination of such appraiser shall be
deemed binding upon all parties absent manifest error and the fees and expenses
of such appraiser shall be borne by the Company.

(E)

Record Date.  If the Company makes a record date of the holders of Common Stock
for the purpose of entitling them (1) to receive a dividend or other
distribution payable in Common Stock, Options or Convertible Securities, or (2)
to subscribe for or purchase Common Stock, Options or Convertible Securities,
then such record date will be deemed to be the date of the issue or sale of the
Common Stock deemed to have been issued or sold upon the declaration of such
dividend or the making of such other distribution or the date of the granting of
such right of subscription or purchase, as the case may be.

(ii)

Adjustment of Conversion Price upon Subdivision or Combination of Common Stock.
 If the Company at any time after the Subscription Date subdivides (by any share
split, share dividend, recapitalization or otherwise) its outstanding Common
Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced.  If the
Company at any time combines (by combination, reverse share split or otherwise)
its outstanding Common Stock into a smaller number of shares and the Conversion
Price in effect immediately prior to such combination will be proportionately
increased.

(iii)

Other Events.  If any event occurs of the type contemplated by the provisions of
this Paragraph 4(f)(iii) but not expressly provided for by such provisions,
including, without limitation, the granting of share appreciation rights,
phantom share rights or other rights with equity features, then the Company’s
Board of Directors will make an appropriate adjustment in the Conversion Price
so as to protect the rights of the Holders; provided that no such adjustment
will increase the Conversion Price as otherwise determined pursuant to this
Paragraph 4(f)(iii).





8




 

(iv)

Notices.

(A)

Immediately upon any adjustment of the Conversion Price pursuant to this
Paragraph 4(f), the Company will give written notice thereof to each Holder,
setting forth in reasonable detail, and certifying, the calculation of such
adjustment.  In the case of a dispute as to the determination of such
adjustment, then such dispute shall be resolved in accordance with the
procedures set forth in Paragraph 4(d)(iii).

(B)

The Company will give written notice to each Holder at least ten (10) Business
Days prior to the date on which the Company closes its books or takes a record
(1) with respect to any dividend or distribution upon the Common Stock, (2) with
respect to any pro rata subscription offer to holders of Common Stock, or (3)
for determining rights to vote with respect to any Fundamental Transaction or
Liquidation Event, provided that such information shall be made known to the
public prior to or in conjunction with such notice being provided to such
Holder.

(C)

The Company will also give written notice to each Holder no later than (1) ten
(10) Business Days prior to the date on which any Fundamental Transaction or
Liquidation Event will take place, and (2) the date upon which such Fundamental
Transaction or Liquidation Event is announced to the public; provided that such
information shall be made known to the public prior to or in conjunction with
such notice being provided to such Holder.

5.

Redemption at Option of Holders.

(a)

Triggering Event.  A “Triggering Event” shall be deemed to have occurred at such
time as any of the following events:

(i)

The failure of the applicable Registration Statement to be declared effective by
the SEC on or prior to the date that is one hundred eighty (180) days after the
applicable Scheduled Effective Deadline (as defined in the Registration Rights
Agreement);

(ii)

While the Registration Statement is required to be maintained effective pursuant
to the terms of the Registration Rights Agreement, the effectiveness of the
Registration Statement lapses for any reason (including, without limitation, the
issuance of a stop order) or is unavailable to the Holder for sale of all of the
Registrable Securities in accordance with the terms of the Registration Rights
Agreement, and such lapse or unavailability continues for a period of five (5)
consecutive Trading Days or for more than an aggregate of ten (10) days in any
365-day period;

(iii)

The suspension from trading or failure of the Common Stock to be listed on an
Eligible Market for a period of five (5) consecutive Trading Days or for more
than an aggregate of ten (10) Trading Days in any 365-day period;

(iv)

The Company’s failure to pay to the Holder any amounts when and as due pursuant
to this Certificate of Designation or any other Transaction Document, as defined
in the Securities Purchase Agreement;

(v)

The entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Company or any Subsidiary of a voluntary case
or proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization or other similar law, or (B) a decree or order adjudging the
Company or any Subsidiary as bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Company or any Subsidiary under any applicable federal
or state law, or (C) appointing a custodian, receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or any Subsidiary
or of any substantial part of its property, or ordering the winding up or
liquidation of its affairs, and the continuance of any such decree or order for
relief or any such other decree or order unstayed and in effect for a period of
sixty (60) consecutive days;





9

 




(vi)

The commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by it to the entry of a
decree or order for relief in respect of the Company or any Subsidiary in an
involuntary case or proceeding under any applicable federal or state bankruptcy,
insolvency, reorganization or other similar law or to the commencement of any
bankruptcy or insolvency case or proceeding against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under any
applicable federal or state law, or the consent by it to the filing of such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, sequestrator or other similar official of the
Company or any Subsidiary or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company or any Subsidiary in furtherance
of any such action;

(vii)

The Company breaches any material representation, warranty, covenant or other
term or condition of any Transaction Document, except, in the case of a breach
or a covenant which is curable, only if the Holder gives five (5) Business Days
prior notice of such breach and it remains uncured for a period of at least five
(5) Business Days; or

(viii)

(A) The indictment or conviction of any of the named executive officers (as
defined in Item 402(a)(3) of Regulation S-K) or any of the directors of the
Company of a violation of federal or state securities laws, or (B) the
settlement in an amount over $1,000,000 by any such officer or director of an
action relating to such officer's violation of federal or state securities laws,
breach of fiduciary duties or self-dealing.

(b)

Redemption Option Upon Triggering Event.  In addition to all other rights of the
Holders contained herein, after a Triggering Event, each Holder shall have the
right, at such Holder’s option, to require the Company to redeem all or a
portion of such Holder’s shares of Series C Preferred Stock at a price per share
equal to the greater of 110% of (x) the Conversion Amount and (y) the product of
(A) the Conversion Rate in effect at such time as such Holder delivers a Notice
of Redemption at Option of Holder (as defined below) and (B) the Closing Sale
Price of the Common Stock on the Trading Day immediately preceding such
Triggering Event, in the case of each of clauses (x) and (y) above, plus any
accrued but unpaid Dividends per Preferred Share (the “Redemption Price”).

(c)

Mechanics of Redemption at Option of Buyer.  Within two (2) Business Days after
the occurrence of a qualifying Triggering Event, the Company shall deliver
written notice thereof via facsimile, email, or overnight courier (“Notice of
Triggering Event”) to each Holder.  At any time after the earlier of a Holder’s
receipt of a Notice of Triggering Event and such Holder becoming aware of a
Triggering Event, any Holder of shares of Series C Preferred Stock then
outstanding may require the Company to redeem up to all of such Holder’s shares
of Series C Preferred Stock by delivering written notice thereof via facsimile,
email, or overnight courier (“Notice of Redemption at Option of Holder”) to the
Company, which Notice of Redemption at Option of Holder shall indicate the
number of shares of Series C Preferred Stock that such Holder is electing to
redeem and a description of the facts relating to the Triggering Event pursuant
to which the Holder is electing to redeem the shares of Series C Preferred
Stock.

(d)

Payment of Redemption Price.  Upon the Company’s receipt of a Notice(s) of
Redemption at Option of Holder from any Holder, the Company shall promptly
notify each Holder by facsimile or email of the Company’s receipt of such
notice(s).  The Company shall deliver on the fifth (5th) Business Day after the
Company’s receipt of the first Notice of Redemption at Option of Holder the
applicable Redemption Price to all Holders that deliver a Notice of Redemption
at Option of Holder prior to the fifth (5th) Business Day after the Company’s
receipt of the first Notice of Redemption at Option of Holder; provided that, if
required by Paragraph 4(d)(vi), a Holder’s Certificates for the Series C
Preferred Stock shall have been delivered to the Transfer Agent.  To the extent
redemptions required by this Paragraph 5 are deemed or determined by a court of
competent jurisdiction to be prepayments of the shares of Series C Preferred
Stock by the Company, such redemptions shall be deemed to be voluntary
prepayments.  If the Company is unable to redeem all of the shares of Series C
Preferred Stock submitted for redemption, the Company shall (i) redeem a pro
rata amount from each Holder based on the number of shares of Series C Preferred
Stock submitted for redemption by such Holder relative to the total number of
shares of Series C Preferred Stock submitted for redemption by all Holders and
(ii) in addition to any remedy such Holder may have under this Certificate of
Designation and the Securities Purchase Agreement, pay to each Holder interest
at the rate of 3.0% per month (prorated for partial months) in respect of each
unredeemed shares of Series C Preferred Stock tendered for redemption until paid
in full.  The Holders and Company agree that in the event of the Company’s
inability to redeem any shares of Series C Preferred Stock tendered for
redemption under this Paragraph 5, the Holders’ damages resulting therefrom
would be uncertain and difficult to estimate because of the parties’ inability
to predict future interest rates and the uncertainty of the availability of a
suitable substitute investment opportunity for the Holders.  Accordingly, any
redemption premium due under this Paragraph 5 is intended by the parties to be,
and shall be deemed, a reasonable estimate of the Holders’ actual loss of its
investment opportunity and not as a penalty.




10

 




 

(e)

Void Redemption.  In the event that the Company does not pay the Redemption
Price within the time period set forth in Paragraph 5(d), at any time thereafter
and until the Company pays such unpaid applicable Redemption Price in full, a
Holder shall have the option to, in lieu of redemption, require the Company to
promptly return to such Holder any or all of the shares of Series C Preferred
Stock that were submitted for redemption by such Holder under this Paragraph 5
and for which the applicable Redemption Price (together with any interest
thereon) has not been paid, by sending written notice thereof to the Company via
facsimile or email (the “Void Optional Redemption Notice”).  Upon the Company’s
receipt of such Void Optional Redemption Notice, (i) the Notice of Redemption at
Option of Holder shall be null and void with respect to those shares of Series C
Preferred Stock subject to the Void Optional Redemption Notice, (ii) the Company
shall immediately return any shares of Series C Preferred Stock subject to the
Void Optional Redemption Notice, and (iii) the Conversion Price of such returned
shares of Series C Preferred Stock shall be adjusted to the lesser of (A) the
Conversion Price as in effect on the date on which the Void Optional Redemption
Notice is delivered to the Company and (B) the lowest Weighted Average Price of
the Common Stock during the period beginning on the date on which the Notice of
Redemption at Option of Holder is delivered to the Company and ending on the
date on which the Void Optional Redemption Notice is delivered to the Company.

(f)

Disputes; Miscellaneous.  In the event of a dispute as to the determination of
the arithmetic calculation of the Redemption Price, such dispute shall be
resolved pursuant to Paragraph 4(d)(iii) above with the term “Redemption Price”
being substituted for the term “Conversion Rate.”  A Holder’s delivery of a Void
Optional Redemption Notice and exercise of its rights following such notice
shall not effect the Company’s obligations to make any payments which have
accrued prior to the date of such notice.  In the event of a redemption pursuant
to this Paragraph 5 of less than all of the shares of Series C Preferred Stock
represented by a particular Certificate, the Company shall promptly cause to be
issued and delivered to the Holder of such shares of Series C Preferred Stock a
Certificate representing the remaining shares of Series C Preferred Stock which
have not been redeemed, if necessary.

6.

Other Rights of Holders.

(a)

Approval.  The Company shall not enter into or be party to a Fundamental
Transaction unless the Required Holders, shall have consented thereto.

(b)

Purchase Rights.  If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase shares, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holders will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which such Holder could have acquired if such Holder had held
the number of Common Stock acquirable upon complete conversion of the shares of
Series C Preferred Stock (without taking into account any limitations or
restrictions on the convertibility of the shares of Series C Preferred Stock)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.

(c)

Limitations on Senior Management Securities.  The Company shall not permit any
of its senior management to sell or transfer, directly or indirectly, any Common
Stock, Option, Convertible Security or any other instrument convertible into or
exercisable or exchangeable for Common Stock, or to convert or exercise any such
convertible or exercisable instrument (except as may be issued pursuant to the
terms of an Approved Share Plan) beneficially owned by such Person, unless (i)
the Required Holders shall have executed a written consent to such sale,
transfer or exercise, or (ii) the Weighted Average Price of the Common Stock
shall have equaled or exceeded 110% of the initial Conversion Price (subject to
appropriate adjustments for stock splits, stock dividends, stock combinations
and other similar transactions after the Subscription Date) for each of the
sixty (60) consecutive Trading Days’ (the “Limitation Measuring Period”) prior
to the date of such sale, transfer or exercise (the “Senior Management
Limitation”).  Notwithstanding anything stated herein to the contrary, the
Securities may be pledged by Senior Management in connection with a bona fide
margin account or other loan or financing arrangement secured by the Securities
and such pledge of Securities (or resulting foreclosure on such Securities by
such lender) shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and Senior Management shall not be required to provide the
Holder with any notice thereof or otherwise make any delivery to the Holder
pursuant to this Certificate of Designation or any other Transaction Document.





11







 

7.

Limitation on Beneficial Ownership.  The Company shall not effect and shall have
no obligation to effect any conversion of shares of Series C Preferred Stock,
and no Holder shall have the right to convert any shares of Series C Preferred
Stock, to the extent that after giving effect to such conversion, the beneficial
owner of such shares (together with such Person’s affiliates) would have
acquired, through conversion of shares of Series C Preferred Stock or otherwise,
beneficial ownership of a number of Common Stock that exceeds 4.99% (“Maximum
Percentage”) of the number of Common Stock outstanding immediately after giving
effect to such conversion.  For purposes of the foregoing sentence, the number
of Common Stock beneficially owned by a Person and its affiliates shall include
the number of Common Stock issuable upon conversion of the shares of Series C
Preferred Stock that are subject to a pending conversion notice for which the
determination of whether the Maximum Percentage had been exceeded is being
determined, but shall exclude the number of Common Stock which would be issuable
upon (a) conversion of any remaining, nonconverted shares of Series C Preferred
Stock beneficially owned by such Person or any of its affiliates not subject to
a pending conversion notice, and (b) exercise or conversion of the unexercised
or unconverted portion of any other securities of the Company (including,
without limitation, any warrants) beneficially owned by such Person or any of
its affiliates that are similarly subject to a limitation on conversion or
exercise analogous to the limitation contained in this Paragraph 7.  Except as
set forth in the preceding sentence, for purposes of this Paragraph 7,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act.  For purposes of this Paragraph 7, in determining the number of
outstanding Common Stock, a Holder may rely on the number of outstanding Common
Stock as reflected in (i) the Company’s most recent Form 8-K, Form 10-Q, or Form
10-K, as the case may be, (ii) a more recent public announcement by the Company,
or (iii) any other notice by the Company or its Transfer Agent setting forth the
number of Common Stock outstanding.  Upon the written request of any Holder, the
Company shall promptly, but in no event later than one (1) Business Day
following the receipt of such notice, confirm orally and in writing to any such
Holder the number of Common Stock then outstanding.  In any case, the number of
outstanding Common Stock shall be determined after giving effect to all
conversions of shares of Series C Preferred Stock by such Holder and its
affiliates that had occurred since the date as of which such number of
outstanding Common Stock was reported.  By written notice to the Company, the
Holder may increase or decrease the Maximum Percentage to any other percentage
specified in such notice; provided that (A) any such increase will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company, and (B) any such increase or decrease will apply only to the Holder and
not to any other Holder.

8.

Authorized Shares.

(a)

Reservation.  The Company shall have sufficient authorized and unissued Common
Stock for each of the share of Series C Preferred Stock equal to the sum of the
maximum number of Common Stock necessary to effect the conversion at the
Conversion Rate with respect to the Conversion Amount of each share of Series C
Preferred Stock as of the Interest Commencement Date.  So long as any of the
shares of Series C Preferred Stock are outstanding, the Company shall take all
action necessary to reserve and keep available out of its authorized and
unissued Common Stock, solely for the purpose of effecting the conversion of the
shares of Series C Preferred Stock, the number of Common Stock as shall from
time to time be necessary to effect the conversion of all of the shares of
Series C Preferred Stock then outstanding; provided, that at no time shall the
number of shares of the Common Stock so available be less than the number of
shares required to be reserved by the previous sentence, without regard to any
limitations on conversions (the “Required Amount”).  The initial number of
shares of the Common Stock reserved for conversions of the shares of Series C
Preferred Stock and each increase in the number of shares so reserved shall be
allocated pro rata among the Holders based on the number of shares of Series C
Preferred Stock held by each Holder at the time of issuance of the shares of
Series





12





C Preferred Stock or increase in the number of reserved shares, as the case may
be (the “Authorized Share Allocation”).  In the event a Holder shall sell or
otherwise transfer any of such Holder’s shares of Series C Preferred Stock, each
transferee shall be allocated a pro rata portion of the number of reserved
Common Stock reserved for such transferor.  Any Common Stock reserved and
allocated to any Person which ceases to hold any shares of Series C Preferred
Stock shall be allocated to the remaining Holders of shares of Series C
Preferred Stock, pro rata based on the number of shares of Series C Preferred
Stock then held by such Holders.

(b)

Insufficient Authorized Shares.  If at any time while any of the shares of
Series C Preferred Stock remain outstanding the Company does not have a
sufficient number of authorized and unissued Common Stock to satisfy its
obligation to have available for issuance upon conversion of the shares of
Series C Preferred Stock at least a number of Common Stock equal to the Required
Amount (an “Authorized Share Failure”), then the Company shall as promptly as
practicable take all action necessary to increase the Company’s authorized
Common Stock to an amount sufficient to allow the Company to have available the
Required Amount for the shares of Series C Preferred Stock then outstanding.

(c)

Escrow Shares.  The Company shall place 19,500,000 shares of the Common Stock
into escrow (the “Escrow Shares”) with the Escrow Agent.  At any time the
Conversion Rate of the Series C Preferred Stock is such that the number of
Escrow Shares is less than the number of Common Stock that would be needed to
satisfy full conversion of the Series C Preferred Stock then outstanding, given
the then current Conversion Rate (the “Full Conversion Shares”), upon five (5)
Business Days written notice of such circumstance to the Company by the Holder
and the Escrow Agent, the Company shall issue additional share certificates in
the name of the Holders in denominations specified by the Buyer, and deliver
same to the Escrow Agent, such that the new number of Escrow Shares with respect
to the Series C Preferred Stock is equal to the Full Conversion Shares.

9.

Voting Rights.  Holders of shares of Series C Preferred Stock shall have no
voting rights, except as required by law, including but not limited to the NRS,
and as expressly provided in this Certificate of Designation.

10.

Change of Control Redemption Right.  No sooner than fifteen (15) days nor later
than ten (10) days prior to the consummation of a Change of Control, but not
prior to the public announcement of such Change of Control, the Company shall
deliver written notice thereof via facsimile, email, or overnight courier to the
Holders (a “Change of Control Notice”); provided, that with respect to a
Fundamental Transaction whereby the Company shall consolidate or merge with or
into another Person whereby the Company is the surviving entity and in which
holders of the Company’s voting power immediately prior to such consolidation or
merger continue after such consolidation or merger to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors, or their equivalent if other than a corporation, of such entity or
entities, then, notwithstanding the foregoing, the Change of Control Notice
shall not be required to be delivered prior to the public announcement of such
Change of Control.  At any time during the period (the “Change of Control
Period”) beginning after a Holder’s receipt of a Change of Control Notice and
ending on the date that is twenty (20) Trading Days after the consummation of
such Change of Control, such Holder may require the Company to redeem all or any
portion of such Holder’s shares of Series C Preferred Stock by delivering
written notice thereof (“Change of Control Redemption Notice”) to the Company,
which Change of Control Redemption Notice shall indicate the Conversion Amount
the Holder is electing to redeem.  Any shares of Series C Preferred Stock
subject to redemption pursuant to this Paragraph 10 shall be redeemed by the
Company in cash at a price equal to 110% of the greater of (a) the product of
(x) the sum of the Conversion Amount being redeemed together with any accrued
but unpaid Dividends per shares of the Series C Preferred Stock and (y) the
quotient determined by dividing (A) the greater of (1) the Closing Sale Price of
the Common Stock immediately following the public announcement of such proposed
Change of Control, (2) the Closing Sale Price of the Common Stock immediately
prior to the announcement of such proposed Change of Control, and (3) the
Closing Sale Price immediately prior to the consummation of such proposed Change
of Control by (B) the Conversion Price and (b) the sum of the Conversion Amount
being redeemed together with any accrued but unpaid Dividends per Preferred
Share (the “Change of Control Redemption Price”).  The Company shall make
payment of the Change of Control Redemption Price concurrently with the
consummation of such Change of Control if such a Change of Control Redemption
Notice is received prior to the consummation of such Change of Control and
within five (5) Trading Days after the Company’s




13







receipt of such notice otherwise (the “Change of Control Redemption Date”).  To
the extent redemptions required by this Paragraph 10 are deemed or determined by
a court of competent jurisdiction to be prepayments of the shares of Series C
Preferred Stock by the Company, such redemptions shall be deemed to be voluntary
prepayments.  Notwithstanding anything to the contrary in this Paragraph 10,
until the Change of Control Redemption Price (together with any interest
thereon) is paid in full, the Conversion Amount submitted for redemption under
this Paragraph 10 may be converted, in whole or in part, by the Holder into
Common Stock, or in the event the Conversion Date is after the consummation of
the Change of Control, shares or equity interests of the Successor Entity
substantially equivalent to the Company’s Common Stock.  The parties hereto
agree that in the event of a Change of Control and the Company’s redemption of
any portion of the Series C Preferred Stock under this Paragraph 10 as a result
thereof, the Holder’s damages would be uncertain and difficult to estimate
because of the parties’ inability to predict future interest rates and the
uncertainty of the availability of a suitable substitute investment opportunity
for the Holder.  Accordingly, any redemption premium due under this Paragraph 10
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder’s actual loss of its investment opportunity and not as a penalty.  In
the event that the Company does not pay the Change of Control Redemption Price
on the Change of Control Redemption Date, then the Holder shall have the right
to void the redemption using the same procedures set forth in Paragraph 4(e) but
substituting the term “Change of Control Redemption Price” for “Redemption
Price” and substituting the term “Change of Control Redemption Notice” for
“Notice of Redemption at Option of Holder.”

11.

Liquidation, Dissolution, Winding-Up.  In the event of a Liquidation Event, the
Holders shall be entitled to receive in cash out of the assets of the Company,
whether from capital or from earnings available for distribution to its
shareholders (the “Liquidation Funds”), before any amount shall be paid to the
holders of any of the capital shares of the Company of any class junior in rank
to the shares of Series C Preferred Stock in respect of the preferences as to
distributions and payments on the liquidation, dissolution and winding up of the
Company, an amount per shares of Series C Preferred Stock equal to 110% of the
Conversion Amount plus the amount of any accrued but unpaid Dividends per shares
of Series C Preferred Stock; provided that, if the Liquidation Funds are
insufficient to pay the full amount due to the Holders and holders of shares of
other classes or series of preferred shares of the Company that are of equal
rank with the shares of Series C Preferred Stock as to payments of Liquidation
Funds (the “Pari Passu Shares”), then each Holder and holder of Pari Passu
Shares shall receive a percentage of the Liquidation Funds equal to the full
amount of Liquidation Funds payable to such Holder and holders of Pari Passu
Shares, as the case may be, as a liquidation preference, in accordance with
their respective certificate of designations (or equivalent), as a percentage of
the full amount of Liquidation Funds payable to all holders of shares of Series
C Preferred Stock and Pari Passu Shares.  To the extent necessary, the Company
shall cause such actions to be taken by any of its Subsidiaries so as to enable,
to the maximum extent permitted by law, the proceeds of a Liquidation Event to
be distributed to the Holders in accordance with this Paragraph 11.  All the
preferential amounts to be paid to the Holders under this Paragraph 11 shall be
paid or set apart for payment before the payment or setting apart for payment of
any amount for, or the distribution of any Liquidation Funds of the Company to
the holders of shares of other classes or series of preferred shares of the
Company junior in rank to the shares of Series C Preferred Stock in connection
with a Liquidation Event as to which this Paragraph 11 applies.  The purchase or
redemption by the Company of shares of any class, in any manner permitted by
law, shall not, for the purposes hereof, be regarded as a Liquidation Event.

12.

Preferred Rank.  All Common Stock and other shares of preferred stock of the
Company shall be of junior rank to all shares of Series C Preferred Stock with
respect to the preferences as to dividends, distributions and payments upon the
liquidation, dissolution and winding up of the Company.  The rights of the
Common Stock and other shares of preferred stock of the Company shall be subject
to the preferences and relative rights of the shares of Series C Preferred
Stock.  Without the prior express written consent of the Required Holders, the
Company shall not hereafter authorize or issue additional or other capital
shares that are of senior or pari passu rank to the shares of Series C Preferred
Stock in respect of the preferences as to distributions and payments upon the
liquidation, dissolution and winding up of the Company (collectively “Senior
Preferred”)  The Company shall be permitted to issue preferred shares that are
junior in rank to the shares of Series C Preferred Stock in respect of the
preferences as to distributions and payments upon the liquidation, dissolution
and winding up of the Company, provided, that the maturity date (or any other
date requiring redemption, repayment or any other payment, including without
limitation, dividends, in respect of any such preferred shares) of any such
junior preferred shares is not on or before 91 days after the Maturity Date.  In
the event of the merger or consolidation of the Company with or into another
corporation, the shares of Series C Preferred Stock shall maintain their
relative powers, designations and preferences provided for herein (except that
the shares of Series C Preferred Stock may be pari passu with, but not junior
to, any capital shares of the successor entity) and no merger shall result
inconsistent therewith.





14







13.

Vote to Change the Terms of or Issue Series C Preferred Stock.  In addition to
any other rights provided by law, except where the vote or written consent of
the holders of a greater number of shares is required by law or by another
provision of the Articles of Incorporation, without first obtaining the
affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting of the Required Holders, voting together as a single
class, the Company shall not: (a) amend or repeal any provision of, or add any
provision to, the Articles of Incorporation or bylaws, or file any certificate
of designations or articles of amendment of any series of preferred shares, if
such action would adversely alter or change the preferences, rights, privileges
or powers of, or restrictions provided for the benefit of the Series C Preferred
Stock, regardless of whether any such action shall be by means of amendment to
the Articles of Incorporation or by merger, consolidation or otherwise; (b)
increase or decrease (other than by conversion) the authorized number of the
Series C Preferred Stock; (c) create or authorize (by reclassification or
otherwise) any new class or series of shares that has a preference over or is on
a parity with the Series C Preferred Stock with respect to dividends or the
distribution of assets on the liquidation, dissolution or winding up of the
Company; (d) purchase, repurchase or redeem any Common Stock (other than
pursuant to equity incentive agreements with employees giving the Company the
right to repurchase shares upon the termination of services); (e) pay dividends
or make any other distribution on the Common Stock; or (f) whether or not
prohibited by the terms of the Series C Preferred Stock, circumvent a right of
the Series C Preferred Stock.

14.

Lost or Stolen Certificates.  Upon receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Certificates representing the shares of Series C Preferred Stock, and, in the
case of loss, theft or destruction, of an indemnification undertaking by the
Holder to the Company in customary form and, in the case of mutilation, upon
surrender and cancellation of the Certificate(s), the Company shall execute and
deliver new Certificate(s) of like tenor and date; provided, however, the
Company shall not be obligated to re-issue Certificates if the Holder
contemporaneously requests the Company to convert such shares of Series C
Preferred Stock into Common Stock.

15.

Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief.
 The remedies provided in this Certificate of Designation shall be cumulative
and in addition to all other remedies available under this Certificate of
Designation, at law or in equity (including a decree of specific performance
and/or other injunctive relief).  No remedy contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy.  Nothing
herein shall limit a Holder’s right to pursue actual damages for any failure by
the Company to comply with the terms of this Certificate of Designation.  The
Company covenants to each Holder that there shall be no characterization
concerning this instrument other than as expressly provided herein.  Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by the Holder
thereof and shall not, except as expressly provided herein, be subject to any
other obligation of the Company (or the performance thereof).  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holders and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holders shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

16.

Failure or Indulgence Not Waiver.  No failure or delay on the part of a Holder
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

17.

Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and delivered personally or sent by registered or certified
United States mail, return receipt requested with postage prepaid, or by
telecopy or e-mail, if to the Company, addressed to Mr. Sydney A. Harland at
1213 Culberth Drive, Wilmington, North Carolina 28405, telephone (910) 270-7749,
telecopier (910) 270-6640, and e-mail harlandsydney@aol.com; and if to the
Holders, addressed to Mr. Henry K. Fata at Unit 2401A, Park-In Commercial
Centre, 56 Dundas Street, Mongkok, Hong Kong, Hong Kong SAR, USA telephone (310)
358-3303, USA telecopier (801) 684-4751, and email fataiki@sputech.com.  Any
party hereto may change its address upon ten (10) days’ written notice to any
other party hereto.

18.

Transfer of Series C Preferred Stock.  A Holder may assign some or all of the
shares of Series C Preferred Stock and the accompanying rights hereunder held by
such Holder without the consent of the Company; provided that such assignment is
in compliance with applicable securities laws.





15







19.

Series C Preferred Stock Register.  The Company shall maintain at its principal
executive offices (or such other office or agency of the Company as it may
designate by notice to the Holders), a register for the Series C Preferred
Stock, in which the Company shall record the name, address and facsimile or
email number of the persons in whose name the shares of Series C Preferred Stock
have been issued, as well as the name and address of each transferee.  The
Company may treat the person in whose name any Series C Preferred Stock is
registered on the register as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, but in all events recognizing any
properly made transfers.

20.

Dispute Resolution.  In the case of a dispute regarding any of the provisions
hereof, the Company shall submit such dispute via facsimile or email within two
Business Days of receipt of the notice giving rise to such dispute, as the case
may be, to the Holder.  If the Holder and the Company are unable to agree upon
such dispute within three Business Days of such dispute being submitted to the
Holder, then the Company shall, within two Business Days thereafter submit via
facsimile or email such dispute to an independent, reputable investment bank
selected by the Company and approved by the Holder or to the Company’s
independent, outside accountant.  The Company shall cause at its expense the
investment bank or the accountant, as the case may be, and notify the Company
and the Holder of the results no later than ten Business Days from the time it
receives the dispute.  Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

21.

Disclosure.  Upon receipt or delivery by the Company of any notice in accordance
with the terms of this Certificate of Designation, unless the Company has in
good faith determined that the matters relating to such notice do not constitute
material, nonpublic information relating to the Company or its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, nonpublic information on a Current Report on
Form 8-K or otherwise.  In the event that the Company believes that a notice
contains material, nonpublic information relating to the Company or its
Subsidiaries, the Company so shall indicate to the Holders contemporaneously
with delivery of such notice, and in the absence of any such indication, the
Holders shall be allowed to presume that all matters relating to such notice do
not constitute material, nonpublic information relating to the Company or its
Subsidiaries.

IN WITNESS WHEREOF, the undersigned, being the Chief Executive Officer of the
Company, has executed this Certificate of Designation this ____ day of December,
2012.

GLOBAL EARTH ENERGY, INC.




By:



    Sydney A. Harland, Chief Executive Officer





16

 







EXHIBIT I

GLOBAL EARTH ENERGY, INC. CONVERSION NOTICE

Reference is made to the Certificate of Designation, Preferences and Rights of
the Series C Secured Convertible Preferred Stock of Global Earth Energy, Inc.
(the “Certificate of Designation”).  In accordance with and pursuant to the
Certificate of Designation, the undersigned hereby elects to convert the number
of shares of Series C Secured Convertible Preferred Stock, par value $1.00 per
share (the “Series C Preferred Stock”), of Global Earth Energy, Inc., a Nevada
corporation (the “Company”), indicated below into Common Stock, par value $0.001
per share (the “Common Stock”), of the Company, as of the date specified below.

Date of Conversion:

Number of shares of Series C Preferred Stock to be converted:

Share certificate no(s). of Series C Preferred Stock to be converted:

Tax ID Number (If applicable):

Applicable Conversion Price:

Number of Common Stock to be issued:

Authorization:




By____________________________




Name____________________________




Title___________________________




Dated




Account Number (if electronic book entry transfer):




Transaction Code Number (if electronic book entry transfer):









17

 

======================================================================================================




Exhibit B

Security Agreement





GLOBAL EARTH ENERGY, INC.

SECURITY AGREEMENT

THIS SECURITY AGREEMENT, dated as of December ___, 2012 (this “Agreement”) made
by GLOBAL EARTH ENERGY, INC., a Nevada corporation (the “Company” or the
“Grantor”) in favor of SOLAR POWER UTILITY HOLDINGS LIMITED, a British Virgin
Islands corporation, in its capacity as collateral agent (in such capacity, the
“Collateral Agent”) for the “Buyers” (as defined below) parties to the
Securities Purchase Agreement, dated as of even date herewith (as amended,
restated or otherwise modified from time to time, the “Securities Purchase
Agreement”).

WHEREAS, the Company and each party listed as a “Buyer” on the Schedule of
Buyers (collectively, the “Buyers”) attached to the Securities Purchase
Agreement have entered into the Securities Purchase Agreement, pursuant to which
the Company shall be required to sell, and the Buyers shall purchase or have the
right to purchase the “Series C Preferred Stock” (as defined therein) issued
pursuant thereto (as such Series C Preferred Stock may be amended, restated,
replaced or otherwise modified from time to time in accordance with the terms
thereof, collectively, the “Series C Preferred Stock”); and

WHEREAS, all capitalized terms used herein shall have the same meanings ascribed
to those terms as defined in the Securities Purchase Agreement, unless the
context provides otherwise; and

WHEREAS, it is a condition precedent to the Buyers purchasing the Series C
Preferred Stock pursuant to the Securities Purchase Agreement that the Grantor
shall have executed and delivered to the Collateral Agent this Agreement
providing for the grant to the Collateral Agent for the benefit of the Buyers of
a security interest in certain personal property of the Grantor to secure all of
the Company’s obligations under the Securities Purchase Agreement, the Series C
Preferred Stock, Certificate of Designation, the Escrow Escrow Shares Agreement,
the Registration Rights Agreement, and this Agreement (as defined in the
Securities Purchase Agreement) (the “Transaction Documents”);

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, the Grantor agrees with the Collateral Agent, for the benefit of the
Buyers, as follows:

1.

Definitions. Reference is hereby made to the Securities Purchase Agreement and
the Series C Preferred Stock for a statement of the terms thereof.  All terms
used in this Agreement and the recitals hereto which are defined in the
Securities Purchase Agreement, the Series C Preferred Stock or in Articles 8 or
9 of the Uniform Commercial Code as in effect from time to time in the State of
Texas (the “Code”), and which are not otherwise defined herein shall have the
same meanings herein as set forth therein; provided that terms used herein which
are defined in the Code as in effect in the State of Texas on the date hereof
shall continue to have the same meaning notwithstanding any replacement or
amendment of such statute except as the Collateral Agent may otherwise
determine.

The following terms shall have the respective meanings provided for in the Code:
“Accounts,” “Cash Proceeds,” “Chattel Paper,” “Commercial Tort Claim,”
“Commodity Account,” “Commodity Contracts,” “Deposit Account,” “Documents,”
“Equipment,” “Fixtures,” “General Intangibles,” “Goods,” “Instruments,”
“Inventory,” “Investment Property,” “Letter-of-Credit Rights,” “Noncash
Proceeds,” “Payment Intangibles,” “Proceeds,” “Series C Preferred Stock,”
“Security,” “Record,” “Security Account,” “Software,” and “Supporting
Obligations.”

As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

(a)

“Copyright Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).





 

- 1 -

 

 




(b)

“Copyrights” means all domestic and foreign copyrights, whether registered or
not, including, without limitation, all copyright rights throughout the universe
(whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression, acquired or used by the Grantor (including,
without limitation, all copyrights described in Schedule II hereto), all
applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.

(c)

“Event of Default” shall have the meaning set forth in the Transaction
Documents.

(d)

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code (Chapter 11 of Title 11 of the United
States Code) or under any other bankruptcy or insolvency law, assignments for
the benefit of creditors, formal or informal moratoria, compositions, or
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

(e)

“Intellectual Property” means the Copyrights, Trademarks and Patents.

(f)

“Licenses” means the Copyright Licenses, the Trademark Licenses and the Patent
Licenses.

(g)

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any capitalized lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

(h)

“Patent Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

(i)

“Patents” means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.

(j)

“Trademark Licenses” means all licenses, contracts or other agreements, whether
written or oral, naming the Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by the Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).

(k)

“Trademarks” means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a’s,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by the Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a’s, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of the Grantor relating to the distribution of
products and services in connection with which any of such marks are used.





 

- 2 -

 

 

 

2.

Grant of Security Interest.  As collateral security for all of the “Obligations”
(as defined in Paragraph 3 hereof), the Grantor, subject to the Permitted Liens,
hereby pledges and assigns to the Collateral Agent for the benefit of the
Buyers, and grants to the Collateral Agent for the benefit of the Buyers a
continuing security interest in, all personal property of the Grantor, wherever
located and whether now or hereafter existing and whether now owned or hereafter
acquired, of every kind and description, tangible or intangible (collectively,
the “Collateral”), including, without limitation, the following:

(a)

All Accounts;

(b)

All Chattel Paper (whether tangible or electronic);

(c)

The Commercial Tort Claims specified on Schedule VI hereto;

(d)

All Deposit Accounts, all cash and other property from time to time deposited
therein and the monies and property in the possession or under the control of
the Collateral Agent or Buyer or any affiliate, representative, agent or
correspondent of the Collateral Agent or Buyer;

(e)

All Documents;

(f)

All Equipment;

(g)

All Fixtures;

(h)

All General Intangibles (including, without limitation, all Payment
Intangibles);

(i)

All Goods

(j)

All Instruments (including, without limitation, Series C Preferred Stock and
each certificated Security);

(k)

All Inventory;

(l)

All Investment Property;

(m)

All Copyrights, Patents and Trademarks, and all Licenses;

(n)

All Letter-of-Credit Rights;

(o)

All Supporting Obligations;

(p)

All other tangible and intangible personal property of the Grantor (whether or
not subject to the Code), including, without limitation, all bank and other
accounts and all cash and all investments therein, all proceeds, products,
offspring, accessions, rents, profits, income, benefits, substitutions and
replacements of and to any of the property of the Grantor described in the
preceding clauses of this Paragraph 2 (including, without limitation, any
proceeds of insurance thereon and all causes of action, claims and warranties
now or hereafter held by the Grantor in respect of any of the items listed
above), and all books, correspondence, files and other Records, including,
without limitation, all tapes, desks, cards, Software, data and computer
programs in the possession or under the control of the Grantor or any other
Person from time to time acting for the Grantor, in each case, to the extent of
such Grantor’s rights therein, that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Paragraph 2 or are otherwise necessary or helpful in the collection or
realization thereof; and





 

- 3 -

 

 

 

(q)

All Proceeds, including all Cash Proceeds and Noncash Proceeds, and products of
any and all of the foregoing Collateral;

In each case howsoever the Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

3.

Security for Obligations.  The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (collectively, the
“Obligations”):

(a)

The payment by the Company, as and when due and payable (by scheduled maturity,
required prepayment, acceleration, demand or otherwise), of all amounts from
time to time owing by it in respect of the Securities Purchase Agreement, the
Series C Preferred Stock and the other Transaction Documents, including, without
limitation, (A) all principal of and interest on the Series C Preferred Stock
(including, without limitation, all interest that accrues after the commencement
of any Insolvency Proceeding of the Grantor, whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
Insolvency Proceeding), and (B) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents (including any Registration Delay Payments (as defined in
the Registration Rights Agreement)); and

(b)

For so long as the Series C Preferred Stock is outstanding, the due performance
and observance by the Grantor of all of its other obligations from time to time
existing in respect of any of the Transaction Documents, including without
limitation, with respect to any conversion or redemption rights of the Buyers of
the Series C Preferred Stock.

4.

Representations and Warranties.  Each Grantor represents and warrants as of the
date of this Agreement as follows:

(a)

Schedule I hereto sets forth (i) the exact legal name of the Grantor, and (ii)
the state of incorporation, organization or formation and the organizational
identification number of the Grantor in such state.

(b)

There is no pending or, to its knowledge, written notice threatening any action,
suit, proceeding or claim affecting the Grantor before any governmental
authority or any arbitrator, or any order, judgment or award issued by any
governmental authority or arbitrator, in each case, that may adversely affect
the grant by the Grantor, or the perfection, of the security interest purported
to be created hereby in the Collateral, or the exercise by the Collateral Agent
of any of its rights or remedies hereunder.

(c)

Except as disclosed in the Securities Purchase Agreement, all Federal, state and
local tax returns and other reports required by applicable law to be filed by
the Grantor have been filed, or extensions have been obtained, and all taxes,
assessments and other governmental charges imposed upon the Grantor or any
property of the Grantor (including, without limitation, all federal income and
social security taxes on employees’ wages) and which have become due and payable
on or prior to the date hereof have been paid, except to the extent contested in
good faith by proper proceedings which stay the imposition of any penalty, fine
or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof in accordance with
generally accepted accounting principles consistently applied (“GAAP”).

(d)

All Equipment, Fixtures, Goods and Inventory of the Grantor now existing are,
and all Equipment, Fixtures, Goods and Inventory of the Grantor hereafter
existing will be, located and/or based at the addresses specified therefor in
Schedule III hereto, except that the Grantor will give the Collateral Agent
written notice of any change in the location of any such Collateral within 20
days of such change, other than to locations set forth on Schedule III hereto
(or a new Schedule III delivered by Grantor to Collateral Agent from time to
time) and with respect to which the Collateral Agent has filed financing




 

- 4 -

 

 




statements and otherwise fully perfected its Liens thereon or will take such
actions pursuant to Paragraph 5(m).  Each Grantor’s chief place of business and
chief executive office, the place where the Grantor keeps its Records concerning
Accounts and all originals of all Chattel Paper are located at the addresses
specified therefor in Schedule III hereto.  None of the Accounts is evidenced by
Series C Preferred Stock or other Instruments.  Set forth in Schedule IV hereto
is a complete and accurate list, as of the date of this Agreement, of (i) each
Promissory Note, Security and other Instrument owned by the Grantor and (ii)
each Deposit Account, Securities Account and Commodities Account of the Grantor,
together with the name and address of each institution at which each such
account is maintained, the account number for each such account and a
description of the purpose of each such account.  Set forth in Schedule II
hereto is a complete and correct list of each trade name used by the Grantor and
the name of, and each trade name used by, each person from which the Grantor has
acquired any substantial part of the Collateral.

(e)

Each Grantor has delivered to the Collateral Agent complete and correct copies
of each License described in Schedule II hereto, including all schedules and
exhibits thereto, which represents all of the Licenses existing on the date of
this Agreement.  Each such License sets forth the entire agreement and
understanding of the parties thereto relating to the subject matter thereof, and
there are no other agreements, arrangements or understandings, written or oral,
relating to the matters covered thereby or the rights of such Grantor or any of
its affiliates in respect thereof.  Each material License now existing is, and
any material License entered into in the future will be, the legal, valid and
binding obligation of the parties thereto, enforceable against such parties in
accordance with its terms.  No default under any material License by any such
party has occurred, nor does any defense, offset, deduction or counterclaim
exist thereunder in favor of any such party.

(f)

Each Grantor owns and controls, or otherwise possesses adequate rights to use,
all Trademarks, Patents and Copyrights, which are the only trademarks, patents,
copyrights, inventions, trade secrets, proprietary information and technology,
know-how, formulae, rights of publicity necessary to conduct its business in
substantially the same manner as conducted as of the date hereof.  Schedule II
hereto sets forth a true and complete list of all registered copyrights, issued
Patents, Trademarks, and Licenses annually owned or used by the Grantor as of
the date hereof.  To the best knowledge of the Grantor, all such Intellectual
Property of the Grantor is subsisting and in full force and effect, has not been
adjudged invalid or unenforceable, is valid and enforceable and has not been
abandoned in whole or in part.  Except as set forth in Schedule II, no such
Intellectual Property is the subject of any licensing or franchising agreement.
 Each Grantor has no knowledge of any conflict with the rights of others to any
such Intellectual Property and, to the best knowledge of the Grantor, the
Grantor is not now infringing or in conflict with any such rights of others in
any material respect, and to the best knowledge of the Grantor, no other Person
is now infringing or in conflict in any material respect with any such
properties, assets and rights owned or used by the Grantor.  No Grantor has
received any notice that it is violating or has violated the trademarks,
patents, copyrights, inventions, trade secrets, proprietary information and
technology, know-how, formulae, rights of publicity or other intellectual
property rights of any third party.

(g)

Each Grantor is and will be at all times the sole and exclusive owner of, or
otherwise has and will have adequate rights in, the Collateral free and clear of
any Liens, except for Permitted Liens on any Collateral.  Except for the
Permitted Liens described in the Securities Purchase Agreement, no effective
financing statement or other instrument similar in effect covering all or any
part of the Collateral is on file in any recording or filing office except such
as (i) may have been filed in favor of the Collateral Agent and/or the Buyers
relating to this Agreement or the other Transaction Documents and (ii) are
described on Schedule 4(g) hereto.

(h)

The exercise by the Collateral Agent of any of its rights and remedies hereunder
will not contravene any law or any contractual restriction binding on or
otherwise affecting the Grantor or any of its properties and will not result in
or require the creation of any Lien, upon or with respect to any of its
properties.

(i)

No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or other regulatory body, is required for (i)
the grant by the Grantor, or the perfection, of the security interest purported
to be created hereby in the Collateral, or (ii) the exercise by the Collateral
Agent of any of its rights and remedies hereunder, except (except (A) for the
filing under the Uniform Commercial Code as in effect in the applicable
jurisdiction of the financing statements described in Schedule V hereto (or a
new Schedule V delivered by Grantor to Collateral Agent from time to time), all
of which financing statements have been duly filed and are in full force and
effect or will be duly filed and in full force and effect, (B) with respect to
Deposit Accounts, and all cash and other property from time to time





 

- 5 -

 

 




deposited therein, for the execution of a control agreement with the depository
institution with which such account is maintained, as provided in Paragraph
5(i), (C) with respect to the perfection of the security interest created hereby
in the United States Intellectual Property and Licenses, for the recording of
the appropriate Assignment for Security, substantially in the form of Exhibit A
hereto in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, (D) with respect to the perfection of the
security interest created hereby in foreign Intellectual Property and Licenses,
for registrations and filings in jurisdictions located outside of the United
States and covering rights in such jurisdictions relating to such foreign
Intellectual Property and Licenses, (E) with respect to the perfection of the
security interest created hereby in Titled Collateral, for the submission of an
appropriate application requesting that the Lien of the Collateral Agent be
noted on the Certificate of Title or certificate of ownership, completed and
authenticated by the applicable Grantor, together with the Certificate of Title
or certificate of ownership, with respect to such Titled Collateral, to the
appropriate governmental authority, (F) with respect to the perfection of the
security interest created hereby in any Letter-of-Credit Rights, for the consent
of the issuer of the applicable letter of credit to the assignment of proceeds
as provided in the Uniform Commercial Code as in effect in the applicable
jurisdiction, (G) with respect to any action that may be necessary to obtain
control of Collateral constituting Deposit Accounts, Commodity Contracts,
Electronic Chattel Paper, Investment Property or Letter-of-Credit Rights, the
taking of such actions, and (H) the Collateral Agent having possession of all
Documents, Chattel Paper, Instruments and cash constituting Collateral (sub
clauses (A), (B), (C), (D), (E), (F), G), and (H), each a “Perfection
Requirement” and collectively, the “Perfection Requirements”).

(j)

This Agreement, subject to the Permitted Liens creates in favor of the
Collateral Agent a legal, valid and enforceable security interest in the
Collateral as security for the Obligations.  The Perfection Requirements result
in the perfection of such security interests.  Such security interests are, or
in the case of Collateral in which the Grantor obtains rights after the date
hereof, will be, perfected, first priority security interests, subject only to
Permitted Liens and the Perfection Requirements and the financing statements
described in Schedule 4(g).  Such recordings and filings and all other action
necessary to perfect and protect such security interest have been duly taken or
will be taken pursuant to Paragraph 5(n), and, in the case of Collateral in
which the Grantor obtains rights after the date hereof, will be duly taken,
except for the Collateral Agent’s having possession of all Documents, Chattel
Paper, Instruments and cash constituting Collateral after the date hereof and
the other actions, filings and recordations described above, including the
Perfection Requirements.

(k)

As of the date hereof, no Grantor holds any Commercial Tort Claims or has
knowledge of any pending Commercial Tort Claims, except for such Commercial Tort
Claims described in Schedule VI.

5.

Covenants as to the Collateral.  So long as any of the Obligations shall remain
outstanding, unless the Collateral Agent shall otherwise consent in writing:

(a)

Further Assurances.  Each Grantor will at its expense, at any time and from time
to time, promptly execute and deliver all further instruments and documents and
take all further action that the Collateral Agent may reasonably request in
order to: (i) perfect and protect the security interest purported to be created
hereby; (ii) enable the Collateral Agent to exercise and enforce its rights and
remedies hereunder in respect of the Collateral; or (iii) otherwise effect the
purposes of this Agreement, including, without limitation: (A) marking
conspicuously all Chattel Paper and each License and, at the request of the
Collateral Agent, each of its Records pertaining to the Collateral with a
legend, in form and substance satisfactory to the Collateral Agent, indicating
that such Chattel Paper, License or Collateral is subject to the security
interest created hereby, (B) delivering and pledging to the Collateral Agent
pursuant to the Pledge each Promissory Note, Security, Chattel Paper or other
Instrument, now or hereafter owned by the Grantor, duly endorsed and accompanied
by executed instruments of transfer or assignment, all in form and substance
satisfactory to the Collateral Agent, (C) executing and filing (to the extent,
if any, that the Grantor’s signature is required thereon) or authenticating the
filing of, such financing or continuation statements, or amendments thereto, as
may be necessary or that the Collateral Agent may reasonably request in order to
perfect and preserve the security interest purported to be created hereby, (D)
furnishing to the Collateral Agent from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral in each case as the Collateral Agent may
reasonably request, all in reasonable detail, (E) if any Collateral shall be in
the possession of a third party, notifying such Person of the Collateral Agent’s
security interest created hereby and obtaining a written acknowledgment from
such Person that such Person holds possession of the Collateral for the benefit
of the Collateral Agent, which such written acknowledgement shall be in form and
substance reasonably satisfactory to the Collateral Agent, (F) if at any time
after the date hereof, the Grantor




 

- 6 -

 

 




acquires or holds any Commercial Tort Claim, promptly notifying the Collateral
Agent in a writing signed by such Grantor setting forth a brief description of
such Commercial Tort Claim and granting to the Collateral Agent a security
interest therein and in the proceeds thereof, which writing shall incorporate
the provisions hereof and shall be in form and substance satisfactory to the
Collateral Agent, (G) upon the acquisition after the date hereof by the Grantor
of any motor vehicle or other Equipment subject to a certificate of title or
ownership (other than a Motor Vehicle or Equipment that is subject to a purchase
money security interest), causing the Collateral Agent to be listed as the
lienholder on such certificate of title or ownership and delivering evidence of
the same to the Collateral Agent in accordance with Paragraph 5(j) hereof; and
(H) taking all actions required by any earlier versions of the Uniform
Commercial Code or by other law, as applicable, in any relevant Uniform
Commercial Code jurisdiction, or by other law as applicable in any foreign
jurisdiction.

(b)

Location of Equipment and Inventory.  Each Grantor will keep the Equipment and
Inventory (i) at the locations specified therefor on Schedule III hereto, or
(ii) at such other locations set forth on Schedule III (or a new Schedule III
delivered by Grantor to Collateral Agent from time to time) and with respect to
which the Collateral Agent has filed financing statements and otherwise fully
perfected its Liens thereon, or (iii) at such other locations in the United
States, provided that within 20 days following the relocation of Equipment or
Inventory to such other location or the acquisition of Equipment or Inventory,
Grantor shall deliver to the Collateral Agent a new Schedule III indicating such
new locations.

(c)

Condition of Equipment.  Each Grantor will maintain or cause the Equipment
(necessary or useful to its business) to be maintained and preserved in good
condition, repair and working order, ordinary wear and tear excepted, and will
forthwith, or in the case of any loss or damage to any Equipment of the Grantor
within a commercially reasonable time after the occurrence thereof, make or
cause to be made all repairs, replacements and other improvements in connection
therewith which are necessary or desirable, consistent with past practice, or
which the Collateral Agent may request to such end.  Any Grantor will promptly
furnish to the Collateral Agent a statement describing in reasonable detail any
such loss or damage in excess of $250,000 per occurrence to any Equipment.

(d)

Taxes, Etc.  Each Grantor agrees to pay promptly when due all property and other
taxes, assessments and governmental charges or levies imposed upon, and all
claims (including claims for labor, materials and supplies) against, the
Equipment and Inventory, except to the extent the validity thereof is being
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves in accordance with GAAP have been set aside for the
payment thereof.

(e)

Insurance.

(i)

Each Grantor will, at its own expense, maintain insurance (including, without
limitation, commercial general liability and property insurance) with respect to
the Equipment and Inventory in such amounts, against such risks, in such form
and with responsible and reputable insurance companies or associations as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated and in any event, in amount,
adequacy and scope reasonably satisfactory to the Collateral Agent.  To the
extent requested by the Collateral Agent at any time and from time to time, each
such policy for liability insurance shall provide for all losses to be paid on
behalf of the Collateral Agent and the Grantor as their respective interests may
appear, and each policy for property damage insurance shall provide for all
losses to be adjusted with, and paid directly to, the Collateral Agent.  To the
extent requested by the Collateral Agent at any time and from time to time, each
such policy shall in addition (A) name the Collateral Agent as an additional
insured party thereunder (without any representation or warranty by or
obligation upon the Collateral Agent) as their interests may appear, (B) contain
an agreement by the insurer that any loss thereunder shall be payable to the
Collateral Agent on its own account notwithstanding any action, inaction or
breach of representation or warranty by the Grantor, (C) provide that there
shall be no recourse against the Collateral Agent for payment of premiums or
other amounts with respect thereto, and (D) provide that at least 30 days’ prior
written notice of cancellation, lapse, expiration or other adverse change shall
be given to the Collateral Agent by the insurer.  Any Grantor will, if so
requested by the Collateral Agent, deliver to the Collateral Agent original or
duplicate policies of such insurance and, as often as the Collateral Agent may
reasonably request, a report of a reputable insurance broker with respect to
such insurance.  Any Grantor will also, at the request of the Collateral Agent,
execute and deliver instruments of assignment of such insurance policies and
cause the respective insurers to acknowledge notice of such assignment.





 

- 7 -

 

 

 

(ii)

Reimbursement under any liability insurance maintained by the Grantor pursuant
to this Paragraph 5(e) may be paid directly to the Person who shall have
incurred liability covered by such insurance.  In the case of any loss involving
damage to Equipment or Inventory, any proceeds of insurance maintained by the
Grantor pursuant to this Paragraph 5(e) shall be paid to the Collateral Agent
(except as to which paragraph (iii) of this Paragraph 5(e) is not applicable),
the Grantor will make or cause to be made the necessary repairs to or
replacements of such Equipment or Inventory, and any proceeds of insurance
maintained by the Grantor pursuant to this Paragraph 5(e) shall be paid by the
Collateral Agent to the Grantor as reimbursement for the costs of such repairs
or replacements.

(iii)

All insurance payments in respect of such Equipment or Inventory shall be paid
to the Collateral Agent and applied as specified in Paragraph 7(b) hereof.

(f)

Provisions Concerning the Accounts and the Licenses.

(i)

Any Grantor will (A) give the Collateral Agent at least 30 days’ prior written
notice of any change in such Grantor’s name, identity or organizational
structure, (B) maintain its jurisdiction of incorporation, organization or
formation as set forth in Schedule I hereto, (C) immediately notify the
Collateral Agent upon obtaining an organizational identification number, if on
the date hereof such Grantor did not have such identification number, and (D)
keep adequate records concerning the Accounts and Chattel Paper and permit
representatives of the Collateral Agent during normal business hours on
reasonable notice to such Grantor, to inspect and make abstracts from such
Records and Chattel Paper.

(ii)

Each Grantor will, except as otherwise provided in this subsection (f), continue
to collect, at its own expense, all amounts due or to become due under the
Accounts.  In connection with such collections, the Grantor may (and, at the
Collateral Agent’s direction, will) take such action as the Grantor or the
Collateral Agent may deem necessary or advisable to enforce collection or
performance of the Accounts; provided, however, that the Collateral Agent shall
have the right at any time, upon the occurrence and during the continuance of an
Event of Default, to notify the account debtors or obligors under any Accounts
of the assignment of such Accounts to the Collateral Agent and to direct such
account debtors or obligors to make payment of all amounts due or to become due
to the Grantor thereunder directly to the Collateral Agent or its designated
agent and, upon such notification and at the expense of the Grantor and to the
extent permitted by law, to enforce collection of any such Accounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as the Grantor might have done.  After receipt by the
Grantor of a notice from the Collateral Agent that the Collateral Agent has
notified, intends to notify, or has enforced or intends to enforce the Grantor’s
rights against the account debtors or obligors under any Accounts as referred to
in the proviso to the immediately preceding sentence, (A) all amounts and
proceeds (including Instruments) received by the Grantor in respect of the
Accounts shall be received in trust for the benefit of the Collateral Agent
hereunder, shall be segregated from other funds of the Grantor and shall be
forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary endorsement) to be applied as specified in Paragraph 7(b)
hereof, and (B) no Grantor will adjust, settle or compromise the amount or
payment of any Account or release wholly or partly any account debtor or obligor
thereof or allow any credit or discount thereon.  In addition, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent may (in its sole and absolute discretion) direct any or all of the banks
and financial institutions with which the Grantor either maintains a Deposit
Account or a lockbox or deposits the proceeds of any Accounts to send
immediately to the Collateral Agent by wire transfer (to such account as the
Collateral Agent shall specify, or in such other manner as the Collateral Agent
shall direct) all or a portion of such securities, cash, investments and other
items held by such institution.  Any such securities, cash, investments and
other items so received by the Collateral Agent shall be applied as specified in
accordance with Paragraph 7(b) hereof.

(iii)

Upon the occurrence and during the continuance of any breach or default under
any material License referred to in Schedule II hereto by any party thereto
other than the Grantor, the Grantor party thereto will, promptly after obtaining
knowledge thereof, give the Collateral Agent written notice of the nature and
duration thereof, specifying what action, if any, it has taken and proposes to
take with respect thereto and thereafter will take reasonable steps to protect
and preserve its rights and remedies in respect of such breach or default, or
will obtain or acquire an appropriate substitute License.

 

 

- 8 -

 

 

 

(iv)

Each Grantor will, at its expense, promptly deliver to the Collateral Agent a
copy of each notice or other communication received by it by which any other
party to any material License referred to in Schedule II hereto purports to
exercise any of its rights or affect any of its obligations thereunder, together
with a copy of any reply by such Grantor thereto.

(v)

Each Grantor will exercise promptly and diligently each and every right which it
may have under each material License (other than any right of termination) and
will duly perform and observe in all respects all of its obligations under each
material License and will take all action reasonably necessary to maintain such
Licenses in full force and effect.  No Grantor will, without the prior written
consent of the Collateral Agent, cancel, terminate, amend or otherwise modify in
any respect, or waive any provision of, any material License referred to in
Schedule II hereto.

(g)

Transfers and Other Liens.

(i)

No Grantor will sell, assign (by operation of law or otherwise), lease, license,
exchange or otherwise transfer or dispose of any of the Collateral, except such
Grantor may (A) sell or dispose of Inventory (including, without limitation,
As-extracted Collateral) in the ordinary course of business, and (B) sell or
dispose of assets such Grantor has determined, in good faith, not to be useful
in the conduct of its business, and (C) sell or dispose of accounts in the
course of collection in the ordinary course of business consistent with past
practice.

(ii)

No Grantor will create, suffer to exist or grant any Lien upon or with respect
to any Collateral other than a Permitted Lien.

(h)

Intellectual Property.

(i)

If applicable, the Grantor shall, upon the Collateral Agent’s written request,
duly execute and deliver the applicable Assignment for Security in the form
attached hereto as Exhibit A.  Each Grantor (either itself or through licensees)
will, and will cause each licensee thereof to, take all action necessary to
maintain all of the Intellectual Property in full force and effect, including,
without limitation, using the proper statutory notices and markings and using
the Trademarks on each applicable trademark class of goods in order to so
maintain the Trademarks in full force and free from any claim of abandonment for
non-use, and the Grantor will not (nor permit any licensee thereof to) do any
act or knowingly omit to do any act whereby any Intellectual Property may become
invalidated; provided, however, that so long as no Event of Default has occurred
and is continuing, no Grantor shall have an obligation to use or to maintain any
Intellectual Property (A) that relates solely to any product or work, that has
been, or is in the process of being, discontinued, abandoned or terminated, (B)
that is being replaced with Intellectual Property substantially similar to the
Intellectual Property that may be abandoned or otherwise become invalid, so long
as the failure to use or maintain such Intellectual Property does not materially
adversely affect the validity of such replacement Intellectual Property and so
long as such replacement Intellectual Property is subject to the Lien created by
this Agreement or (C) that is substantially the same as another Intellectual
Property that is in full force, so long the failure to use or maintain such
Intellectual Property does not materially adversely affect the validity of such
replacement Intellectual Property and so long as such other Intellectual
Property is subject to the Lien and security interest created by this Agreement.
 Each Grantor will cause to be taken all necessary steps in any proceeding
before the United States Patent and Trademark Office and the United States
Copyright Office or any similar office or agency in any other country or
political subdivision thereof to maintain each registration of the Intellectual
Property (other than the Intellectual Property described in the proviso to the
immediately preceding sentence), including, without limitation, filing of
renewals, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and payment of maintenance fees,
filing fees, taxes or other governmental fees.  If any Intellectual Property
(other than Intellectual Property described in the proviso to the first sentence
of subsection (i) of this clause (h)) is infringed, misappropriated, diluted or
otherwise violated in any material respect by a third party, the Grantor shall
(x) upon learning of such infringement, misappropriation, dilution or other
violation, promptly notify the Collateral Agent and (y) to the extent the
Grantor shall deem appropriate under the circumstances, promptly sue for
infringement, misappropriation, dilution or other violation, seek injunctive
relief where appropriate and recover any and all damages for such infringement,
misappropriation, dilution or other violation, or take such other actions as
such




 

- 9 -

 

 




Grantor shall deem appropriate under the circumstances to protect such
Intellectual Property.  Each Grantor shall furnish to the Collateral Agent from
time to time upon its request statements and schedules further identifying and
describing the Intellectual Property and Licenses and such other reports in
connection with the Intellectual Property and Licenses as the Collateral Agent
may reasonably request, all in reasonable detail and promptly upon request of
the Collateral Agent, following receipt by the Collateral Agent of any such
statements, schedules or reports, the Grantor shall modify this Agreement by
amending Schedule II hereto, as the case may be, to include any Intellectual
Property and License, as the case may be, which becomes part of the Collateral
under this Agreement and shall execute and authenticate such documents and do
such acts as shall be necessary or, in the reasonable judgment of the Collateral
Agent, desirable to subject such Intellectual Property and Licenses to the Lien
and security interest created by this Agreement.  Notwithstanding anything
herein to the contrary, upon the occurrence and during the continuance of an
Event of Default, no Grantor may abandon or otherwise permit any Intellectual
Property to become invalid without the prior written consent of the Collateral
Agent, and if any Intellectual Property is infringed, misappropriated, diluted
or otherwise violated in any material respect by a third party, the Grantor will
take such action as the Collateral Agent shall deem appropriate under the
circumstances to protect such Intellectual Property.

(ii)

In no event shall the Grantor, either itself or through any agent, employee,
licensee or designee, file an application for the registration of any Trademark
or Copyright or the issuance of any Patent with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or in any
similar office or agency of the United States or any country or any political
subdivision thereof unless it gives the Collateral Agent prior written notice
thereof.  Upon request of the Collateral Agent, the Grantor shall execute,
authenticate and deliver any and all assignments, agreements, instruments,
documents and papers as the Collateral Agent may reasonably request to evidence
the Collateral Agent’s security interest hereunder in such Intellectual Property
and the General Intangibles of the Grantor relating thereto or represented
thereby, and the Grantor hereby appoints the Collateral Agent its
attorney-in-fact to execute and/or authenticate and file all such writings for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed, and such power (being coupled with an interest) shall be irrevocable
until the indefeasible payment in full in cash of all of the Obligations in
full.

(i)

Deposit, Commodities and Securities Accounts.  Upon the Collateral Agent’s
written request, the Grantor shall cause each bank and other financial
institution with an account referred to in Schedule IV hereto to execute and
deliver to the Collateral Agent a control agreement, in form and substance
reasonably satisfactory to the Collateral Agent, duly executed by the Grantor
and such bank or financial institution, or enter into other arrangements in form
and substance satisfactory to the Collateral Agent, pursuant to which such
institution shall irrevocably agree, inter alia, that (i) it will comply at any
time with the instructions originated by the Collateral Agent to such bank or
financial institution directing the disposition of cash, Commodity Contracts,
securities, Investment Property and other items from time to time credited to
such account, without further consent of the Grantor, which instructions the
Collateral Agent will not give to such bank or other financial institution in
the absence of a continuing Event of Default, (ii) all Commodity Contracts,
securities, Investment Property and other items of the Grantor deposited with
such institution shall be subject to a perfected, first priority security
interest in favor of the Collateral Agent, (iii) any right of set off (other
than recoupment of standard fees), banker’s Lien or other similar Lien, security
interest or encumbrance shall be fully waived as against the Collateral Agent,
and (iv) upon receipt of written notice from the Collateral Agent during the
continuance of an Event of Default, such bank or financial institution shall
immediately send to the Collateral Agent by wire transfer (to such account as
the Collateral Agent shall specify, or in such other manner as the Collateral
Agent shall direct) all such cash, the value of any Commodity Contracts,
securities, Investment Property and other items held by it.  Without the prior
written consent of the Collateral Agent, the Grantor shall not make or maintain
any Deposit Account, Commodity Account or Securities Account except for the
accounts set forth in Schedule IV hereto.  The provisions of this Paragraph 5(i)
shall not apply to (i) Deposit Accounts for which the Collateral Agent is the
depositary and (ii) Deposit Accounts specially and exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of the Grantor’s salaried or hourly employees.

(j)

Motor Vehicles.  To the extent that there are no Permitted Liens thereon:

(i)

Upon the Collateral Agent’s written request, the Grantor shall deliver to the
Collateral Agent originals of the certificates of title or ownership for all
motor vehicles with a value in excess of $50,000, owned by it with the
Collateral Agent listed as lienholder, for the benefit of the Buyers.




 

- 10 -

 

 




(ii)

Each Grantor hereby appoints the Collateral Agent as its attorney-in-fact,
effective the date hereof and terminating upon the termination of this
Agreement, for the purpose of (A) executing on behalf of such Grantor title or
ownership applications for filing with appropriate state agencies to enable
motor vehicles now owned or hereafter acquired by such Grantor to be retitled
and the Collateral Agent listed as lienholder thereof, (B) filing such
applications with such state agencies, and (C) executing such other documents
and instruments on behalf of, and taking such other action in the name of, such
Grantor as the Collateral Agent may deem necessary or advisable to accomplish
the purposes hereof (including, without limitation, for the purpose of creating
in favor of the Collateral Agent a perfected Lien on the motor vehicles and
exercising the rights and remedies of the Collateral Agent hereunder).  This
appointment as attorney-in-fact is coupled with an interest and is irrevocable
until all of the Obligations are indefeasibly paid in full in cash and after all
Transaction Documents have been terminated.

(iii)

Any certificates of title or ownership delivered pursuant to the terms hereof
shall be accompanied by odometer statements for each motor vehicle covered
thereby.

(iv)

So long as no Event of Default shall have occurred and be continuing, upon the
request of the Grantor, the Collateral Agent shall execute and deliver to the
Grantor such instruments as the Grantor shall reasonably request to remove the
notation of the Collateral Agent as lienholder on any certificate of title for
any motor vehicle; provided, however, that any such instruments shall be
delivered, and the release effective, only upon receipt by the Collateral Agent
of a certificate from the Grantor stating that such motor vehicle is to be sold
or has suffered a casualty loss (with title thereto in such case passing to the
casualty insurance company therefor in settlement of the claim for such loss)
and the amount that the Grantor will receive as sale proceeds or insurance
proceeds.  Any proceeds of such sale or casualty loss shall be paid to the
Collateral Agent hereunder immediately upon receipt, to be applied to the
Obligations then outstanding.

(k)

Control.  Each Grantor hereby agrees to take any or all action that may be
necessary, desirable or that the Collateral Agent may reasonably request in
order for the Collateral Agent to obtain control in accordance with Paragraphs
9-105 – 9-107 of the Code with respect to the following Collateral: (i)
Electronic Chattel Paper, (ii) Investment Property, and (iii) Letter-of-Credit
Rights.

(l)

Inspection and Reporting.  Each Grantor shall permit the Collateral Agent, or
any agent or representatives thereof or such professionals or other Persons as
the Collateral Agent may designate, during normal business hours, after
reasonable notice in the absence of an Event of Default and not more than once a
year in the absence of an Event of Default, (i) to examine and make copies of
and abstracts from the Grantor’s records and books of account, (ii) to visit and
inspect its properties, (iii) to verify materials, leases, Instruments,
Accounts, Inventory and other assets of the Grantor from time to time, and (iv)
to conduct audits, physical counts, appraisals and/or valuations, examinations
at the locations of the Grantor.  Each Grantor shall also permit the Collateral
Agent, or any agent or representatives thereof or such professionals or other
Persons as the Collateral Agent may designate to discuss such Grantor’s affairs,
finances and accounts with any of its directors, officers, managerial employees,
independent accountants or any of its other representatives.

(m)

Fixture Filings.  Within 10 Business Days after the Closing Date, Grantor shall
cause financing statements to be filed in the appropriate county clerk’s offices
in order to perfect the security interest of the Collateral Agent in and to all
Fixtures and As-extracted Collateral constituting Collateral on the Closing Date
or within two Business Days after the Closing Date.

6.

Additional Provisions Concerning the Collateral.

(a)

Each Grantor hereby (i) authorizes the Collateral Agent to file one or more
Uniform Commercial Code financing or continuation statements, and amendments
thereto, relating to the Collateral and (ii) ratifies such authorization to the
extent that the Collateral Agent has filed any such financing or continuation
statements, or amendments thereto, prior to the date hereof.  A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

(b)

Each Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or





 

- 11 -

 

 




otherwise, from time to time in the Collateral Agent’s discretion, so long as an
Event of Default shall have occurred and is continuing, to take any action and
to execute any instrument which the Collateral Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement (subject to
the rights of the Grantor under Paragraph 5 hereof), including, without
limitation, (i) to obtain and adjust insurance required to be paid to the
Collateral Agent pursuant to Paragraph 5(e) hereof, (ii) to ask, demand,
collect, sue for, recover, compound, receive and give acquittance and receipts
for moneys due and to become due under or in respect of any Collateral, (iii) to
receive, endorse, and collect any drafts or other instruments, documents and
chattel paper in connection with clause (i) or (ii) above, (iv) to file any
claims or take any action or institute any proceedings which the Collateral
Agent may deem necessary or desirable for the collection of any Collateral or
otherwise to enforce the rights of the Collateral Agent and the Buyers with
respect to any Collateral, and (v) to execute assignments, licenses and other
documents to enforce the rights of the Collateral Agent and the Buyers with
respect to any Collateral.  This power is coupled with an interest and is
irrevocable until all of the Obligations are indefeasibly paid in full in cash.

(c)

For the purpose of enabling the Collateral Agent to exercise rights and remedies
hereunder, at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, the Grantor hereby
grants to the Collateral Agent, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to the Grantor) to use, assign, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof.  Notwithstanding
anything contained herein to the contrary, but subject to the provisions of the
Securities Purchase Agreement that limit the right of the Grantor to dispose of
its property, and Paragraph 5(g) and Paragraph 5(h) hereof, so long as no Event
of Default shall have occurred and be continuing, the Grantor may exploit, use,
enjoy, protect, license, sublicense, assign, sell, dispose of or take other
actions with respect to the Intellectual Property in the ordinary course of its
business.  In furtherance of the foregoing, unless an Event of Default shall
have occurred and be continuing, the Collateral Agent shall from time to time,
upon the request of the Grantor, execute and deliver any instruments,
certificates or other documents, in the form so requested, which such Grantor
shall have certified are appropriate (in such Grantor’s judgment) to allow it to
take any action permitted above (including relinquishment of the license
provided pursuant to this clause (c) as to any Intellectual Property).  Further,
upon the indefeasible payment in full in cash of all of the Obligations, the
Collateral Agent (subject to Paragraph 10(e) hereof) shall release and reassign
to the Grantor all of the Collateral Agent’s right, title and interest in and to
the Intellectual Property, and the Licenses, all without recourse,
representation or warranty whatsoever.  The exercise of rights and remedies
hereunder by the Collateral Agent shall not terminate the rights of the holders
of any licenses or sublicenses theretofore granted by the Grantor in accordance
with the second sentence of this clause (c).  Each Grantor hereby releases the
Collateral Agent from any claims, causes of action and demands at any time
arising out of or with respect to any actions taken or omitted to be taken by
the Collateral Agent under the powers of attorney granted herein other than
actions taken or omitted to be taken through the Collateral Agent’s gross
negligence or willful misconduct, as determined by a final determination of a
court of competent jurisdiction.

(d)

If the Grantor fails to perform any agreement or obligation contained herein,
the Collateral Agent may itself perform, or cause performance of, such agreement
or obligation, in the name of such Grantor or the Collateral Agent, and the
expenses of the Collateral Agent incurred in connection therewith shall be
payable by such Grantor pursuant to Paragraph 8 hereof and shall be secured by
the Collateral.

(e)

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it hereunder, the Collateral
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

(f)

Anything herein to the contrary notwithstanding (i) the Grantor shall remain
liable under the Licenses and otherwise with respect to any of the Collateral to
the extent set forth therein to perform all of its obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Collateral Agent of any of its rights hereunder shall not release the Grantor
from any of its obligations under the Licenses or otherwise in respect of the
Collateral, and (iii) the Collateral Agent shall not have any obligation or
liability by reason of this Agreement under the Licenses or with respect to any
of the other Collateral, nor shall the Collateral Agent be obligated to perform
any of the obligations or duties of the Grantor thereunder or to take any action
to collect or enforce any claim for payment assigned hereunder.





 

- 12 -

 

 

 

 

7.

Remedies Upon Event of Default.  If any Event of Default shall have occurred and
be continuing, subject to the Permitted Liens:

(a)

The Collateral Agent may exercise in respect of the Collateral, in addition to
any other rights and remedies provided for herein or otherwise available to it,
all of the rights and remedies of a secured party upon default under the Code
(whether or not the Code applies to the affected Collateral), and also may (i)
take absolute control of the Collateral, including, without limitation, transfer
into the Collateral Agent’s name or into the name of its nominee or nominees (to
the extent the Collateral Agent has not theretofore done so) and thereafter
receive, for the benefit of the Collateral Agent, all payments made thereon,
give all consents, waivers and ratifications in respect thereof and otherwise
act with respect thereto as though it were the outright owner thereof, (ii)
require the Grantor to, and the Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of its respective Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place or places to be designated by the
Collateral Agent that is reasonably convenient to both parties, and the
Collateral Agent may enter into and occupy any premises owned or leased by the
Grantor where the Collateral or any part thereof is located or assembled for a
reasonable period in order to effectuate the Collateral Agent’s rights and
remedies hereunder or under law, without obligation to the Grantor in respect of
such occupation, and (iii) without notice except as specified below and without
any obligation to prepare or process the Collateral for sale, (A) sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Collateral Agent’s offices or elsewhere, for cash, on credit or
for future delivery, and at such price or prices and upon such other terms as
the Collateral Agent may deem commercially reasonable and/or (B) lease, license
or dispose of the Collateral or any part thereof upon such terms as the
Collateral Agent may deem commercially reasonable.  Each Grantor agrees that, to
the extent notice of sale or any other disposition of its respective Collateral
shall be required by law, at least ten (10) days’ notice to the Grantor of the
time and place of any public sale or the time after which any private sale or
other disposition of its respective Collateral is to be made shall constitute
reasonable notification.  The Collateral Agent shall not be obligated to make
any sale or other disposition of any Collateral regardless of notice of sale
having been given.  The Collateral Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.  Each Grantor hereby waives any claims against the Collateral
Agent and the Buyers arising by reason of the fact that the price at which its
respective Collateral may have been sold at a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Obligations, even if the Collateral Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree, and waives all rights that the Grantor may have to require that all or
any part of such Collateral be marshaled upon any sale (public or private)
thereof.  Each Grantor hereby acknowledges that (i) any such sale of its
respective Collateral by the Collateral Agent shall be made without warranty,
(ii) the Collateral Agent may specifically disclaim any warranties of title,
possession, quiet enjoyment or the like, and (iii) such actions set forth in
clauses (i) and (ii) above shall not adversely affect the commercial
reasonableness of any such sale of Collateral.  In addition to the foregoing,
(1) upon written notice to the Grantor from the Collateral Agent after and
during the continuance of an Event of Default, such Grantor shall cease any use
of the Intellectual Property or any trademark, patent or copyright similar
thereto for any purpose described in such notice; (2) the Collateral Agent may,
at any time and from time to time after and during the continuance of an Event
of Default, upon 10 days’ prior notice to such Grantor, license, whether
general, special or otherwise, and whether on an exclusive or non-exclusive
basis, any of the Intellectual Property, throughout the universe for such term
or terms, on such conditions, and in such manner, as the Collateral Agent shall
in its sole discretion determine; and (3) the Collateral Agent may, at any time,
pursuant to the authority granted in Paragraph 6 hereof (such authority being
effective upon the occurrence and during the continuance of an Event of
Default), execute and deliver on behalf of such Grantor, one or more instruments
of assignment of the Intellectual Property (or any application or registration
thereof), in form suitable for filing, recording or registration in any country.

(b)

Any cash held by the Collateral Agent as Collateral and all Cash Proceeds
received by the Collateral Agent in respect of any sale of or collection from,
or other realization upon, all or any part of the Collateral shall be applied
(after payment of any amounts payable to the Collateral Agent pursuant to
Paragraph 8 hereof) by the Collateral Agent against, all or any part of the
Obligations in such order as the Collateral Agent shall elect, consistent with
the provisions of the Securities Purchase Agreement.  Any surplus of such cash
or Cash Proceeds held by the Collateral Agent and remaining after the
indefeasible payment in full in cash of all of the Obligations shall be paid
over to whomsoever shall be lawfully entitled to receive the same or as a court
of competent jurisdiction shall direct.





 

- 13 -

 

 




 

(c)

In the event that the proceeds of any such sale, collection or realization are
insufficient to pay all amounts to which the Collateral Agent and the Buyers are
legally entitled, the Grantor shall be liable for the deficiency, together with
interest thereon at the highest rate specified in the Series C Preferred Stock
for interest on overdue principal thereof or such other rate as shall be fixed
by applicable law, together with the costs of collection and the reasonable
fees, costs, expenses and other client charges of any attorneys employed by the
Collateral Agent to collect such deficiency.

(d)

Each Grantor hereby acknowledges that if the Collateral Agent complies with any
applicable state, provincial or federal law requirements in connection with a
disposition of the Collateral, such compliance will not adversely affect the
commercial reasonableness of any sale or other disposition of the Collateral.

(e)

The Collateral Agent shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the Collateral Agent’s rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising.  To
the extent that the Grantor lawfully may agree, the Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Collateral Agent’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Grantor hereby irrevocably waives the
benefits of all such laws.

8.

Indemnity and Expenses.

(a)

Each Grantor agrees, jointly and severally, to defend, protect, indemnify and
hold the Collateral Agent and each of the Buyers, jointly and severally,
harmless from and against any and all claims, damages, losses, liabilities,
obligations, penalties, fees, costs and expenses (including, without limitation,
reasonable legal fees, costs, expenses, and disbursements of such Person’s
counsel) to the extent that they arise out of or otherwise result from this
Agreement (including, without limitation, enforcement of this Agreement), except
to the extent resulting from such Person’s gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction.

(b)

Each Grantor agrees, jointly and severally, to pay to the Collateral Agent upon
demand the amount of any and all costs and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Collateral Agent and
of any experts and agents (including, without limitation, any collateral trustee
which may act as agent of the Collateral Agent), which the Collateral Agent may
incur in connection with (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver or other modification or
termination of this Agreement, (ii) the custody, preservation, use or operation
of, or the sale of, collection from, or other realization upon, any Collateral,
(iii) the exercise or enforcement of any of the rights of the Collateral Agent
hereunder, or (iv) the failure by the Grantor to perform or observe any of the
provisions hereof.

9.

Notices, Etc.  All notices and other communications provided for hereunder shall
be in writing and shall be mailed (by certified mail, postage prepaid and return
receipt requested), telecopied, e-mailed or delivered, if to the Grantor at its
address specified below and if to the Collateral Agent to it, at its address
specified on the signature pages below; or as to any such Person, at such other
address as shall be designated by such Person in a written notice to all other
parties hereto complying as to delivery with the terms of this Paragraph 9.  All
such notices and other communications shall be effective (a) if sent by
certified mail, return receipt requested, when received or three days after
deposited in the mails, whichever occurs first, (b) if telecopied or e-mailed,
when transmitted (during normal business hours) and confirmation is received,
and otherwise, the day after the notice or communication was transmitted and
confirmation is received, or (c) if delivered in person, upon delivery.





 

- 14 -

 

 




10.

Miscellaneous.

(a)

No amendment of any provision of this Agreement shall be effective unless it is
in writing and signed by the Grantor, the Buyers, and the Collateral Agent, and
no waiver of any provision of this Agreement, and no consent to any departure by
the Grantor therefrom, shall be effective unless it is in writing and signed by
the Grantor and the Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

(b)

No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right hereunder or under any of the other Transaction Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.  The rights and remedies of the Collateral Agent or any Buyer
provided herein and in the other Transaction Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law.  The
rights of the Collateral Agent or any Buyer under any of the other Transaction
Documents against any party thereto are not conditional or contingent on any
attempt by such Person to exercise any of its rights under any of the other
Transaction Documents against such party or against any other Person, including
but not limited to, the Grantor.

(c)

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

(d)

This Agreement, subject to the Permitted Liens, shall create a continuing
security interest in the Collateral and shall (i) remain in full force and
effect until the indefeasible payment in full in cash of the Obligations, and
(ii) be binding on the Grantor and all other Persons who become bound as debtor
to this Agreement in accordance with Section 9-203(d) of the Code and shall
inure, together with all rights and remedies of the Collateral Agent and the
Buyers hereunder, to the benefit of the Collateral Agent and the Buyers and
their respective permitted successors, transferees and assigns.  Without
limiting the generality of clause (ii) of the immediately preceding sentence,
without notice to the Grantor, the Collateral Agent and the Buyers may assign or
otherwise transfer their rights and obligations under this Agreement and any of
the other Transaction Documents, to any other Person and such other Person shall
thereupon become vested with all of the benefits in respect thereof granted to
the Collateral Agent and the Buyers herein or otherwise.  Upon any such
assignment or transfer, all references in this Agreement to the Collateral Agent
or any such Buyer shall mean the assignee of the Collateral Agent or such Buyer.
 None of the rights or obligations of the Grantor hereunder may be assigned or
otherwise transferred without the prior written consent of the Collateral Agent,
and any such assignment or transfer without the consent of the Collateral Agent
shall be null and void.

(e)

Upon the indefeasible payment in full in cash of the Obligations, (i) this
Agreement and the security interests created hereby shall terminate and all
rights to the Collateral shall revert to the respective Grantor that granted
such security interests hereunder, and (ii) the Collateral Agent will, upon the
Grantor’s request and at such Grantor’s expense, (A) return to such Grantor such
of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof, and (B) execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination, all without any representation, warranty or recourse whatsoever.

(f)

THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS
OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND PERFECTION OR THE
PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF THE SECURITY
INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF
TEXAS.

(g)

ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
DOCUMENT RELATED HERETO MAY BE BROUGHT IN THE




 

- 15 -

 

 




COURTS OF THE STATE OF TEXAS IN THE COUNTY OF TEXAS OR THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, AND APPELLATE COURTS THEREOF, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE GRANTOR HEREBY ACCEPTS FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS.  THE GRANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS
AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT.

(h)

THE GRANTOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT) THE
COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, ORAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE PARTIES HERETO.

(i)

The Grantor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to the Grantor at its address provided herein, such
service to become effective 10 days after such mailing.

(j)

Nothing contained herein shall affect the right of the Collateral Agent to serve
process in any other manner permitted by law or commence legal proceedings or
otherwise proceed against the Grantor or any property of the Grantor in any
other jurisdiction.

(k)

The Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Paragraph any special, exemplary, punitive or consequential damages.

(l)

Paragraph headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.

(m)

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which shall be deemed to be an
original, but all of which taken together constitute one in the same Agreement.

(n)

In the event of any conflict between the terms of this Agreement, the Securities
Purchase Agreement, or any of the other Transaction Documents or exhibits
referred to herein or therein, the terms of the Securities Purchase Agreement
shall control.

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

GLOBAL EARTH ENERGY, INC.










By



Sydney A. Harland, Chief Executive Officer

 

1213 Culberth Drive

Wilmington, North Carolina 28405

Telephone (910) 270-7749

Telecopier (910) 270-6640

E-mail harlandsydney@aol.com





 

- 16 -

 

 

ACCEPTED BY:

SOLAR POWER UTILITY HOLDINGS LIMITED,

as Collateral Agent




By


 

Henry K. Fata, Chief Executive Officer

Unit 2401A, Park-In Commercial Centre, 56 Dundas Street

Mongkok, Hong Kong, Hong Kong SAR

USA telephone (310) 358-3303

USA telecopier (801) 684-4751

Email fataiki@sputech.com








 

- 17 -

 

 










SCHEDULE I

LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OF ORGANIZATION

Grantor’s Name

State of Organization

Federal Employer I.D.

Organizational I.D.

Global Earth Energy, Inc.

Nevada

_________

_________

 




SCHEDULE II
INTELLECTUAL PROPERTY

None.








SCHEDULE III

LOCATIONS

Grantor

Chief Place of Business and Chief Executive Office

Books and Records

Equipment, Fixtures, Goods and Inventory

Global Earth Energy, Inc.

1213 Culberth Drive

Wilmington, North Carolina 28405

1213 Culberth Drive

Wilmington, North Carolina 28405

1213 Culberth Drive

Wilmington, North Carolina 28405







SCHEDULE IV
DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS

 

Deposit Accounts




Grantor

Name and

Purpose of

Account #

Address of Institution

  

Account




SCHEDULE V

FINANCING STATEMENTS

Grantor

Jurisdictions For Filing Financing Statements

Global Earth Energy, Inc.

North Carolina







SCHEDULE VI

COMMERCIAL TORT CLAIMS

None.




 

- 18 -

 






EXHIBIT A

ASSIGNMENT FOR SECURITY
[TRADEMARKS] [PATENTS] [COPYRIGHTS]

WHEREAS, GLOBAL EARTH ENERGY, INC., a Nevada corporation (the “Assignor”) [has
adopted, used and is using, and holds all right, title and interest in and to,
the trademarks and service marks listed on the annexed Schedule 1A, which
trademarks and service marks are registered or applied for in the United States
Patent and Trademark Office (the “Trademarks”)] [holds all right, title and
interest in the letter patents, design patents and utility patents listed on the
annexed Schedule 1A, which patents are issued or applied for in the United
States Patent and Trademark Office (the “Patents”)] [holds all right, title and
interest in the copyrights listed on the annexed Schedule 1A, which copyrights
are registered in the United States Copyright Office (the “Copyrights”)];

WHEREAS, the Assignor has entered into a Security Agreement, dated as of
December ___, 2012 (as amended, restated or otherwise modified from time to time
the “Security Agreement”), in favor SOLAR POWER UTILITY HOLDINGS LIMITED, a
British Virgin Islands corporation, as collateral agent for certain purchasers
(the “Assignee”);

WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of the Buyers (as defined
in the Security Agreement) a continuing security interest in all right, title
and interest of the Assignor in, to and under the [Trademarks, together with,
among other things, the good-will of the business symbolized by the Trademarks]
[Patents] [Copyrights] and the applications and registrations thereof, and all
proceeds thereof, including, without limitation, any and all causes of action
which may exist by reason of infringement thereof and any and all damages
arising from past, present and future violations thereof (the “Collateral”), to
secure the payment, performance and observance of the “Obligations” (as defined
in the Security Agreement);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of the Buyers a continuing security interest in the Collateral to
secure the prompt payment, performance and for the benefit of the Buyers
observance of the Obligations.

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of _____________, 2012.

[GRANTORS]

By:____________________________

Name:

Title:

 

STATE OF ____________

ss.:

COUNTY OF __________

On this ____ day of _______________, 20__, before me personally came
________________, to me known to be the person who executed the foregoing
instrument, and who, being duly sworn by me, did depose and say that s/he is the
________________ of _______________________________________, a
____________________, and that s/he executed the foregoing instrument in the
firm name of _______________________________________, and that s/he had
authority to sign the same, and s/he acknowledged to me that he executed the
same as the act and deed of said firm for the uses and purposes therein
mentioned.

 

SCHEDULE 1A TO ASSIGNMENT FOR SECURITY



[Trademarks and Trademark Applications]

[Patent and Patent Applications]

[Copyright and Copyright Applications]

Owned by ______________________________




Schedule 4(g)

Effective Financing Statements




None.



================================================================================================================







Exhibit C

Form of Registration Rights Agreement




 

GLOBAL EARTH ENERGY, INC.

INVESTOR REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December ___,
2012, by and among GLOBAL EARTH ENERGY, INC., a Nevada corporation (the
“Company”), and SOLAR POWER UTILITY HOLDINGS LIMITED, a British Virgin Islands
corporation (the “Buyer”).

WHEREAS, the Company and the Buyer have entered into a Securities Purchase
Agreement (the “Securities Purchase Agreement”), pursuant to which the Company
proposes to sell 15,000,000 shares of its Series C Secured Convertible Preferred
Stock, par value $1.00 per share (the “Series C Preferred Stock”) which shall be
convertible into the Company’s common stock, par value $0.001 per share (the
“Common Stock”); and

WHEREAS, to induce the Buyer to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “Securities
Act”), and applicable state securities laws; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Securities Purchase Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

1.

Definitions.  As used in this Agreement, the following terms shall have the
following meanings:

(a)

“Person” means a corporation, a limited liability company, an association, a
partnership, an organization, a business, an individual, a governmental or
political subdivision thereof or a governmental agency.

(b)

“Register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous or
delayed basis (“Rule 415”), and the declaration or ordering of effectiveness of
such Registration Statement(s) by the United States Securities and Exchange
Commission (the “SEC”).

(c)

“Registrable Securities” means shares of the Common Stock in an amount equal to
the shares of the Common Stock issuable to the Buyer upon conversion of the
Series C Preferred Stock pursuant to the Securities Purchase Agreement and the
Certificate of Designation.

(d)

“Registration Statement” means a registration statement under the Securities Act
which covers any of the Registrable Securities.

(e)

“Scheduled Filing Deadline” means (a) one hundred eighty (180) days from the
date hereof as applies to the S-1 Registration Statement (as defined below), (b)
sixty (60) days from the date the Company becomes eligible to file a
registration statement on Form S-3 under the Securities Act as applies to the
S-3 Registration Statement (as defined below) and (c) sixty (60) days from the
date there is an increase in the number of Registrable Shares under the
Securities Purchase Agreement or the Certificate of Designation (as defined in
the Securities Purchase Agreement) to the extent that there are Registrable
Securities not otherwise included on the S-1 Registration Statement or the S-3
Registration Statement as applies to the Revised Registration Statement (as
defined herein).

2.

Registration.  (a) Subject to the terms and conditions of this Agreement, the
Company shall (i) prepare and file, no later than one hundred eighty (180) days
from the date hereof, with the SEC a registration statement on Form S-1 (or
similar form) under the Securities Act (the “S-1 Registration Statement”) for
the resale by the Buyer of all Registrable Securities, (ii) if it becomes
eligible to file a registration statement on Form S-3 under the Securities Act,
prepare and file, no later than ninety (90) days from the date it becomes
eligible to file a registration statement on Form S-3, a registration statement
on Form S-3 for the resale by the Buyer of all Registrable Securities (the “S-3
Registration Statement”), and (iii) if due to an increase in the number of
Registrable Shares under the Securities Purchase Agreement or the Certificate of
Designation there are Registrable Shares that are not registered under the S-1
Registration Statement or the S-3 Registration Statement, prepare and file,
within sixty (60) days of the date of such an increase a new S-1 Registration
Statement or S-3 Registration Statement, as applicable, so that all the
Registrable Shares may be resold by the Buyer (the “Revised Registration
Statement” and, together with the S-1 Registration Statement and the S-3
Registration Statement, the “Registration Statements”).  The Company shall keep
the Registration Statement “Evergreen” for the life of the Series C Preferred
Stock or until Rule 144 of the Securities Act is available to the Buyer with
respect to all of the Conversion Shares whichever is later.  The Company shall
retain, and pay at its sole expense, a law firm to file the Registration
Statement subject to the reasonable approval of a majority of the Required
Holders (as defined in the Certificate of Designation) of the Buyer; provided,
however, that in no event shall the Company be required to retain any law firm
in addition to its current securities counsel for purposes of this Agreement.
 Prior to the filing of the Registration Statement with the SEC, the Company
shall furnish a copy of the Initial Registration Statement to the Buyer for
their review and comment.  The Buyer shall furnish comments on the Registration
Statement to the Company within twenty-four (24) hours of the receipt thereof
from the Company.

 

-1-

 

 

(b)

Effectiveness of the Registration Statement.  The Company shall use its
commercially reasonable best efforts (i) to have the Registration Statement
declared effective by the SEC no later than one hundred eighty (180) days after
the date filed (the “Scheduled Effective Deadline”), and (ii) to ensure that the
Registration Statement remains in effect until all of the Registrable Securities
have been sold, subject to the terms and conditions of this Agreement.  It shall
be an event of default hereunder if the Registration Statement is not declared
effective by the SEC within one hundred eighty (180) days after filing thereof.

(c)

Failure to File or Obtain and Maintain Effectiveness of the Registration
Statement.  In the event the Registration Statement is not filed by the
Scheduled Filing Deadline or is not declared effective by the SEC on or before
the Scheduled Effective Deadline, or if after the Registration Statement has
been declared effective by the SEC, sales cannot be made pursuant to the
Registration Statement (whether because of a failure to keep the Registration
Statement effective, failure to disclose such information as is necessary for
sales to be made pursuant to the Registration Statement, failure to register
sufficient shares of the Common Stock or otherwise), then as partial relief for
the damages to any holder of Registrable Securities by reason of any such delay
in or reduction of its ability to sell the underlying shares of the Common Stock
(which remedy shall not be exclusive of any other remedies at law or in equity),
the Company will pay as liquidated damages (the “Liquidated Damages”) and not as
a penalty, to the Buyer, a cash amount equal to two percent (2%) per month of
the outstanding stated value of the Series C Preferred Stock outstanding and
held by the Buyer.  In the event that any Investor has opted to exercise its
“Redemption at Option of Holders” pursuant to the Certificate of Designation,
the Liquidated Damages shall not apply to such shares of Series C Preferred
Stock that have been redeemed.  The initial payment of Liquidated Damages shall
be made within three (3) business days from the end of the month in which the
Scheduled Filing Deadline or Scheduled Effective Deadline occurred, as the case
may be, and shall continue thereafter until the Registration Statement is filed
or declared effective, or the Series C Preferred Stock has been redeemed by the
Company, as the case may be.  In the event that the Liquidated Damages are
caused by a failure to maintain the effectiveness of the Registration Statement
for more than ten days in any 365 day period, the initial payment of Liquidated
Damages shall be made within three (3) business days from the end of the month
in which the 11th day in such 365 day period that the Company failed to maintain
the effectiveness of the Registration Statement falls and shall continue
thereafter until the effectiveness of the Registration Statement has been
restored.

(d)

Liquidated Damages.  The Company and the Buyer acknowledge and agree that the
sums payable under Paragraph 2(c) above shall constitute liquidated damages and
not penalties and are in addition to all other rights of the Buyer, including
the right to call a default.  Any Liquidated Damages (and any accrued but unpaid
interest thereon) that remain unpaid after the date set forth in Paragraph 2(c)
shall accrue interest at the rate of seven percent (7%) per annum.  All
Liquidated Damages paid pursuant to this Agreement, but not including any
interest accrued thereon, shall not exceed, in the aggregate, 10% of the
aggregate Purchase Price (as defined in the




2




 




Securities Purchase Agreement) paid to the Company pursuant to the Securities
Purchase Agreement (the “Liquidated Damages Maximum”), and, at such time as the
Liquidated Damages Maximum has been paid, the Company shall have no further
obligation to pay amounts under Paragraph 2(c) above other than interested
accrued on such Liquidated Damages not otherwise paid.  The parties further
acknowledge that (i) the amount of loss or damages likely to be incurred is
incapable or is difficult to precisely estimate, (ii) the amounts specified in
such Paragraph bear a reasonable relationship to, and are not plainly or grossly
disproportionate to, the probable loss likely to be incurred in connection with
any failure by the Company to file a Registration Statement or to obtain or
maintain the effectiveness of a Registration Statement, (iii) one of the reasons
for the Company and the Buyer reaching an agreement as to such amounts was the
uncertainty and cost of litigation regarding the question of actual damages, and
(iv) the Company and the Buyer are sophisticated business parties and have been
represented by sophisticated and able legal counsel and negotiated this
Agreement at arm’s length.

3.

Related Obligations.

(a)

The Company shall keep the Registration Statement effective pursuant to Rule 415
at all times until the date on which the Buyer shall have sold all the
Registrable Securities covered by such Registration Statement (the “Registration
Period”), which Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.

(b)

The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep such Registration Statement effective at all times during
the Registration Period, and, during such period, comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
of the Company covered by such Registration Statement until such time as all of
such Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement.  In the case of amendments and supplements to a
Registration Statement which are required to be filed pursuant to this Agreement
(including pursuant to this Paragraph 3(b)) by reason of the Company’s filing a
report on Form 10-K, Form 10-Q or Form 8-K or any analogous report under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Company
shall incorporate such report by reference into the Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the Exchange Act report is filed which created the requirement
for the Company to amend or supplement the Registration Statement.

(c)

The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) at least one (1)
copy of such Registration Statement as declared effective by the SEC and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, all exhibits and each preliminary
prospectus, (ii) ten (10) copies of the final prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request) and (iii) such other
documents as such Investor may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by such Investor.

(d)

The Company shall use its commercially reasonable best efforts to (i) register
and qualify the Registrable Securities covered by a Registration Statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as any Investor reasonably requests, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (w) make any change to its certificate of incorporation or by-laws,
(x) qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Paragraph 3(d), (y) subject itself to general
taxation in any such jurisdiction, or (z) file a general consent to service of
process in any such jurisdiction.  The Company shall





3







 




promptly notify each Investor who holds Registrable Securities of the receipt by
the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.

(e)

As promptly as practicable after becoming aware of such event or development,
the Company shall notify each Investor in writing of the happening of any event
as a result of which the prospectus included in a Registration Statement, as
then in effect, includes an untrue statement of a material fact or omission to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and promptly prepare a supplement or amendment
to such Registration Statement to correct such untrue statement or omission, and
deliver ten (10) copies of such supplement or amendment to each Investor.
 Notwithstanding any provision of this Agreement to the contrary, if the Company
makes such a notification, the Company may suspend the use of any prospectus
contained in any Registration Statement for periods not to exceed forty five
(45) business days in any three month period or two periods not to exceed an
aggregate of ninety (90) business days in any 12 month period in the event that
the Company determines, in the exercise of its reasonable discretion, confirmed
by a legal opinion from outside counsel, that sales of Registrable Securities
thereunder could constitute violations of the Securities Act due to the
Registration Statement containing an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  In each case the Company shall use commercially
reasonable best efforts to remedy the deficiency in the Registration Statement
within thirty (30) business days.  The Company shall also promptly notify each
Investor in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to each Investor by facsimile on the same day
of such effectiveness), (ii) of any request by the SEC for amendments or
supplements to a Registration Statement or related prospectus or related
information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

(f)

The Company shall use its commercially reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction within the United States of
America and, if such an order or suspension is issued, to obtain the withdrawal
of such order or suspension at the earliest possible moment and to notify the
Buyer who holds Registrable Securities being sold of the issuance of such order
and the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.

(g)

At the reasonable request of any Investor, the Company shall furnish to such
Investor, on the date of the effectiveness of the Registration Statement and
thereafter from time to time on such dates as an Investor may reasonably request
(i) a letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
and (ii) an opinion, dated as of such date, of counsel representing the Company
for purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the Buyer.

(h)

The Company shall make available for inspection by (i) any Investor and (ii) one
(1) firm of accountants or other agents retained by the Buyer (collectively, the
“Inspectors”) all pertinent financial and other records, and pertinent corporate
documents and properties of the Company (collectively, the “Records”), as shall
be reasonably deemed necessary by each Inspector, and cause the Company’s
officers, directors and employees to supply all information which the Inspector
may reasonably request; provided, however, that each Inspector shall agree, and
any Investor hereby agrees, to hold in strict confidence and shall not make any
disclosure (except to an Investor) or use any Record or other information which
the Company determines in good faith to be confidential, and of which
determination the Inspectors are so notified, unless (A) the disclosure of such
Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement or is otherwise required under the Securities Act, (B)
the release of such Records is ordered pursuant to a final, non-appealable
subpoena or order from a court or government body of competent jurisdiction, or
(C) the information in such Records has been made generally available to the
public other than by disclosure in violation of this or any other agreement of
which the Inspector and the Investor has knowledge.  Each Investor agrees that
it shall, upon learning that disclosure of such Records is sought in or by a
court or governmental body of competent jurisdiction or through other means,
give prompt notice to the Company and allow the Company, at its expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, the Records deemed confidential.





4




 

 

(i)

The Company shall hold in confidence and not make any disclosure of information
concerning an Investor provided to the Company unless (i) disclosure of such
information is necessary to comply with federal or state securities laws, (ii)
the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow the Investor, at such Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

(j)

The Company shall use its commercially reasonable best efforts either to cause
all the Registrable Securities covered by a Registration Statement (i) to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) the inclusion for quotation on the OTCQB of the OTC Markets Group, Inc. for
such Registrable Securities.  The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Paragraph 3(j).

(k)

The Company shall cooperate with the Buyer who holds Registrable Securities
being offered and, to the extent applicable, to facilitate the timely
preparation and delivery of certificates to a transferee of the Investor (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Buyer may
reasonably request and registered in such names as the Buyer may request.

(l)

The Company shall use its commercially reasonable best efforts to cause the
Registrable Securities covered by the applicable Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable
Securities.

(m)

The Company shall make generally available to its security holders as soon as
practical, but not later than one hundred twenty (120) days after the close of
the period covered thereby, an earnings statement (in form complying with the
provisions of Rule 158 under the Securities Act) covering a twelve (12) month
period beginning not later than the first day of the Company’s fiscal quarter
next following the effective date of the Registration Statement.

(n)

The Company shall otherwise use its commercially reasonable best efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.

(o)

Within two (2) business days after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Buyer whose
Registrable Securities are included in such Registration Statement) confirmation
that such Registration Statement has been declared effective by the SEC in the
form attached hereto as Exhibit A.

(p)

The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by the Buyer of Registrable Securities pursuant to a
Registration Statement.

4.

Obligations of the Buyer.  Each Investor agrees that, upon receipt of any notice
from the Company of the happening of any event of the kind described in
Paragraph 3(f) or the first sentence of Paragraph 3(e), such Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement(s) covering such Registrable Securities until such event
has been remedied.  Notwithstanding anything to the





5




 




contrary, the Company shall cause its transfer agent to deliver unlegended
certificates for shares of the Common Stock to a transferee of an Investor in
accordance with the terms of the Securities Purchase Agreement in connection
with any sale of Registrable Securities with respect to which an Investor has
entered into a contract for sale prior to the Investor’s receipt of a notice
from the Company of the happening of any event of the kind described in
Paragraph 3(f) or the first sentence of 3(e) and for which the Investor has not
yet settled.

5.

Expenses of Registration.  All expenses incurred in connection with
registrations, filings or qualifications pursuant to the Agreement including,
without limitation, all registration, listing and qualifications fees, printers,
legal and accounting fees shall be paid by the Company.

6.

Indemnification.  With respect to Registrable Securities which are included in a
Registration Statement under this Agreement:

(a)

To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
partners, employees, agents, representatives of, and each Person, if any, who
controls any Investor within the meaning of the Securities Act or the Exchange
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (ii) any untrue statement or alleged untrue statement of
a material fact contained in any final prospectus (as amended or supplemented,
if the Company files any amendment thereof or supplement thereto with the SEC)
or the omission or alleged omission to state therein any material fact necessary
to make the statements made therein, in light of the circumstances under which
the statements therein were made, not misleading; or (iii) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, any
other law, including, without limitation, any state securities law, or any rule
or regulation there under relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”).  The Company shall
reimburse the Buyer and each such controlling Person promptly as such expenses
are incurred and are due and payable, for any legal fees or disbursements or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim.  Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Paragraph 6(a): (x)
shall not apply to a Claim by an Indemnified Person arising out of or based upon
a Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto; (y) shall not be available to the
extent such Claim is based on a failure of the Investor to deliver or to cause
to be delivered the prospectus made available by the Company, if such prospectus
was timely made available by the Company pursuant to Paragraph 3(c); and (z)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the Buyer
pursuant to Paragraph 9 hereof.

(b)

In connection with a Registration Statement, each Investor agrees to severally
and not jointly indemnify, hold harmless and defend, to the same extent and in
the same manner as is set forth in Paragraph 6(a), the Company, each of its
directors, each of its officers, employees, representatives, or agents and each
Person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act (each an “Indemnified Party”), against any Claim or
Indemnified Damages to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or is





6







based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with such Registration Statement; and, subject to Paragraph 6(d),
such Investor will reimburse any legal or other expenses reasonably incurred by
them in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Paragraph 6(b) and the
agreement with respect to contribution contained in Paragraph 7 shall not apply
to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Investor, which consent shall not be
unreasonably withheld; provided, further, however, that the Investor shall be
liable under this Paragraph 6(b) for only that amount of a Claim or Indemnified
Damages as does not exceed the net proceeds to such Investor as a result of the
sale of Registrable Securities pursuant to such Registration Statement.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Indemnified Party and shall survive the transfer of
the Registrable Securities by the Buyer pursuant to Paragraph 9.
 Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Paragraph 6(b) with respect to any prospectus shall
not inure to the benefit of any Indemnified Party if the untrue statement or
omission of material fact contained in the prospectus was corrected and such new
prospectus was delivered to each Investor prior to such Investor’s use of the
prospectus to which the Claim relates.  The indemnification provided for in this
Paragraph 6(b) shall not exceed for any Investor, the positive difference
between the Purchase Price paid for its portion of the Registrable Shares and
the closing bid price on the Principal Market (as defined in the Securities
Purchase Agreement) of the Company’s the Common Stock on the day that such
Investor sells or transfers such shares.

(c)

Promptly after receipt by an Indemnified Person or Indemnified Party under this
Paragraph 6 of notice of the commencement of any action or proceeding (including
any governmental action or proceeding) involving a Claim, such Indemnified
Person or Indemnified Party shall, if a Claim in respect thereof is to be made
against any indemnifying party under this Paragraph 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one (1) counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding.  The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent; provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such claim or litigation.  Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
 The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Paragraph 6, except to the extent that the indemnifying party
is prejudiced in its ability to defend such action.

(d)

The indemnification required by this Paragraph 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.




7










(e)

The indemnity agreements contained herein shall be in addition to (i) any cause
of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

7.

Contribution.  To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Paragraph 6 to the fullest extent permitted by law; provided, however,
that: (a) no seller of Registrable Securities guilty of fraudulent
misrepresentation (within the meaning of Paragraph 11(f) of the Securities Act)
shall be entitled to contribution from any seller of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (b) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities.

8.

Reports Under the Exchange Act.  With a view to making available to the Buyer
the benefits of Rule 144 promulgated under the Securities Act or any similar
rule or regulation of the SEC that may at any time permit the Buyer to sell
securities of the Company to the public without registration (“Rule 144”) the
Company agrees to:

(a)

Make and keep public information available, as those terms are understood and
defined in Rule 144;

(b)

File with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act so long as the Company
remains subject to such requirements (it being understood that nothing herein
shall limit the Company’s obligations under Paragraph 4(c) of the Securities
Purchase Agreement) and the filing of such reports and other documents as are
required by the applicable provisions of Rule 144; and

(c)

Furnish to each Investor so long as such Investor owns Registrable Securities,
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the Securities Act and the
Exchange Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested to permit the Buyer to
sell such securities pursuant to Rule 144 without registration.

9.

Amendment of Registration Rights.  Provisions of this Agreement may be amended
and the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company and a majority of the Required Holders.  Any amendment or
waiver effected in accordance with this Paragraph 9 shall be binding upon each
Investor and the Company.  No such amendment shall be effective to the extent
that it applies to fewer than all of the holders of the Registrable Securities.
 No consideration shall be offered or paid to any Person to amend or consent to
a waiver or modification of any provision of any of this Agreement unless the
same consideration also is offered to all of the parties to this Agreement.

10.

Miscellaneous.

(a)

A Person is deemed to be a holder of Registrable Securities whenever such Person
owns or is deemed to own of record such Registrable Securities.  If the Company
receives conflicting instructions, notices or elections from two (2) or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the registered
owner of such Registrable Securities.

(b)

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by email or facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or (iii) one (1) business day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses, email, and facsimile numbers for such
communications shall be if to the Company,





8




 




addressed to Mr. Sydney A. Harland at 1213 Culberth Drive, Wilmington, North
Carolina 28405, telephone (910) 270-7749, telecopier (910) 270-6640, and e-mail
harlandsydney@aol.com; and if to the Buyer, addressed to Mr. Henry K. Fata at
Unit 2401A, Park-In Commercial Centre, 56 Dundas Street, Mongkok, Hong Kong,
Hong Kong SAR, USA telephone (310) 358-3303, USA telecopier (801) 684-4751, and
email fataiki@sputech.com.  Any party hereto may change its address upon ten
(10) days’ written notice to any other party hereto.

Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s email, facsimile machine containing the time, date,
recipient’s email address or facsimile number and an image of the first page of
such transmission or (C) provided by a courier or overnight courier service
shall be rebuttable evidence of personal service, receipt by facsimile or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

(c)

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

(d)

The parties hereto acknowledge that the transactions contemplated by this
Agreement and the exhibits hereto bear a reasonable relation to the State of
Texas.  The parties hereto agree that the internal laws of the State of Texas
shall govern this Agreement and the exhibits hereto, including, but not limited
to, all issues related to usury.  Any action to enforce the terms of this
Agreement or any of its exhibits shall be brought exclusively in the state
and/or federal courts situated in Harris County, Texas.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
 EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

(e)

This Agreement, the Securities Purchase Agreement and related documents
including the Certificate of Designation relating to the Series C Preferred
Stock, the Security Agreement, and the Escrow Shares Escrow Agreement,
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement, the Securities Purchase Agreement and related
documents including the Certificate of Designation relating to the Series C
Preferred Stock, the Security Agreement, and the Escrow Shares Escrow Agreement,
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.  If there is any conflict
between the terms of this Agreement, the Securities Purchase Agreement and
related documents including the Certificate of Designation relating to the
Series C Preferred Stock, the Security Agreement, and the Escrow Shares Escrow
Agreement, the terms of the Securities Purchase Agreement shall control.

(f)

This Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of each of the parties hereto.

(g)

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

(h)

This Agreement may be executed in identical counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same agreement.
 This Agreement, once executed by a party, may be delivered to the other party
hereto by PDF or facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.





9







(i)

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

(j)

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent and no rules of strict construction
will be applied against any party.

(k)

This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

IN WITNESS WHEREOF, the parties have caused this Investor Registration Rights
Agreement to be duly executed as of day and year first above written.

GLOBAL EARTH ENERGY, INC.

 




By:



Sydney A. Harland, Chief Executive Officer

SOLAR POWER UTILITY HOLDINGS LIMITED

 







By:



    Henry K. Fata, Chief Executive Officer

Attachment:

 

Exhibit A

Form of Notice of Effectiveness of Registration Statement





10







EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

Attention:




Re:

Global Earth Energy, Inc.




Gentlemen:

We are counsel to Global Earth Energy, Inc., a Nevada corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) entered into
by and among the Company and the investors named therein (collectively, the
“Buyer”) pursuant to which the Company issued to the Buyer shares of its Series
C Series C Preferred Stock (the “Preferred Stock”) which shares of Preferred
Stock are convertible into shares of the Common Stock, par value $0.001 per
share (the “the Common Stock”).  Pursuant to the Securities Purchase Agreement,
the Company also has entered into a Registration Rights Agreement with the Buyer
(the “Registration Rights Agreement”) pursuant to which the Company agreed,
among other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement) under the Securities Act of 1933, as amended (the
“Securities Act”).  In connection with the Company’s obligations under the
Registration Rights Agreement, on ____________ ____, the Company filed a
Registration Statement on Form ________ (File No. 333-_____________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Buyer as a
selling stockholder thereunder.

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the Securities Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Registrable
Securities are available for resale under the Securities Act pursuant to the
Registration Statement.

Very truly yours,




[Law Firm]



======================================================================================================================

 






Exhibit D

Form of Escrow Shares Escrow Agreement




GLOBAL EARTH ENERGY, INC.

ESCROW SHARES ESCROW AGREEMENT

THIS ESCROW SHARES ESCROW AGREEMENT (the “Agreement”) is made and entered into
as of December ___, 2012 (the “Effective Date”) by and among Global Earth
Energy, Inc., a Nevada corporation (the “Company”), SOLAR POWER UTILITY HOLDINGS
LIMITED, a British Virgin Islands corporation (individually, a “Buyer” or
collectively the “Buyers”), and NORMAN T. REYNOLDS LAW FIRM, as escrow agent
(“Escrow Agent”).

WHEREAS, the Company and the Buyers have entered into a Securities Purchase
Agreement (the “Securities Purchase Agreement”), dated as of the date hereof,
pursuant to which the Company proposes to sell shares of its Series C
Convertible Preferred Stock, par value $1.00 per share (the “Series C Preferred
Stock”) which shall be convertible into the Company’s Common Stock, par value
$0.001 per share (the “Common Stock” and, together with the Series C Preferred
Stock, the “Securities”); and

WHEREAS, the Securities Purchase Agreement provides that the Company shall
deposit the Escrow Shares (as defined in the Securities Purchase Agreement) in a
segregated escrow account to be held by the Escrow Agent at a brokerage firm in
order to effectuate the conversions of the Series C Preferred Stock; and

WHEREAS, the Escrow Agent is willing to act as escrow agent pursuant to the
terms of this Agreement with respect to the Escrow Shares; and

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1.

Procedure for Escrow.  The procedures to be followed in order for the Buyers to
convert shares of the Series C Preferred Stock are governed by the provisions of
the Securities Purchase Agreement and the Certificate of Designation for the
Series C Preferred Stock, both of which are incorporated herein by reference as
if set forth fully herein.

2.

Terms of Escrow.  (a) Except as otherwise provided for in this Agreement, the
terms of the escrow shall be governed by the Securities Purchase Agreement and
the Certificate of Designation for the Series C Preferred Stock.  This Agreement
shall terminate at such time as all of the Escrow Shares have been released from
the escrow.

(b)

The Escrow Agent shall send the Escrow Shares to the Company’s transfer agent as
soon as practicable upon the effectiveness of the Registration Statement to have
the legend removed.

(c)

Upon each conversion, the Company shall pay the Escrow Agent a fee of One
Hundred Fifty Dollars ($150).

3.

Duties of the Escrow Agent.

(a)

The Escrow Agent shall create a depository account with a recognized
broker-dealer for the receipt and safe keeping of the Escrow Shares during the
term of this Agreement.  Upon delivery of the certificates for the Escrow Shares
to the Escrow Agent, the Escrow Agent shall be responsible for the receipt and
safe keeping of the Escrow Shares.

(b)

The sole duty of the Escrow Agent shall be to receive and hold the Escrow Shares
pursuant to the terms of this Agreement.  No other agreement entered into
between the parties, or any of them, shall be considered as adopted or binding,
in whole or in part, upon the Escrow Agent notwithstanding that any such other
agreement may be referred to herein or deposited with the Escrow Agent or the
Escrow Agent may have knowledge thereof, and the Escrow Agent’s rights and
responsibilities shall be governed solely by this Agreement.  The Escrow Agent
shall not be responsible for or be required to enforce any of the terms or
conditions of any other agreement between the Company and the Buyers, or any
other party.





1




 

(c)

The Escrow Agent may conclusively rely upon and shall be protected in acting
upon any statement, certificate, notice, request, consent, order or other
document believed by it to be genuine and to have been signed or presented by
the proper party or parties.  The Escrow Agent shall have no duty or liability
to verify any such statement, certificate, notice, request, consent, order or
other document, and its sole responsibility shall be to act only as expressly
set forth in this Agreement.

(d)

The Escrow Agent shall be under no obligation to institute or defend any action,
suit or proceeding in connection with this Agreement unless first indemnified to
its reasonable satisfaction.  The Escrow Agent may consult counsel of its own
choice with respect to any question arising under this Agreement and the Escrow
Agent shall not be liable for any action taken or omitted in good faith upon
advice of such counsel.  The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith except to the extent that a court of
competent jurisdiction determines that the Escrow Agent’s gross negligence or
willful misconduct was the primary cause of loss.

(e)

In receiving the Escrow Shares, the Escrow Agent acts only as a depository and
thereby assumes no responsibility, except pursuant to the terms of this
Agreement.  The Escrow Agent is acting solely as escrow agent hereunder and owes
no duties, covenants or obligations, or otherwise, to any other person by reason
of this Agreement, except as otherwise stated herein, and no implied duties,
covenants or obligations, fiduciary or otherwise, shall be read into this
Agreement against the Escrow Agent.  The Escrow Agent’s duties hereunder are
purely ministerial in nature, and in no event shall the Escrow Agent be deemed
to be a fiduciary to the Company or the Buyers, or any other person relating to
the purchase and sale of the Escrow Shares.

4.

Liability of the Escrow Agent.  The duties of the Escrow Agent hereunder will be
limited to observance of the express provisions of this Agreement.  Furthermore,
the Escrow Agent is not expected or required to be familiar with the provisions
of any other writing, understanding or agreement, and shall not be charged with
any responsibility or liability in connection with the observance or non
observance of the provisions of such other writing, understanding or agreement,
and no implied covenant of any type whatsoever shall be read into this
Agreement.  The further below-described provisions shall govern the Escrow
Agent’s liabilities hereunder:

(a)

In the event of any disagreement between any of the parties to this Escrow
Agreement, or between any of them and any other person, resulting in adverse
claims or demands being made in connection with the matters covered by this
Escrow Agreement, or in the event that the Escrow Agent is in doubt as to what
action it should take hereunder, the Escrow Agent may, at its option, refuse to
comply with any claims or demands on it, or refuse to take any other action
hereunder, so long as such disagreement continues or such doubt exists, and in
any such event, the Escrow Agent shall not be or become liable in any way or to
any person for its failure or refusal to act, and the Escrow Agent shall be
entitled to continue so to refrain from acting until (i) the rights of all
interested parties shall have been fully and finally adjudicated by a court of
competent jurisdiction, or (ii) all differences shall have been adjudged and all
doubt resolved by agreement among all of the interested persons, and the Escrow
Agent shall have been notified thereof in writing signed by all such persons.
 Notwithstanding the foregoing, the Escrow Agent may in its discretion obey the
order, judgment, decree or levy of any court, whether with or without
jurisdiction and the Escrow Agent is hereby authorized in its sole discretion to
comply with and obey any such orders, judgments, decrees or levies.  In the
event that any controversy should arise with respect to this Agreement, the
Escrow Agent shall have the right, at its option, to institute an interpleader
action in any court of competent jurisdiction to determine the rights of the
parties.

(b)

In no event shall the Escrow Agent be liable, directly or indirectly, for any
special, indirect or consequential losses or damages of any kind whatsoever
(including without limitation lost profits), even if the Escrow Agent has been
advised of the possibility of such losses or damages and regardless of the form
of action.  The Company and the Buyers each agree that the Escrow Agent has no
liability in connection with the sale of the Escrow Shares, and that the Escrow
Agent makes no representations or warranties with respect thereto.  The Escrow
Agent shall have no obligation, duty or liability with respect to compliance
with any federal or state securities, disclosure or tax laws concerning this
Agreement or the issuance, offering or sale of the Escrow Shares.  





2




 

Under no circumstances will the Escrow Agent be required to, risk or advance its
own funds, nor incur personal financial liability to the Company or the Buyers,
or any other person.

(c)

The Escrow Agent may act or refrain from acting in respect of any matter covered
by this Agreement in full reliance upon and with the advice of counsel which may
be selected by it, and shall be fully protected in so acting or in refraining
from acting upon the advice of such counsel.  Furthermore, the Escrow Agent may
rely and shall be protected in acting upon any writing that may be submitted to
it in connection with its duties hereunder without determining the genuineness,
authenticity or due authority from any such writing or the person signing same
and shall have no liability or responsibility with respect to the form, content
or validity thereof.

(d)

The Escrow Agent shall have no responsibility or liability for any act or
omission on its part, notwithstanding any demand or notice to the contrary by
the Company or the Buyers, or any other person or entity, all subject to the
sole limitation that the Escrow Agent exercises its best judgment.

(e)

The Escrow Agent is hereby authorized to comply with and obey all orders,
judgments, decrees or writs entered or issued by any court, and in the event the
Escrow Agent obeys or complies with any such order, judgment, decree or writ, in
whole or in part, it shall not be liable to the Company or the Buyers, or any
other person or entity, by reason or such compliance, notwithstanding that it
shall be determined that any such order, judgment, decree or writ was entered
without jurisdiction or was invalid for any reason or is subsequently reversed,
modified, annulled, satisfied or vacated.

(f)

The Escrow Agent shall not be required to institute or defend any action or
legal process involving any matter referred to herein which in any manner
affects its duties or liabilities hereunder to take any other action with
reference to the Escrow Shares and the Escrow Shares not specifically agreed to
herein, and the Escrow Agent shall not be responsible for any act or failure to
act on its part except in the case of its own fraud or gross negligence.

5.

Conflict Waiver.  The Buyers hereby acknowledges that the Escrow Agent is
counsel to the Company in connection with the transactions contemplated and
referred herein.  The Buyers agree that in the event of any dispute arising in
connection with this Agreement or otherwise in connection with any transaction
or agreement contemplated and referred herein, the Escrow Agent shall be
permitted to continue to represent the Company and the Buyers will not seek to
disqualify such counsel and waives any objection the Buyers might have with
respect to the Escrow Agent acting as the Escrow Agent pursuant to this
Agreement.

6.

Indemnification of the Escrow Agent.  The Company and the Buyers each hereby
indemnifies and hold harmless the Escrow Agent from and against, any and all
loss, liability, reasonable cost, damage and expense, including, without
limitation, reasonable counsel fees (collectively, “Losses”), which the Escrow
Agent may suffer or incur by reason of its service pursuant to this Agreement,
including but not limited to any Losses arising out of any action, claim or
proceeding brought against the Escrow Agent arising out of or relating in any
way to this Agreement or any transaction to which this Agreement relates unless
such action, claim or proceeding is determined by a court of competent
jurisdiction to be the result of the gross negligence or willful misconduct of
the Escrow Agent.  The terms of this paragraph shall survive the termination of
this Agreement and the resignation or removal of the Escrow Agent.

7.

Death, Incapacity, or Resignation of the Escrow Agent.  In the event of the
death, incapacity, or resignation of the Escrow Agent, the Company and the
Buyers do hereby agree to appoint a successor Escrow Agent within ten (10) days
following such death, incapacity, or resignation.  If the Company and the Buyers
shall fail to appoint a successor Escrow Agent within such 10 day period, the
Escrow Agent may thereupon deposit the Escrow Shares and the Escrow Shares into
the registry of a court of competent jurisdiction, and seek to have a successor
Escrow Agent appointed by such court.  Any substitute Escrow Agent appointed
hereunder shall possess and exercise all powers and authority herein conferred
on the original Escrow Agent, unless the court otherwise decrees in the order of
appointment.  Further, any successor Escrow Agent shall receive such
compensation as such court may determine.  The parties hereto intend that a
substitute Escrow Agent will be appointed to fulfill the duties of the Escrow
Agent hereunder for the remaining term of this Agreement in the event of the
Escrow Agent’s death, incapacity, or resignation, and the Company will use its
best efforts to promptly appoint a substitute Escrow Agent who shall be bound by
the terms and provisions of this Agreement.





3




 

8.

Termination and Amendment.  This Agreement shall remain in effect for so long as
the parties agree or until the all of the Escrow Shares have been delivered in
accordance herewith; provided that any Escrow Agent hereunder who resigns in
accordance with the terms hereof shall no longer be bound by this Agreement, but
this Agreement, including, but not limited to the indemnification provisions
hereof, shall remain in effect, notwithstanding such resignation, for purposes
of determining the rights and duties of the Company and the Buyers, the Escrow
Agent, and any successor Escrow Agent.  No amendment or modification to this
Agreement shall have any force or effect unless signed by the parties hereto.

9.

No Trusteeship.  The Company and the Buyers do agree that the Escrow Agent is
acting solely as an escrowee hereunder and not as a trustee and that the Escrow
Agent has no fiduciary duties, obligations or liabilities under this Agreement.

10.

Confidentiality.  Except as required by applicable law, legal process or other
legal compulsion, the Escrow Agent shall hold all information relating to the
transactions contemplated by this Agreement in strict confidence and under no
circumstance shall any of the terms and conditions or the participants involved
be disclosed, unless such disclosure is mandated by applicable law.

11.

Mediation and Arbitration.  All disputes arising or related to this Agreement
must exclusively be resolved first by mediation with a mediator selected by the
parties, with such mediation to be held in Houston, Harris County, Texas.  If
such mediation fails, then any such dispute shall be resolved by binding
arbitration under the Commercial Arbitration Rules of the American Arbitration
Association in effect at the time the arbitration proceeding commences, except
that (a) Texas law and the Federal Arbitration Act must govern construction and
effect, (b) the locale of any arbitration must be in Houston, Harris County,
Texas, and (c) the arbitrator must with the award provide written findings of
fact and conclusions of law.  Any party may seek from a court of competent
jurisdiction any provisional remedy that may be necessary to protect its rights
or assets pending the selection of the arbitrator or the arbitrator’s
determination of the merits of the controversy.  The exercise of such
arbitration rights by any party will not preclude the exercise of any self-help
remedies (including without limitation, setoff rights) or the exercise of any
non-judicial foreclosure rights.  An arbitration award may be entered in any
court having jurisdiction.

12.

No Penalties.  No provision of this Agreement is to be interpreted as a penalty
upon any party to this Agreement.

13.

JURY TRIAL.  EACH OF THE BUYERS AND THE COMPANY HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES THE RIGHT WHICH IT MAY HAVE TO A TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED HEREON, OR ARISING OUT OF, UNDER
OR IN ANY WAY CONNECTED WITH THE DEALINGS BETWEEN THE BUYERS AND COMPANY, THIS
ESCROW SHARES ESCROW AGREEMENT OR ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.

14.

Attorneys’ Fees.  In the event that it should become necessary for any party
entitled hereunder to bring suit against any other party for enforcement of the
covenants contained herein, the parties hereby covenant and agree that the party
who is found to be in violation of this Agreement shall also be liable to the
other parties for all reasonable attorneys’ fees and costs of court incurred by
such other parties.

15.

Benefit.  The terms and provisions of this Agreement shall be binding upon,
inure to the benefit of and be enforceable by, the parties hereto and their
respective successors and permitted assigns.

16.

Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and delivered personally or sent by registered or certified
United States mail, return receipt requested with postage prepaid, or by
telecopy or e-mail, if to the Company, addressed to Mr. Sydney A. Harland at
1213 Culberth Drive, Wilmington, North Carolina 28405, telephone (910) 270-7749,
telecopier (910) 270-6640, and e-mail harlandsydney@aol.com; and if to the
Buyers, addressed to Mr. Henry K. Fata at Unit 2401A, Park-In Commercial Centre,
56 Dundas Street, Mongkok, Hong Kong, Hong Kong SAR, USA telephone (310)
358-3303, USA telecopier (801) 684-4751, and email fataiki@sputech.com; and if
to the Escrow Agent, addressed to Norman T. Reynolds, Esq. at 3262 Westheimer
Road, Suite 234, Houston, Texas 77098, telephone (713) 503-9411, telecopier
(713) 456-2509, and e-mail nreynolds@ntrlawfirm.com.  Any party hereto may
change its address upon ten (10) days’ written notice to any other party hereto.





4




 

17.

Construction.  Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.  In addition, the pronouns used in this Agreement shall be understood
and construed to apply whether the party referred to is an individual,
partnership, joint venture, corporation or an individual or individuals doing
business under a firm or trade name, and the masculine, feminine and neuter
pronouns shall each include the other and may be used interchangeably with the
same meaning.

18.

Waiver.  No course of dealing on the part of any party hereto or its agents, or
any failure or delay by any such party with respect to exercising any right,
power or privilege of such party under this Agreement or any instrument referred
to herein shall operate as a waiver thereof, and any single or partial exercise
of any such right, power or privilege shall not preclude any later exercise
thereof or any exercise of any other right, power or privilege hereunder or
thereunder.

19.

Representations, Warranties and Agreements to Survive.  All indemnity agreements
set forth in this Agreement, as well as all representations, warranties,
covenants and other agreements set forth in this Agreement shall remain
operative and in full force and effect at the termination of this Agreement, and
any successor of the parties shall be entitled to the benefit of the respective
representations, warranties and agreements made herein.

20.

Cumulative Rights.  The rights and remedies contained in this Agreement shall be
cumulative and the exercise or partial exercise of any such right or remedy
shall not preclude the exercise of any other right or remedy.

21.

Invalidity.  In the event any one or more of the provisions contained in this
Agreement or in any instrument referred to herein or executed in connection
herewith shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect the other provisions of this Agreement or any such other instrument.

22.

Headings.  The headings used in this Agreement are for convenience and reference
only and in no way define, limit, amplify or describe the scope or intent of
this Agreement, and do not affect or constitute a part of this Agreement.

23.

Excusable Delay.  The parties shall not be obligated to perform and shall not be
deemed to be in default hereunder, if the performance of a non-monetary
obligation required hereunder is prevented by the occurrence of any of the
following, other than as the result of the financial inability of the party
obligated to perform: acts of God, strikes, lock-outs, other industrial
disturbances, acts of a public enemy, war or war-like action (whether actual,
impending or expected and whether de jure or de facto), acts of terrorists,
arrest or other restraint of government (civil or military), blockades,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
hurricanes, storms, floods, washouts, sink holes, civil disturbances,
explosions, breakage or accident to equipment or machinery, confiscation or
seizure by any government or public authority, nuclear reaction or radiation,
radioactive contamination or other causes, whether of the kind herein enumerated
or otherwise, that are not reasonably within the control of the party claiming
the right to delay performance on account of such occurrence.

24.

No Third-Party Beneficiary.  Any agreement to pay an amount and any assumption
of liability contained in this Agreement, express or implied, shall be only for
the benefit of the undersigned parties and their respective successors and
assigns (as herein expressly permitted), and such agreements and assumptions
shall not inure to the benefit of the obligees or any other party, whomsoever,
it being the intention of the parties hereto that no one shall be or be deemed
to be a third-party beneficiary of this Agreement.





5

 

25.

Law Governing; Jurisdiction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without regard to any
conflicts of laws provisions thereof.  Each party hereby irrevocably submits to
the personal jurisdiction of the United States District Court for the Southern
District of Texas, as well as of the District Courts of the State of Texas in
Harris County, Texas over any suit, action or proceeding arising out of or
relating to this Agreement.  Each party hereby irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such mediation, arbitration, suit, action
or proceeding brought in any such county and any claim that any such mediation,
arbitration, suit, action or proceeding brought in such county has been brought
in an inconvenient forum.

26.

Incorporation by Reference.  Any agreement referred to or included herein
constitutes an integral part to this Agreement and is incorporated into this
Agreement by this reference.

27.

Controlling Agreement.  In the event of any conflict between the terms of this
Agreement, the Securities Purchase Agreement or any of the other Transaction
Documents described in the Securities Purchase Agreement, the terms of this
Agreement shall control.

28.

Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A facsimile transmission
or PDF copy of this signed Agreement shall be legal and binding on all parties
hereto.

29.

Entire Agreement.  This instrument contains the entire understanding of the
parties with respect to the subject matter hereof, and may not be changed
orally, but only by an instrument in writing signed by each of the parties
hereto.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

GLOBAL EARTH ENERGY, INC.




By

    Sydney A. Harland, Chief Executive Officer

 

SOLAR POWER UTILITY HOLDINGS LIMITED

 




By

    Henry K. Fata, Chief Executive Officer

 




NORMAN T. REYNOLDS LAW FIRM

 

By

    Norman T. Reynolds





6


